Exhibit 10.1


SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT
 
This SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”) dated as
of June 18, 2010, by and among INTERNATIONAL-MATEX TANK TERMINALS,
(“International-Matex Tank Terminals”), IMTT-BAYONNE (together with
International-Matex Tank Terminals, each a “US Borrower” and collectively, the
“US Borrowers”), IMTT-QUEBEC INC. (“IMTT-Quebec”) and IMTT-NTL, LTD., (together
with IMTT-Quebec, each a “Canadian Borrower” and collectively, the “Canadian
Borrowers”, and together with the US Borrowers, the “Borrowers”), the several
banks and other financial institutions from time to time party hereto
(collectively, the “Lenders”), SUNTRUST BANK, in its capacity as administrative
agent for the Lenders (the “Administrative Agent”), as the US issuing bank (the
“US Issuing Bank”) and as swingline lender, and Royal Bank of Canada, as
Canadian funding agent for the Canadian Lenders (the “Canadian Funding Agent”)
and as the Canadian issuing bank (the “Canadian Issuing Bank”, and together with
the US Issuing Bank, the “Issuing Banks”).
 
PRELIMINARY STATEMENT:
 
WHEREAS, the Borrowers, the Lenders, the Administrative Agent and the Canadian
Funding Agent previously entered into that certain Revolving Credit Agreement,
dated as of June 7, 2007 (as the same has heretofore been amended, supplemented
and otherwise modified from time to time and is now in effect, the “Existing
Credit Agreement”), which established (x) a US$600,000,000 revolving credit
facility in favor of the US Borrowers and (y) the Canadian Dollar Equivalent of
a US$25,000,000 revolving credit facility in favor of the Canadian
Borrowers;  capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Existing Credit Agreement, and
otherwise in the Restated Credit Agreement (as defined below);
 
WHEREAS, the Borrowers have requested certain amendments to the Existing Credit
Agreement, including (a) the extension of the Commitment Termination Date to
June 7, 2014 for at least $312,500,000 of the Revolving Commitments; (b) the
increase of (1) the US Revolving Commitments to  US$1,065,000,000 and (2) the
Canadian Revolving Commitments to the Canadian Dollar Equivalent of
US$30,000,000; (c) the addition of a US$65,000,000 revolving commitment to be
made by DnB NOR Bank ASA; and (d) the reduction of the principal amount of those
US Revolving Commitments not extended to June 7, 2014 by US$60,000,000 resulting
in aggregate Commitments of US$1,100,000,000; subject to the terms and
conditions hereof, the requisite Lenders are willing to agree to such
amendments, certain banks and other financial institutions are willing to join
the Restated Credit Agreement (the “New Lenders”), and the parties hereto have
agreed to effect such amendments through an amendment and restatement of the
Existing Credit Agreement;
 
NOW, THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the parties hereto agree as follows:
 
SECTION 1.  Amendment and Restatement.  The Existing Credit Agreement is hereby
amended and restated in the form of Exhibit A hereto (the Existing Credit
Agreement, as so amended and restated, being referred to as the “Restated Credit
Agreement”).
 
SECTION 2.  Joinder of New Lenders.   By executing and delivering this
Amendment, each New Lender hereby becomes a party to the Restated Credit
Agreement as a Lender thereunder with the same force and effect as if originally
named therein as a Lender, and without limiting the generality of the foregoing,
hereby expressly assumes all obligations and liabilities of a Lender thereunder
and agrees to provide an Extended US Revolving Commitment to the US Borrowers
under the Restated Credit Agreement in the amount shown on Exhibit B hereto as
of the Restatement Date.  Each party hereto acknowledges and agrees that the
Extended US Revolving Commitments of the New Lenders and the Commitments of the
other Lenders under the Restated Credit Agreement are several and not joint
commitments and obligations of such Lenders.

 
 

--------------------------------------------------------------------------------

 
 
SECTION 3.  Revolving Commitments.
 
(a)           Exhibit B hereto sets forth for each Lender (i) its Revolving
Commitment under the Existing Credit Agreement immediately prior to giving
effect to this Amendment, if any, (ii) the amount, if any, of its Revolving
Commitment that will be a Non-Extended US Revolving Commitment and (iii) the
amount, if any, of its Revolving Commitment that such Lender is converting to an
Extended Revolving Commitment (provided that the Canadian Revolving Commitment
shall be an Extended Revolving Commitment) or the amount that such New Lender is
committing to provide as an Extended US Revolving Commitment.  To the extent any
Lender has not elected to convert any of its US Revolving Commitment to an
Extended US Revolving Commitment, all of its US Revolving Commitment under the
Existing Credit Agreement immediately prior to giving effect to this Amendment
shall be deemed to be a Non-Extended US Revolving Commitment immediately upon
this Amendment becoming effective.
 
(b)           Immediately upon this Amendment becoming effective, (i) the
principal amount of all US Revolving Loans outstanding under the Existing Credit
Agreement shall be deemed to be outstanding ratably between the Extended US
Revolving Commitments and the Non-Extended US Revolving Commitments,  (ii) the
Borrower shall be deemed to have requested one or more Borrowings under the
Extended US Revolving Commitments in an aggregate amount equal to the aggregate
outstanding Non-Extended US Revolving Loans under the Non-Extended US Revolving
Commitments and (iii) the proceeds of such Borrowings shall be applied to repay
such Non-Extended US Revolving Loans under the Non-Extended US Revolving
Commitments on the date hereof, or to the extent that repayment of any
Non-Extended US Revolving Loan on the date hereof would result in any payment
under Section 4.4 of the Existing Credit Agreement, then on the last day of the
Interest Period for such Non-Extended US Revolving Loans (and funding of the
corresponding Borrowing(s) shall not occur until such date).
 
(c)           Immediately upon this Amendment becoming effective, all US Letters
of Credit issued and outstanding under the Existing Credit Agreement shall be
deemed to be issued and outstanding under the Extended US Revolving Commitments,
each Extended US Lender shall be deemed to have purchased a participation in the
related US LC Exposure equal to its Pro Rata Share (based on its Extended US
Revolving Commitment and the Aggregate Extended US Revolving Commitment Amount)
thereof, and any participation in the US LC Exposure held by the Non-Extended US
Lenders shall immediately terminate and be of no further force and effect.
 
(d)           Immediately upon this Amendment becoming effective, the aggregate
principal amount of the Non-Extended US Revolving Commitments shall be reduced
to $130,000,000, allocated ratably to the Non-Extended US Revolving Commitments,
and all notices required in connection with such reduction are hereby waived.
 
SECTION 4.  Conditions of Effectiveness.  Notwithstanding any other provision of
this Amendment and without affecting in any manner the rights of the Lenders
hereunder, it is understood and agreed that this Amendment shall not become
effective, and the Borrower shall have no rights under this Amendment, unless
and until:
 
(a)           each of the conditions set forth in Section 5.1 of the Restated
Credit Agreement is satisfied (or waived in accordance with Section 13.2 of the
Existing Credit Agreement); and


(b)           the Administrative Agent shall have received executed counterparts
of this Amendment from the Borrower, from the Required Lenders and from Lenders
agreeing to provide Extended Revolving Commitments in an aggregate committed
principal amount of at least $312,500,000.

 
2

--------------------------------------------------------------------------------

 
 
SECTION 5.  Representations and Warranties.  The Borrowers represent and warrant
that (a) the representations and warranties contained in Article VI of the
Credit Agreement, as amended hereby (with each reference therein to (i) “this
Agreement”, “hereunder” and words of like import referring to the Credit
Agreement being deemed to be a reference to this Amendment and the Credit
Agreement as amended hereby and (ii) “Loan Documents”, “thereunder” and words of
like import being deemed to include this Amendment and the Credit Agreement, as
amended hereby) are true and correct on and as of the date hereof as though made
on and as of such date, and (b) no event has occurred and is continuing, or
would result from the execution and delivery of this Amendment, that constitutes
a Default or an Event of Default.
 
SECTION 6.  Effect of Amendment.  Except as set forth expressly herein, all
terms of the Loan Documents shall be and remain in full force and effect and
shall constitute the legal, valid, binding and enforceable obligations of the
Borrowers to the Lenders and the Administrative Agent.  This Amendment shall
constitute a Loan Document for all purposes of the Restated Credit Agreement.
 
SECTION 7.  No Novation.  This Amendment is not intended by the parties to be,
and shall not be construed to be, a novation of the Existing Credit Agreement or
an accord and satisfaction in regard thereto
 
SECTION 8.  Costs and Expenses.  The Borrowers agree to pay on demand all costs
and expenses of the Administrative Agent in connection with the preparation,
execution and delivery of this Amendment, including, without limitation, the
reasonable fees and out-of-pocket expenses of outside counsel for each of the
Administrative Agent and the Canadian Funding Agent with respect thereto, and
all costs and expenses (including, without limitation, counsel fees and
expenses), if any, in connection with the enforcement (whether through
negotiations, legal proceedings or otherwise) of this Amendment.
 
SECTION 9.  Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument.  Delivery of an executed counterpart of this Amendment by facsimile
transmission or by electronic mail in PDF form shall be as effective as delivery
of a manually executed counterpart hereof.
 
SECTION 10.  Governing Law.  This Amendment shall be governed by, and construed
in accordance with, the law (without giving effect to the conflict of law
principles thereof except for Sections 5-1401 and 5-1402 of the New York General
Obligations Law) of the State of the New York.
 
[Signature Pages Follow]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
date first above written.
 
BORROWERS:
 
INTERNATIONAL-MATEX TANK TERMINALS
 
By
/s/ Howard W. Streiffer
 
Name:  Howard W. Streiffer
 
Title:  Chief Banking Officer
   
By
/s/ John Siragusa
 
Name:  John Siragusa
 
Title:  Senior Vice President and Chief Financial
 
Officer
   
IMTT-BAYONNE
   
By
/s/ Howard W. Streiffer
 
Name:  Howard W. Streiffer
 
Title:  Chief Banking Officer
   
By
/s/ John Siragusa
 
Name:  John Siragusa
 
Title:  Senior Vice President and Chief Financial
 
Officer
   
IMTT-QUEBEC INC.
   
By
/s/ Howard W. Streiffer
 
Name:  Howard W. Streiffer
 
Title:  Executive Vice President-Finance and Chief
 
Financial Officer
   
IMTT-NTL, LTD.
   
By
/s/ Howard W. Streiffer
 
Name:  Howard W. Streiffer
 
Title:  Executive Vice President-Finance and Chief
 
Financial Officer



[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


GUARANTORS:
 
BAYONNE INDUSTRIES, INC.
ST. ROSE NURSERY, INC.
OIL MOP, L.L.C.
EAST JERSEY RAILROAD AND TERMINAL
COMPANY
 
By
/s/ Howard W. Streiffer
 
Name:  Howard W. Streiffer
 
 Title:   Chief Banking Officer
 
IMTT-FINCO
IMTT-ILLINOIS
IMTT-VIRGINIA
IMTT-GRETNA
IMTT-BC
IMTT-PIPELINE
IMTT-BX
IMTT-RICHMOND-CA
INTERNATIONAL ENVIRONMENTAL PARTNERS
IMTT-PETROLEUM MANAGEMENT
IMTT-GEISMAR
 
By
/s/ Howard W. Streiffer
 
Name:  Howard W. Streiffer
 
Title:  Chief Banking Officer
   
By
/s/ John Siragusa
 
Name:  John Siragusa
 
Title:  Senior Vice President and Chief Financial
 
  Officer



[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


ADMINISTRATIVE AGENT:
 
SUNTRUST BANK
as Administrative Agent, as a US Issuing Bank, as
Swingline Lender and as a US Lender
 
By
/s/ Carmen J. Malizia
 
Name: Carmen J. Malizia
 
Title: Vice President



[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


CITIBANK N.A.
 
By
/s/ Faith E. Allen
 
Name: Faith E. Allen
 
Title: Sr. Vice President



[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


THE GOVERNOR AND COMPANY OF THE
BANK OF IRELAND
 
By
  
 
Name:
 
Title:

 
[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


THE ROYAL BANK OF SCOTLAND PLC
 
By
  
 
Name:
 
Title:

 
[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


CAPITAL ONE, N.A.
 
By
/s/ Cheryl Denenea
 
Name: Cheryl Denenea
 
Title: SVP



[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


BANK LEUMI USA
   
By
/s/ Joung Hee Hong
 
Name: Joung Hee Hong
 
Title: First Vice President



[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


IBERIABANK
   
By
/s/ ROBERT L. BROWNING   
Name: ROBERT L. BROWNING
 
Title: EXECUTIVE VICE PRESIDENT



[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


ROYAL BANK OF CANADA
   
By
/s/ Marie-jose Marceau
 
Name: Marie-jose Marceau
 
Title: Senior account manager



[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


DnB NOR BANK ASA
   
By
/s/ Giacomo Landi 
 
Name: Giacomo Landi
 
Title: Senior Vice President
       
By
/s/ Cathleen Buckley   Name: Cathleen Buckley  
Title: First Vice President



[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


WHITNEY NATIONAL BANK
   
By
/s/ Hollie L. Erickson
 
Name: Hollie L. Erickson
 
Title: Vice President



[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


JPMORGAN CHASE BANK, NA
   
By
/s/ Edward K. Bowdon
 
Name: Edward K. Bowdon
 
Title: Vice President




 
 

--------------------------------------------------------------------------------

 


REGIONS BANK
   
By
/s/ Christian White
 
Name: Christian White
 
Title: Vice President



[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


COOPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A. “RABOBANK
NEDERLAND”, NEW YORK BRANCH
 
By
/s/ JEFF P. GEISBAUER
 
Name: JEFF P. GEISBAUER
 
Title: Vice President
   
By
/s/ Rebecca O. Morrow
 
Name: Rebecca O. Morrow
 
Title: Executive Director



[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


UNION BANK, N.A.
   
By
/s/ Jesus Serrano
 
Name: Jesus Serrano
 
Title: Vice President

 
[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 
 
BRANCH BANKING AND TRUST COMPANY
   
By
/s/ Troy R. Weaver
 
Name: Troy R. Weaver
 
Title: Senior Vice President

 
[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 
 
BANK OF AMERICA, N.A.
   
By
   
Name:
 
Title:

 
[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 
 
MIZUHO CORPORATE BANK LTD.
   
By
   
Name:
 
Title:

 
 [SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


BMO CAPITAL MARKETS FINANCING, INC.
   
By
   
Name:
 
Title:



[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


BNP PARIBAS
   
By
/s/ J. Christopher Lyons
 
Name: J. Christopher Lyons
 
Title: Managing Director



By
/s/ RICHARD HAWTHORNE
 
Name: RICHARD HAWTHORNE
 
Title: DIRECTOR

 
[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


COMPASS BANK
   
By
/s/ Mark Taylor
 
Name: Mark Taylor
 
Title: SVP

 
[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


WELLS FARGO BANK, N.A.
   
By
/s/ WARREN R. RUSS  
Name: WARREN R. RUSS
 
Title: VICE PRESIDENT



[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


US BANK, NATIONAL ASSOCIATION
   
By
/s/ [illegible] Dee O’Dell II
 
Name: [illegible] Dee O’Dell II
 
Title: SVP



[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 


COMERICA BANK
   
By
/s/ DeVon Lang
 
Name: DeVon Lang
 
Title: Assistant Vice President



[SIGNATURE PAGE TO SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT]

 
 

--------------------------------------------------------------------------------

 

Exhibit A
Execution Version


AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


dated as of June 18, 2010


among


INTERNATIONAL-MATEX TANK TERMINALS and IMTT-BAYONNE
as US Borrowers,


IMTT-QUEBEC INC. and IMTT-NTL, LTD.
as Canadian Borrowers


THE LENDERS FROM TIME TO TIME PARTY HERETO,


REGIONS BANK and DnB NOR BANK ASA
as Co-Syndication Agents,


COMPASS BANK and COOPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK
B.A. “RABOBANK NEDERLAND”, NEW YORK BRANCH
as Co-Documentation Agents,


WELLS FARGO BANK, N.A., BNP PARIBAS AND BRANCH BANKING & TRUST CO.
as Co-Managing Agents,


and


SUNTRUST BANK
as Administrative Agent

 



SUNTRUST ROBINSON HUMPHREY, INC. and REGIONS CAPITAL MARKETS,
as Joint Lead Arrangers


and


SUNTRUST ROBINSON HUMPHREY, INC., REGIONS CAPITAL MARKETS and
DNB NOR BANK ASA,


 as Joint Book Managers

 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS

     
Page
           
ARTICLE I         DEFINITIONS; CONSTRUCTION
    1  
Section 1.1.
Definitions
    1  
Section 1.2.
Classifications of Loans and Borrowings
    32  
Section 1.3.
Accounting Terms and Determination
    32  
Section 1.4.
Terms Generally
    32              
ARTICLE II        AMOUNT AND TERMS OF THE US COMMITMENTS
    33  
Section 2.1.
General Description of US Facilities
    33  
Section 2.2.
Revolving Loans
    33  
Section 2.3.
Procedure for US Revolving Borrowings
    34  
Section 2.4.
Swingline Commitment
    35  
Section 2.5.
Letters of Credit
    36  
Section 2.6.
Funding of US Borrowings
    40  
Section 2.8.
Interest Elections
    41              
ARTICLE III       AMOUNT AND TERMS OF THE CANADIAN REVOLVING COMMITMENTS
    42  
Section 3.1.
General Description of Canadian Facilities
    42  
Section 3.2.
Canadian Revolving Loans
    42  
Section 3.3.
Procedure for Canadian Prime Rate Borrowings
    42  
Section 3.4.
Bankers’ Acceptances.
    43  
Section 3.5.
Canadian LC Commitment
    48  
Section 3.6.
Exchange Rate Recalculation
    51  
Section 3.7.
Interest Act
    51  
 
         
ARTICLE IV       NOTICE OF BORROWING
    52  
Section 4.1.
Optional Reduction and Termination of Commitments
    52  
Section 4.2.
Repayment of Loans
    53  
Section 4.3.
Evidence of Indebtedness
    53  
Section 4.4.
Voluntary Prepayments
    54  
Section 4.5.
Mandatory Prepayments
    54  
Section 4.6.
Interest on Loans
    55  
Section 4.7.
Fees
    56  
Section 4.8.
Computation of Interest and Fees
    59  
Section 4.9.
Inability to Determine Interest Rates
    59  
Section 4.10.
Illegality
    59  
Section 4.11.
Increased Costs
    60  
Section 4.12.
Funding Indemnity
    61  
Section 4.13.
Taxes
    61  
Section 4.14.
Residency of Canadian Lenders and Canadian Funding Agent
    62  
Section 4.15.
Payments Generally; Pro Rata Treatment; Sharing of Set-offs
    63  
Section 4.16.
Waterfall
    65  
Section 4.17.
Increase of Commitments; Additional Lenders
    67  
Section 4.18.
Mitigation of Obligations
    69  
Section 4.19.
Reallocation and Cash Collateralization of Defaulting Lender Commitment
    69  


 
 

--------------------------------------------------------------------------------

 


ARTICLE V         CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT
    71  
Section 5.1.
Conditions To Effectiveness
    71  
Section 5.2.
Each Credit Event
    72  
Section 5.3.
Delivery of Documents
    74              
ARTICLE VI        REPRESENTATIONS AND WARRANTIES
    74  
Section 6.1.
Existence; Power
    74  
Section 6.2.
Organizational Power; Authorization
    74  
Section 6.3.
Governmental Approvals; No Conflicts
    74  
Section 6.4.
Financial Statements
    74  
Section 6.5.
Litigation and Environmental Matters
    75  
Section 6.6.
Compliance with Laws and Agreements
    75  
Section 6.7.
Investment Company Act, Etc.
    75  
Section 6.8.
Taxes
    75  
Section 6.9.
Margin Regulations
    75  
Section 6.10.
ERISA
    76  
Section 6.11.
Ownership of Property
    76  
Section 6.12.
Disclosure
    76  
Section 6.13.
Labor Relations
    77  
Section 6.14.
Subsidiaries
    77  
Section 6.15.
Insolvency
    77  
Section 6.16.
OFAC
    77  
Section 6.17.
Patriot Act
    77              
ARTICLE VII       AFFIRMATIVE COVENANTS
    77  
Section 7.1.
Financial Statements and Other Information
    78  
Section 7.2.
Notices of Material Events
    79  
Section 7.3.
Existence; Conduct of Business
    79  
Section 7.4.
Compliance with Laws, Etc.
    79  
Section 7.5.
Payment of Obligations
    79  
Section 7.6.
Books and Records
    80  
Section 7.7.
Visitation, Inspection, Etc.
    80  
Section 7.8.
Maintenance of Properties; Insurance
    80  
Section 7.9.
Use of Proceeds and Letters of Credit
    80  
Section 7.10.
Additional Subsidiaries
    80  
Section 7.11.
Post-Closing
    81              
ARTICLE VIII      FINANCIAL COVENANTS
    81  
Section 8.1.
Leverage Ratio
    81  
Section 8.2.
Interest Coverage Ratio
    81  
Section 8.3.
Project EBITDA Adjustments
    81  
 
         
ARTICLE IX         NEGATIVE COVENANTS
    82  
Section 9.1.
Indebtedness and Preferred Equity.
    82  
Section 9.2.
Negative Pledge
    82  
Section 9.3.
Fundamental Changes
    83  
Section 9.4.
Investments, Loans, Etc.
    84  
Section 9.5.
Restricted Payments
    85  
Section 9.6.
Transactions with Affiliates
    85  
Section 9.7.
Restrictive Agreements
    85  
Section 9.8.
Sale and Leaseback Transactions
    85  


 
ii

--------------------------------------------------------------------------------

 


Section 9.9.
Hedging Transactions
    86  
Section 9.10.
Restrictions on Amendments to Partnership Agreements
    86  
Section 9.11.
Accounting Changes; Fiscal Year
    86              
ARTICLE X           EVENTS OF DEFAULT
    86  
Section 10.1.
Events of Default
    86              
ARTICLE XI          THE AGENTS AND ISSUING BANKS
    88  
Section 11.1.
Appointment of Agents and Issuing Banks
    88  
Section 11.2.
Nature of Duties of Agents
    89  
Section 11.3.
Lack of Reliance on the Agents
    90  
Section 11.4.
Certain Rights of the Agents
    90  
Section 11.5.
Reliance by Agents
    90  
Section 11.6.
The Agents in their Individual Capacity
    90  
Section 11.7.
Successor Agents
    91  
Section 11.8.
Authorization to Execute other Loan Documents
    92  
Section 11.9.
Documentation, Syndication and Managing Agents.
    92              
ARTICLE XII         CO-BORROWER GUARANTIES
    92  
Section 12.1.
Guaranty Obligations.
    92  
Section 12.2.
Guaranty Absolute
    93  
Section 12.3.
Waivers
    94  
Section 12.4.
Contribution Rights
    94  
Section 12.5.
Subordination of Subrogation
    95  
Section 12.5.
Subordination of Subrogation TC
    95  
Section 12.6.
Savings Clause.
    96              
ARTICLE XIII        MISCELLANEOUS
    96  
Section 13.1.
Notices
    96  
Section 13.2.
Waiver; Amendments
    99  
Section 13.3.
Expenses; Indemnification
    100  
Section 13.4.
Successors and Assigns
    102  
Section 13.5.
Governing Law; Jurisdiction; Consent to Service of Process
    105  
Section 13.6.
WAIVER OF JURY TRIAL
    106  
Section 13.7.
Right of Setoff
    106  
Section 13.8.
Counterparts; Integration
    106  
Section 13.9.
Survival
    107  
Section 13.10.
Severability
    107  
Section 13.11.
Confidentiality
    107  
Section 13.12.
Interest Rate Limitation
    108  
Section 13.13.
Waiver of Effect of Corporate Seal
    108  
Section 13.14.
Patriot Act
    108  
Section 13.15.
Location of Closing
    109  
Section 13.16.
Amendment and Restatement
    109  
Section 13.17.
Currency Provisions
    109  


 
iii

--------------------------------------------------------------------------------

 


Schedules
                 
Schedule I
   
-
 
Applicable Margin and Applicable Percentage
Schedule II
   
-
 
Commitment Amounts
Schedule 2.5
   
-
 
Existing US Letters of Credit
Schedule 3.5
   
-
 
Existing Canadian Letters of Credit
Schedule 6.5
   
-
 
Environmental Matters
Schedule 6.14
   
-
 
Subsidiaries
Schedule 9.1
   
-
 
Outstanding Indebtedness
Schedule 9.2
   
-
 
Existing Liens
Schedule 9.4
   
-
 
Existing Investments
           
Exhibits
                     
Exhibit A
   
-
 
Form of Assignment and Acceptance
Exhibit 2.3
   
-
 
Form of Notice of US Revolving Borrowing
Exhibit 2.4
   
-
 
Form of Notice of Swingline Borrowing
Exhibit 2.8
   
-
 
Form of Notice of US Conversion/Continuation
Exhibit 3.3(a)
   
-
 
Form of Notice of Canadian Prime Rate Borrowing
Exhibit 3.4(a)
   
-
 
Form of Notice of Bankers’ Acceptances
Exhibit 3.4(e)
   
-
 
Form of Notice of Conversion of Bankers’ Acceptances to Canadian Prime Loans
Exhibit 7.1(c)
   
-
 
Form of Compliance Certificate


 
iv

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT


THIS AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this “Agreement”) is made
and entered into as of June 18, 2010, by and among INTERNATIONAL-MATEX TANK
TERMINALS, a Delaware general partnership (“International-Matex Tank
Terminals”), IMTT-BAYONNE, a Delaware general partnership (together with
International-Matex Tank Terminals, each a “US Borrower” and collectively, the
“US Borrowers”), IMTT-QUEBEC INC. a Canadian corporation (“IMTT-Quebec”) and
IMTT-NTL, LTD., a Canadian corporation (together with IMTT-Quebec, each a
“Canadian Borrower” and collectively, the “Canadian Borrowers”, and together
with the US Borrowers, the “Borrowers”), the several banks and other financial
institutions and lenders from time to time party hereto (the “Lenders”), and
SUNTRUST BANK, in its capacity as administrative agent for the Lenders (the
“Administrative Agent”) and as swingline lender, the US issuing banks from time
to time party hereto (each, a “US Issuing Bank”) and Royal Bank of Canada, as
Canadian funding agent for the Canadian Lenders (the “Canadian Funding Agent”)
and as the Canadian issuing bank (the “Canadian Issuing Bank”, and together with
the US Issuing Banks, the “Issuing Banks”).


WITNESSETH:


WHEREAS, the Borrowers, SunTrust Bank, as Administrative Agent, and the Lenders
are parties to that certain Revolving Credit Agreement, dated June 7, 2007 (as
heretofore amended or modified from time to time, the “Existing Credit
Agreement”), which established (x) a US$600,000,000 revolving credit facility in
favor of the US Borrowers and (y) the Canadian Dollar Equivalent of a
US$25,000,000 revolving credit facility in favor of the Canadian Borrowers;
 
WHEREAS, the Borrowers have requested certain amendments to the Existing Credit
Agreement, including (a) the extension of the Commitment Termination Date to
June 7, 2014 for at least $312,500,000 of the Revolving Commitments; (b) the
increase of (x) the US Revolving Commitments to US$1,065,000,000 and (y) the
Canadian Dollar Equivalent of a US$30,000,000; (c) the addition of a
US$65,000,000 commitment to be made by DnB NOR Bank ASA; and (d) the reduction
of the principal amount of those US Revolving Commitments not extended to June
7, 2014 by US$60,000,000, resulting in aggregate Commitments of $1,100,000,000;
subject to the terms and conditions hereof, the requisite Lenders are willing to
agree to such amendments, and the parties hereto have agreed to effect such
amendments through an amendment and restatement of the Existing Credit
Agreement;
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrowers, the Lenders, the Administrative Agent, the Canadian
Funding Agent, the Issuing Banks and the Swingline Lender agree that the
Existing Credit Agreement is amended and restated in its entirety as follows:
 
ARTICLE I

 
DEFINITIONS; CONSTRUCTION
 
Section 1.1.    Definitions.  In addition to the other terms defined herein, the
following terms used herein shall have the meanings herein specified (to be
equally applicable to both the singular and plural forms of the terms defined):
 
“Acceptance Date” shall have the meaning set forth in Section 3.4.

 
 

--------------------------------------------------------------------------------

 


“Acceptance Fee” shall mean a fee payable by the applicable Canadian Borrower
with respect to the acceptance of a Bankers’ Acceptance under this Agreement, as
set forth in Section 4.6(c).


“Additional Commitment Amount” shall have the meaning set forth in Section 4.17.
 
“Additional Lender” shall have the meaning set forth in Section 4.17.
 
“Adjusted LIBO Rate” shall mean, with respect to each Interest Period for a
Eurodollar Borrowing, the rate per annum obtained by dividing (i) LIBOR for such
Interest Period by (ii) a percentage equal to 1.00 minus the Eurodollar Reserve
Percentage.
 
“Administrative Agent” shall have the meaning set forth in the opening paragraph
hereof.
 
“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.
 
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise.  The
terms “Controlling”, “Controlled by”, and “under common Control with” have the
meanings correlative thereto.
 
“Agents” shall mean, collectively, the Administrative Agent and the Canadian
Funding Agent.
 
“Agreement” shall have the meaning set forth in the opening paragraph hereof.
 
“Aggregate Canadian Commitment Amount” shall mean the aggregate principal amount
of the Aggregate Canadian Revolving Commitments from time to time.  On the
Restatement Date, the Aggregate Canadian Commitment Amount is the Canadian
Dollar Equivalent of US$30,000,000.
 
“Aggregate Canadian Revolving Commitments” shall mean, collectively, all
Canadian Revolving Commitments of all Lenders at any time outstanding.
 
“Aggregate Extended Revolving Commitment Amount” shall mean the sum of the
Aggregate Canadian Revolving Commitment Amount plus the Aggregate Extended US
Revolving Commitment Amount.
 
“Aggregate Extended US Revolving Commitment Amount” shall mean the aggregate
principal amount of the Aggregate Extended US Revolving Commitments from time to
time.  On the Restatement Date, the Aggregate Extended US Revolving Commitment
Amount is $875,000,000.
 
“Aggregate Extended US Revolving Commitments” shall mean, collectively, all
Extended US Revolving Commitments of all Lenders at any time outstanding.

 
2

--------------------------------------------------------------------------------

 
 
“Aggregate Non-Extended US Revolving Commitment Amount” shall mean the aggregate
principal amount of the Aggregate Non-Extended US Revolving Commitments from
time to time.  On the Restatement Date, the Aggregate Non-Extended US Revolving
Commitment Amount is $190,000,000 which, pursuant to that certain Second
Amendment to Revolving Credit Agreement among the Borrowers, the Issuing Banks,
the Administrative Agent and the Canadian Funding Agent dated as of the
Restatement Date (the “Second Amendment”), is immediately reduced upon the
closing of the Second Amendment to $130,000,000.
 
 “Aggregate Non-Extended US Revolving Commitments” shall mean, collectively, all
Non-Extended US Revolving Commitments of all Lenders at any time outstanding.
 
“Applicable Lending Office” shall mean, for each Lender and for each Class and
Type of Loan, the “Lending Office” of such Lender (or an Affiliate of such
Lender) designated for such Type of Loan in the Administrative Questionnaire
submitted by such Lender or such other office of such Lender (or an Affiliate of
such Lender) as such Lender may from time to time specify to the Administrative
Agent, the Canadian Funding Agent (with respect to any lending office of any
Canadian Lender) and the Borrower Representative as the office by which its
Loans of such Class and Type are to be made and maintained.
 
“Applicable Margin” shall mean, (i) with respect to all DnB NOR Loans
outstanding on any date, 1.00% per annum, (ii) with respect to all Non-Extended
US Revolving Loans outstanding on any date, a percentage per annum determined by
reference to the applicable Leverage Ratio in effect on such date as set forth
on Schedule I in the Non-Extended Commitment Pricing Grid, and (iii) with
respect to all Extended Revolving Loans outstanding on any date, a percentage
per annum determined by reference to the applicable Leverage Ratio in effect on
such date as set forth on Schedule I in the Extended Commitment Pricing Grid;
provided, that a change in the Applicable Margin resulting from a change in the
Leverage Ratio shall be effective on the second Business Day after which the
Borrowers deliver the financial statements required by Section 7.1(a) or (b) and
the Compliance Certificate required by Section 7.1(c); provided further, that if
at any time the Borrowers shall have failed to deliver such financial statements
and such Compliance Certificate when so required (x) the Applicable Margin for
Non-Extended US Revolving Loans shall be at Level VI of the Non-Extended
Commitment Pricing Grid and (y) the Applicable Margin for Extended Revolving
Loans shall be at Level VI as set forth in the Extended Commitment Pricing Grid,
in each case until such time as such financial statements and Compliance
Certificate are delivered, at which time the Applicable Margin for all Revolving
Loans shall be determined as provided above.  Any such change in the Applicable
Margin shall not apply to outstanding Loans consisting of Bankers’ Acceptances
until such Bankers’ Acceptances are converted to Canadian Prime Loans or
continued as additional Bankers’ Acceptances.  Notwithstanding the foregoing,
the Applicable Margin from the Restatement Date until date by which the
financial statements and Compliance Certificate for the Fiscal Quarter ending on
June 30, 2010 is delivered shall be at Level IV of the Non-Extended Commitment
Pricing Grid and Level IV of the Extended Commitment Pricing Grid, as the case
may be.  In the event that any financial statement or Compliance Certificate
delivered pursuant to Section 7.1(a), (b) or (c) is shown to be inaccurate
(regardless of whether this Agreement or the Commitments are in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Margin based upon the Non-Extended
Commitment Pricing Grid or the Extended Commitment Pricing Grid, as the case may
be, for any period that such financial statement or Compliance Certificate
covered, then (i) the Borrowers shall immediately deliver to the Administrative
Agent a correct financial statement or Compliance Certificate, as the case may
be, for such period, (ii) (x) the Applicable Margin for Non-Extended US
Revolving Loans shall be at Level VI of the Non-Extended Commitment Pricing Grid
and (y) the Applicable Margin for Extended Revolving Loans shall be at Level VI
as set forth in the Extended Commitment Pricing Grid, and (iii) the Borrowers
shall immediately pay to the Administrative Agent, for the account of the US
Lenders, and to the Canadian Funding Agent, for the account of the Canadian
Lenders, the accrued additional interest owing as a result of such increased
Applicable Margin for such period.  The provisions of this definition shall not
limit the rights of the Agents and the Lenders with respect to Section 4.6(d) or
Article X.

 
3

--------------------------------------------------------------------------------

 
 
“Applicable Percentage” shall mean, (x) with respect to the commitment fee for
Non-Extended US Revolving Commitments, as of any date, the percentage per annum
determined by reference to the applicable Leverage Ratio in effect on such date
as set forth in the Non-Extended Commitment Pricing Grid on Schedule I and (y)
with respect to the commitment fee for Extended Revolving Commitments, as of any
date, the percentage per annum determined by reference to the applicable
Leverage Ratio in effect on such date as set forth in the Extended Commitment
Pricing Grid on Schedule I; provided, that a change in the Applicable Percentage
resulting from a change in the Leverage Ratio shall be effective on the second
Business Day after which the Borrowers deliver the financial statements required
by Section 7.1(a) or (b) and the Compliance Certificate required by Section
7.1(c); provided further, that if at any time the Borrowers shall have failed to
deliver such financial statements and such Compliance Certificate, (x) the
Applicable Percentage for Non-Extended US Revolving Commitments shall be at
Level VI of the Non-Extended Commitment Pricing Grid and (y) the Applicable
Percentage for Extended Revolving Commitments shall be at Level VI as set forth
in the Extended Commitment Pricing Grid, in each case until such time as such
financial statements and Compliance Certificate are delivered, at which time the
Applicable Percentage shall be determined as provided above.  Notwithstanding
the foregoing, the Applicable Percentage for the commitment fees from the
Restatement Date until the date by which the financial statements and Compliance
Certificate for the Fiscal Quarter ending June 30, 2010 are required to be
delivered shall be at Level IV of the Non-Extended Commitment Pricing Grid and
Level IV of the Extended Commitment Pricing Grid, as the case may be.  In the
event that any financial statement or Compliance Certificate delivered pursuant
to Section 7.1(a), (b) or (c) is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Percentage based upon the Non-Extended
Commitment Pricing Grid or the Extended Commitment Pricing Grid, as the case may
be, for any period that such financial statement or Compliance Certificate
covered, then (i) the Borrowers shall immediately deliver to the Administrative
Agent a correct financial statement or Compliance Certificate, as the case may
be, for such period, (ii) (x) the Applicable Percentage for Non-Extended US
Revolving Commitments shall be at Level VI of the Non-Extended Commitment
Pricing Grid and (y) the Applicable Percentage for Extended Revolving
Commitments shall be at Level VI as set forth in the Extended Commitment Pricing
Grid, and (iii) the Borrowers shall immediately pay to the Administrative Agent,
for the account of the US Lenders and to the Canadian Funding Agent, on behalf
of the Canadian Lenders, the accrued additional fee owing as a result of such
increased Applicable Percentage for such period.  The provisions of this
definition shall not limit the rights of the Agents and the Lenders with respect
to Section 4.6(d) or Article X.
 
“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (i) a Lender, (ii) an Affiliate
of a Lender or (iii) an entity or an Affiliate of an entity that administers or
manages a Lender.
 
“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 13.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit A attached hereto or any other form approved by the
Administrative Agent.
 
“Available Proceeds” shall have the meaning set forth in Section 3.4.

 
4

--------------------------------------------------------------------------------

 
 
“Bank Product Amount” shall have the meaning set forth in the definition of
“Bank Product Provider”.
 
“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.
 
“Bank Product Provider” means any Person that, at the time it provides any Bank
Products to any Loan Party, (i) is a Lender or an Affiliate of a Lender and (ii)
except when the Bank Product Provider is SunTrust Bank and its Affiliates, has
provided prior written notice to the Administrative Agent which has been
acknowledged by the Borrowers of (x) the existence of such Bank Product, (y) the
maximum dollar amount of obligations arising thereunder (the “Bank Product
Amount”) and (z) the methodology to be used by such parties in determining the
obligations under such Bank Product from time to time.  In no event shall any
Bank Product Provider acting in such capacity be deemed a Lender for purposes
hereof to the extent of and as to Bank Products except that each reference to
the term “Lender” in Article XI and Section 13.3 shall be deemed to include such
Bank Product Provider and in no event shall the approval of any such person in
its capacity as Bank Product Provider be required in connection with the release
or termination of any security interest or Lien of the Administrative
Agent.  The Bank Product Amount may be changed from time to time upon written
notice to the Administrative Agent by the applicable Bank Product Provider. No
Bank Product Amount may be established at any time that a Default or Event of
Default exists.
 
“Bank Products” shall mean any of the following services provided to any Loan
Party by any Bank Product Provider: (a) any treasury or other cash management
services, including deposit accounts, automated clearing house (ACH) origination
and other funds transfer, depository (including cash vault and check deposit),
zero balance accounts and sweeps, return items processing, controlled
disbursement accounts, positive pay, lockboxes and lockbox accounts, account
reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit card (including purchasing card and
commercial card), prepaid cards, including payroll, stored value and gift cards,
merchant services processing, and debit card services.
 
“Bankers’ Acceptance and B/A” each shall mean, as applicable, a bill of exchange
within the meaning of the Bills of Exchange Act (Canada) denominated in Canadian
Dollars, drawn by a Canadian Borrower and accepted by a Canadian Lender, and a
depository bill issued in accordance with the Depository Act, as amended from
time to time.
 
“Bankruptcy Code” shall mean any of the United States Bankruptcy Code of 1978
(11 U.S.C. § 101 et seq.), the Bankruptcy and Insolvency Act (Canada) and the
Companies’ Creditors Arrangement Act (Canada), each as amended and in-effect
from time to time.


“Base Rate” shall mean the highest of (i) the per annum rate which the
Administrative Agent publicly announces from time to time to be its prime
lending rate, as in effect from time to time, (ii) the Federal Funds Rate, as in
effect from time to time, plus one-half of one percent (0.50%) per annum and
(iii) the Adjusted LIBO Rate determined on a daily basis for an Interest Period
of one (1) month, plus one percent (1.00%) per annum.  The Administrative
Agent’s prime lending rate is a reference rate and does not necessarily
represent the lowest or best rate charged to customers.  The Administrative
Agent may make commercial loans or other loans at rates of interest at, above or
below the Administrative Agent’s prime lending rate.  Each change in the
Administrative Agent’s prime lending rate shall be effective from and including
the date such change is publicly announced as being effective.
 
“Borrower Representative” shall mean International-Matex Tank Terminals.

 
5

--------------------------------------------------------------------------------

 
 
“Borrowing” shall mean a borrowing consisting of (i) Loans of the same Class,
Tranche and Type, made, converted or continued on the same date and in the case
of Eurodollar Loans, as to which a single Interest Period is in effect, and in
the case of Bankers’ Acceptances, as to which a single Canadian Contract Period
is in effect, or (ii) a Swingline Loan.
 
“Borrowers” shall have the meaning set forth in the opening paragraph hereof.
 
“Business Day” shall mean (i) with respect to any borrowing, payment or rate
selection of Loans under the Aggregate Non-Extended US Revolving Commitments or
the Aggregate Extended US Revolving Commitments, a day (other than a Saturday or
Sunday) on which banks generally are open in New York, New York for the conduct
of substantially all of their commercial lending activities and, with respect to
US Eurodollar Loans, on which dealings in US Dollars are carried on in the
London interbank market, (ii) with respect to any borrowing, payment or rate
selection of Loans under the Aggregate Canadian Revolving Commitments, a day
(other than a Saturday, Sunday and any other day which is a statutory holiday in
Toronto, Ontario or Montreal, Quebec) on which chartered banks are open for
over-the-counter business in Toronto, Ontario and Montreal, Quebec and (iii) for
all other purposes, a day (other than a Saturday or Sunday) on which banks
generally are open in New York, New York for the conduct of substantially all of
their commercial lending activities.
 
“Canadian Allocable Amount” shall have the meaning set forth in Section 12.4(b).
 
“Canadian Borrowers” shall have the meaning set forth in the opening paragraph
hereof.
 
“Canadian Borrower Guaranteed Obligations” shall have the meaning set forth in
Section 12.1(b).
 
“Canadian Commitment” shall mean the Canadian Revolving Commitment.
 
“Canadian Contract Period” shall mean, for any Bankers’ Acceptances, the period
selected by a Canadian Borrower in accordance with Section 3.4 commencing on the
date such Bankers’ Acceptances are issued or extended, and expiring on a
Business Day, subject to the terms of Section 3.4(g) or 3.6 with respect to
Bankers’ Acceptances.
 
“Canadian Dollar Equivalent” shall mean, on any date, (i) with respect to any
amount denominated in Canadian Dollars, such amount and (ii) with respect to any
amount denominated in US Dollars, the amount of Canadian Dollars that would be
required to purchase the amount of such US Dollars on such date based upon the
Exchange Rate as of the applicable date of determination.
 
“Canadian Dollars” or “Cdn $” shall mean the lawful currency of Canada.
 
“Canadian Funding Agent” shall have the meaning set forth in the opening
paragraph hereof.
 
“Canadian Guarantor Payment” shall have the meaning set forth in Section
12.4(b).
 
“Canadian Issuing Bank” shall have the meaning set forth in the opening
paragraph hereof.
 
“Canadian LC Commitment” shall mean that portion of the Canadian Revolving
Commitment that may be used by the Canadian Borrowers for the issuance of
Canadian Letters of Credit in an aggregate face amount not to exceed the
Canadian Dollar Equivalent of US $5,000,000.

 
6

--------------------------------------------------------------------------------

 
 
“Canadian LC Disbursement” shall mean a payment made by or on behalf of the
Canadian Issuing Bank pursuant to a Canadian Letter of Credit.
 
“Canadian LC Documents” shall mean the Canadian Letters of Credit and all
applications, agreements and instruments relating to the Canadian Letters of
Credit.
 
“Canadian LC Exposure” shall mean, at any time, the US Dollar Equivalent of the
sum of (i) the aggregate undrawn amount of all outstanding Canadian Letters of
Credit at such time, plus (ii) the aggregate amount of all Canadian LC
Disbursements that have not been reimbursed by or on behalf of the Canadian
Borrowers at such time.  The Canadian LC Exposure of any Lender at any time
shall be its Pro Rata Share of the total Canadian LC Exposure at such time.
 
 “Canadian Lenders” shall mean those Lenders that have committed Canadian
Revolving Commitments to the Canadian Borrowers and shall include, where
appropriate, each applicable Additional Lender providing a Canadian Revolving
Commitment that joins this Agreement pursuant to Section 4.17.
 
“Canadian Letter of Credit” shall mean any letter of credit issued pursuant to
Section 3.5 by the Canadian Issuing Bank for the account of the Canadian
Borrowers pursuant to the Canadian LC Commitment and the Existing Canadian
Letters of Credit.
 
“Canadian Loans” shall mean Canadian Revolving Loans plus Canadian LC Exposure.
 
“Canadian Obligations” shall mean all amounts owing by the Canadian Borrowers to
the Agents, the Canadian Issuing Bank and the Canadian Lenders pursuant to or in
connection with this Agreement or any other Loan Document, including without
limitation, all principal, interest (including any interest accruing after the
filing of any petition in bankruptcy or the commencement of any insolvency,
reorganization or like proceeding relating to any Canadian Borrower, whether or
not a claim for post-filing or post-petition interest is allowed in such
proceeding), all reimbursement obligations, fees, expenses, indemnification and
reimbursement payments, costs and expenses (including all fees and expenses of
counsel to the Agents and the Canadian Lenders incurred pursuant to this
Agreement or any other Loan Document), whether direct or indirect, absolute or
contingent, liquidated or unliquidated, now existing or hereafter arising
hereunder or thereunder, all Hedging Obligations owed by the Canadian Borrowers
to any Lender-Related Hedge Provider, and all Bank Product Obligations owed by
the Canadian Borrowers, and all obligations and liabilities incurred in
connection with collecting and enforcing the foregoing, together with all
renewals, extensions, modifications or refinancings thereof.
 
“Canadian Prime Loan” shall mean a Loan which is denominated in Canadian Dollars
and in respect of which a Canadian Borrower is obligated to pay interest based
upon the Canadian Prime Rate.
 
“Canadian Prime Rate” shall mean, with respect to a Canadian Prime Loan, on any
day, the greater of:
 
(a) the annual rate of interest announced from time to time by the Canadian
Funding Agent as being its reference rate in effect on such day for determining
interest rates on Canadian Dollar denominated commercial loans made by it in
Canada; or
 
(b) the One-Month BA Rate for such day plus 50 basis points per annum.

 
7

--------------------------------------------------------------------------------

 
 
“Canadian Revolving Commitment” shall mean, with respect to each Canadian
Lender, the commitment of such Lender to make Canadian Revolving Loans to the
Canadian Borrowers and to acquire participations in Canadian Letters of Credit
in an aggregate principal amount not exceeding the amount set forth for such
Canadian Lender on Schedule II directly below the column entitled “Canadian
Revolving Commitment Amount”, as such schedule may be amended pursuant to
Section 4.17, or in the case of a Person becoming the Canadian Lender after the
Closing Date, the amount of the assigned “Canadian Revolving Commitment” as
provided in the Assignment and Acceptance executed by such Person as an
assignee, or the joinder executed by such Person, in each case as such
commitment may subsequently be increased or deceased pursuant to terms hereof.
 
“Canadian Revolving Credit Exposure” shall mean, with respect to any Lender, at
any time, the US Dollar Equivalent of the sum of the outstanding principal
amount of such Lender’s Canadian Revolving Loans and Canadian LC Exposure.
 
“Canadian Revolving Loan” shall mean a loan made by a Canadian Lender to the
Canadian Borrowers under its Canadian Revolving Commitment, which may either be
a Canadian Prime Loan or a Banker’s Acceptance.
 
“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person under GAAP, and the amount of
such obligations shall be the capitalized amount thereof determined in
accordance with GAAP.
 
“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars or in Canadian Dollars, as applicable, with the
Administrative Agent pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).
 
“Change in Control” shall mean any event the result of which would be that (i)
IMTT Holdings shall fail to own, and hold all voting rights with respect to,
directly or indirectly, all of the outstanding Equity Interests (including
without limitation both general and limited partnership interests and limited
liability company membership interests) of the Borrowers (other than
IMTT-Quebec) and the Guarantors (including any Guarantors formed after the
Closing Date), (ii) so long as any Canadian Revolving Commitment is in place,
IMTT Holdings shall fail to own, and hold all voting rights with respect to,
directly or indirectly, at least 66 2/3% of the outstanding Equity Interests of
IMTT-Quebec, or (iii) (x) the Current Shareholder Group shall fail to own, and
hold all voting rights with respect to, 50% of the outstanding Equity Interests
in IMTT Holdings, or (y) the Macquarie Group or any part thereof shall fail to
own, and hold all voting rights with respect to, 50% of the outstanding Equity
Interests in IMTT Holdings (in each case on a fully diluted basis in accordance
with GAAP).
 
“Change in Law” shall mean (i) the adoption of any applicable law, rule or
regulation after the date of this Agreement, (ii) any change in any applicable
law, rule or regulation, or any change in the interpretation or application
thereof, by any Governmental Authority after the date of this Agreement, or
(iii) compliance by any Lender (or its Applicable Lending Office) or any Issuing
Bank (or for purposes of Section 4.11(b), by such Lender’s or such Issuing
Bank’s Parent Company, if applicable) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.
 
“Charges” shall have the meaning set forth in Section 13.12.

 
8

--------------------------------------------------------------------------------

 
 
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are US Revolving Loans, Canadian
Revolving Loans or Swingline Loans and when used in reference to any Commitment,
refers to whether such Commitment is a US Revolving Commitment, a Canadian
Revolving Commitment or the Swingline Commitment.
 
“Closing Date” shall mean June 7, 2007.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.
 
“Combined Acquisition EBITDA Adjustments” means, for the Loan Parties for any
period, Combined EBITDA for such period attributable to any other Person that is
acquired by, and itself becomes, a Loan Party, or all or substantially all of
the business or assets of any other Person or operating division or business
unit of any other Person acquired by a Loan Party, in each case during such
period for a purchase price of at least $15,000,000 (as reasonably diligenced by
the Loan Parties).
 
“Combined EBITDA” shall mean, for the Loan Parties for any period, an amount
equal to the sum of (i) Combined Net Income for such period plus (ii) to the
extent deducted in determining Combined Net Income for such period, (A) Combined
Interest Expense, (B) income tax expense determined on a combined basis in
accordance with GAAP, (C) depreciation and amortization determined on a combined
basis in accordance with GAAP, and (D) all other non-cash charges (excluding
writeoffs and reserves for bad debt and accounts receivable), determined on a
combined basis in accordance with GAAP, in each case for such
period.  Notwithstanding anything contained herein to the contrary, all interest
income, rental income, interest expense and rental expense related to
Intercompany Taxable Bonds and Intercompany Taxable Bond Obligations shall be
excluded for purposes of calculating Combined EBITDA for all purposes of this
Agreement.
 
“Combined Interest Expense” shall mean, for the Loan Parties for any period
determined on a combined basis in accordance with GAAP, the sum of (i) total
interest expense, including without limitation the interest component of any
payments in respect of Capital Lease Obligations during such period (whether or
not actually paid during such period) plus (ii) the net amount payable (or minus
the net amount receivable) with respect to Hedging Transactions during such
period (whether or not actually paid or received during such
period).  Notwithstanding anything contained herein to the contrary, all
interest income, rental income, interest expense and rental expense related to
Intercompany Taxable Bonds and Intercompany Taxable Bond Obligations shall be
excluded for purposes of calculating Combined Interest Expense for all purposes
of this Agreement.
 
“Combined Material Project EBITDA Adjustments” means, with respect to each
Material Project:
 
(i)           prior to the Commercial Operation Date of a Material Project (but
including the Fiscal Quarter in which such Commercial Operation Date occurs), a
percentage (based on the then-current completion percentage of such Material
Project) of an amount to be approved by the Administrative Agent as the
projected Combined EBITDA for any period attributable to such Material Project
for the first 12-month period following the scheduled Commercial Operation Date
of such Material Project (such amount to be determined based on customer
contracts relating to such Material Project, the creditworthiness of the other
parties to such contracts, and projected revenues from such contracts, tariffs,
capital costs and expenses, scheduled Commercial Operation Date, commodity price
assumptions and other factors deemed appropriate by the Administrative Agent),
which may, at the option of the Borrowers, be added to actual Combined EBITDA
for any period for the Fiscal Quarter in which construction of such Material
Project commences and for each Fiscal Quarter thereafter until the Commercial
Operation Date of such Material Project (including the Fiscal Quarter in which
such Commercial Operation Date occurs, but net of any actual Combined EBITDA
attributable to such Material Project following such Commercial Operation Date);
provided that if the actual Commercial Operation Date does not occur by the
scheduled Commercial Operation Date, then the foregoing amount shall be reduced,
for quarters ending after the scheduled Commercial Operation Date to (but
excluding) the first full quarter after its Commercial Operation Date, by the
following percentage amounts depending on the period of delay (based on the
period of actual delay or then-estimated delay, whichever is longer):  (i) 90
days or less, 0%, (ii) longer than 90 days, but not more than 180 days, 25%,
(iii) longer than 180 days but not more than 270 days, 50%, and (iv) longer than
270 days, 100%; and

 
9

--------------------------------------------------------------------------------

 


(ii)           beginning with the first full Fiscal Quarter following the
Commercial Operation Date of a Material Project and for the two immediately
succeeding Fiscal Quarters, an amount to be approved by the Administrative Agent
as the projected Combined EBITDA attributable to such Material Project
(determined in the same manner as set forth in clause (i) above) for the balance
of the four full Fiscal Quarter period following such Commercial Operation Date,
which may, at the Borrowers’ option, be added to actual Combined EBITDA for such
Fiscal Quarters.


Notwithstanding the foregoing:


(x)            no such additions shall be allowed with respect to any Material
Project unless (a) the Borrower Representative shall have delivered to the
Administrative Agent written pro forma projections of Combined EBITDA for any
period attributable to such Material Project, and (b) the Administrative Agent
shall have approved (such approval not to be unreasonably withheld) such
projections and shall have received such other information and documentation as
the Administrative Agent may reasonably request, all in form and substance
satisfactory to the Administrative Agent; and


(y)            the aggregate amount of all Combined Material Project EBITDA
Adjustments during any period shall be limited to 20% of the total Combined
EBITDA for such period.


“Combined Net Income” shall mean, for any period, the net income (or loss) of
the Loan Parties for such period determined on a combined basis in accordance
with GAAP, excluding therefrom (to the extent otherwise included therein)
(i) any extraordinary gains or losses in accordance with GAAP, (ii) any gains
attributable to write-ups of assets, (iii) any income (or loss) of any Person
accrued prior to the date it becomes a Loan Party or is merged into or combined
with any Loan Party on the date that such Person’s assets are acquired by any
Loan Party (except as provided in clause (y) below) and (iv) any equity interest
of the Loan Parties in the unremitted earnings of any Person that is not a Loan
Party, but including without limitation (x) all cash dividends, distributions,
interest and fees actually received by the Loan Parties from Persons (other than
Loan Parties, but including Unrestricted Subsidiaries) where the investments
therein are accounted for using the equity method and (y) the net income (or
loss) of any Person that was an Unrestricted Subsidiary on the first day of such
period and becomes a Loan Party during such period.  Notwithstanding anything
contained herein to the contrary, all interest income, rental income, interest
expense and rental expense related to Intercompany Taxable Bonds and
Intercompany Taxable Bond Obligations shall be excluded for purposes of
calculating Combined Net Income for all purposes of this Agreement.

 
10

--------------------------------------------------------------------------------

 

“Combined Total Funded Debt” shall mean, as of any date, (i) all Indebtedness of
the Loan Parties measured on a combined basis as of such date, including without
limitation the Obligations, but excluding (x) Indebtedness of the type described
in subsection (xi) of the definition thereto, (y) Indebtedness that is fully
non-recourse to the Loan Parties and (z) Intercompany Taxable Bond Obligations,
less (ii) cash or cash equivalents (x) held in escrow to secure any GO-Zone
Bonds and (y) the lesser of (A) $50,000,000 or (B) the amount by which the
average cash maintained in an investment account with SunTrust Bank or an
affiliate thereof over the immediately preceding 90 days exceeds $2,500,000, but
in any event excluding any cash collateral securing Letters of Credit.
 
“Commercial Operation Date” shall mean the date on which a Material Project is
substantially complete and commercially operable.
 
“Commitment” shall mean the US Commitments and the Canadian Revolving
Commitments.
 
“Commitment Termination Date”  shall mean (i) with respect to the Non-Extended
US Revolving Commitments, the Non-Extended Commitment Termination Date, (ii)
with respect to the Extended US Revolving Commitments, the Extended Commitment
Termination Date, (iii) with respect to the Canadian Revolving Commitments, the
Extended Commitment Termination Date and (iv) with respect to the DnB NOR
Commitments, the DnB NOR Commitment Termination Date.   Unless otherwise
provided herein, the Commitment Termination Date shall mean the Extended
Commitment Termination Date.
 
“Compliance Certificate” shall mean a certificate from the principal financial
officer or treasurer of each Borrower in the form of, and containing the
certifications set forth in, the certificate attached hereto as Exhibit 7.1(c).
 
“Contractual Currency” shall have the meaning set forth in Section 13.17(a).
 
“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.
 
“Currency Conversion Date” shall have the meaning set forth in Section 13.17(a).
 
“Current Shareholder Group” shall mean any or all of the following:  James J.
Coleman, Jr., Thomas B. Coleman, Peter D. Coleman, Dian Coleman Winingder, the
siblings, spouses, ascendants and descendants of the foregoing, all trusts
established for the benefit of the foregoing, or other legal entities that are
100% owned and controlled by any of the foregoing or by Richard B. Jurisich, Jr.
 
“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.
 
“Default Interest” shall have the meaning set forth in Section 4.6(d).
 
“Defaulting Lender” shall mean, at any time, any Extended US Lender as to which
the Administrative Agent has notified the Borrower Representative that (i) such
Extended US Lender has failed for three (3) or more Business Days to comply with
its obligations under this Agreement to make a Loan and/or to make a payment to
any US Issuing Bank in respect of a US Letter of Credit or to the Swingline
Lender in respect of a Swingline Loan (each a “funding obligation”), (ii) such
Extended US Lender has notified the Administrative Agent, or has stated
publicly, that it will not comply with any such funding obligation hereunder, or
has defaulted on, its obligation to fund generally under any other loan
agreement, credit agreement or other financing agreement, (iii) such Extended US
Lender has, for three (3) or more Business Days, failed to confirm in writing to
the Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder, or (iv) a
Lender Insolvency Event has occurred and is continuing with respect to such
Extended US Lender.  The Administrative Agent will promptly send to all parties
hereto a copy of any notice to the Borrower Representative provided for in this
definition.

 
11

--------------------------------------------------------------------------------

 
 
“Depository Act” shall mean Depository Bills and Notes Act (Canada).
 
“Discount Notes” shall mean all depository bills for deposit with The Canadian
Depository for Securities Limited pursuant to the Depository Act.
 
“Discount Price” shall mean, for any Bankers’ Acceptance issued hereunder, an
amount calculated on any applicable date, by dividing
 
(a)           1
 
by
 
(b)           the sum of one plus the product of:
 
(i)           the Discount Rate applicable to the Bankers’ Acceptance, and
 
(ii)           a fraction, the numerator of which is the number of days in the
applicable Canadian Contract Period and the denominator of which is 365,
 
with the product being rounded up or down to the fifth decimal place and .00005
being rounded up.


“Discount Proceeds” shall mean, for any Bankers’ Acceptance issued hereunder, an
amount calculated by multiplying the face amount of the Bankers’ Acceptance by
the Discount Price for such Bankers’ Acceptance.
 
“Discount Rate” shall mean, with respect to an issue of Bankers’ Acceptances or
Discount Notes with the same maturity date, (A) the average B/A discount rate
for the appropriate term as quoted on Reuters Screen CDOR Page determined at or
about 10:00 a.m. (Toronto time) on that day or, (B) if the discount rate for a
particular term is not quoted on Reuters Screen CDOR Page, the arithmetic
average of the actual discount rates for B/As or Discount Notes, as applicable,
for such term quoted by the Canadian Lender but not to exceed the actual rate of
discount applicable to B/As or Discount Notes quoted by the Canadian Lender for
the same B/A or Discount Note issue.
 
“DnB NOR Commitment(s)” shall mean, with respect to any Lender, the obligation
of such Lender to make or hold DnB NOR Loans hereunder, in a principal amount
equal to $65,000,000 on the Restatement Date as such commitment may subsequently
be decreased pursuant to the terms hereof.   On the  Restatement Date, there is
one DnB NOR Commitment in the amount of $65,000,000.
 
“DnB NOR Commitment Termination Date” shall mean, with respect to the DnB NOR
Commitments, the earlier of (i) December 31, 2012 or (ii) the date on which the
principal amount of the outstanding DnB NOR Loans have been declared or
automatically have become due and payable (whether by acceleration or
otherwise).
 
“DnB NOR Existing Notes” shall mean the promissory notes in the original
aggregate principal sum of $130,000,000 (with a principal balance on the
Restatement Date of $65,000,000) made by certain Affiliates of the Borrowers
originally in favor of Van Ommeren Tank Terminals Gulf Coast, Inc. and
subsequently purchased by DnB NOR Bank ASA pursuant to the Note Purchase
Agreement among such parties dated as of December 23, 2005.

 
12

--------------------------------------------------------------------------------

 
 
“DnB NOR Lender” shall mean a Lender with a DnB NOR Commitment.  On the
Restatement Date, DnB NOR Bank ASA is the sole DnB NOR Lender.
 
“DnB NOR Loan(s)” shall have the meaning set forth in Section 2.2(c).
 
“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.
 
“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of any Loan Party directly or indirectly resulting
from or based upon (i) any actual or alleged violation of any Environmental Law,
(ii) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (iii) any actual or alleged exposure to any
Hazardous Materials, (iv) the Release or threatened Release of any Hazardous
Materials or (v) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
 
“Equity Interests” shall mean, for any Person, any non-redeemable capital stock,
partnership interests, limited liability company interests or other equity
interest of such Person, whether common or preferred, and of any class.
 
“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.
 
“ERISA Affiliate” shall mean any trade or business (whether or not
incorporated), which, together with the Loan Parties, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for the purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
 
“ERISA Event” shall mean (i) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30-day notice period is waived); (ii) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (iii)
the filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of
an application for a waiver of the minimum funding standard with respect to any
Plan; (iv) the incurrence by any Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(v) the receipt by any Borrower or any ERISA Affiliate from the PBGC or a plan
administrator appointed by the PBGC of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (vi)
the incurrence by any Borrower or any ERISA Affiliates of any liability with
respect to the withdrawal or partial withdrawal from any Plan or Multiemployer
Plan; or (vii) the receipt by any Borrower or any ERISA Affiliate of any notice,
or the receipt by any Multiemployer Plan from any Borrower or any ERISA
Affiliate of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA.

 
13

--------------------------------------------------------------------------------

 
 
“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBO Rate.
 
“Eurodollar Reserve Percentage” shall mean the aggregate of the maximum reserve
percentages (including, without limitation, any emergency, supplemental, special
or other marginal reserves) expressed as a decimal (rounded upwards to the next
1/100th of 1%) in effect on any day to which the Administrative Agent is subject
with respect to the Adjusted LIBO Rate pursuant to regulations issued by the
Board of Governors of the Federal Reserve System (or any Governmental Authority
succeeding to any of its principal functions) with respect to eurocurrency
funding (currently referred to as “eurocurrency liabilities” under Regulation
D).  Eurodollar Loans shall be deemed to constitute eurocurrency funding and to
be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under Regulation D.  The Eurodollar Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
 
“Event of Default” shall have the meaning set forth in Article X.
 
“Exchange Rate” shall mean on any day, (i) for purposes of converting Canadian
Dollars to US Dollars, the Bank of Canada spot rate at noon (Toronto, Ontario
time), or if such rate is unavailable, the offered rate at which Canadian
Dollars may be exchanged into US Dollars, as set forth at approximately noon
(Toronto, Ontario time) on such day on the Reuters NFX Page (or if such page is
not available or the rate does not appear on such page, the comparable page on
the Telerate or Bloomberg Service) for such currency and (ii) for purposes of
converting US Dollars to Canadian Dollars, the offered rate at which US Dollars
may be exchanged into Canadian Dollars, as set forth at approximately 11:00 a.m.
on such day on the Reuters NFX Page (or if such page is not available or the
rate does not appear on such page, the comparable page on the Telerate or
Bloomberg Service) for such currency.  In the event that any such rate does not
appear on the applicable page of any such services, the “Exchange Rate” shall be
determined by reference to such other publicly available services for displaying
exchange rates as may be agreed upon by the Administrative Agent and the
Borrower Representative, or, in the absence of such agreement, such Exchange
Rate shall instead be the offered spot rate of exchange of the Administrative
Agent or, if the Administrative Agent shall so determine, one of its affiliates
in the market where its foreign currency exchange operations in respect of such
currency are then being conducted, at or about 10:00 a.m., local time, on such
date for the sale or purchase, as applicable, for delivery two (2) Business Days
later; provided that if at the time of any such determination, for any reason,
no such spot rate is being quoted, the Administrative Agent, after consultation
with the Borrower Representative, may use any reasonable method it deems
appropriate to determine such rate, and such determination shall be conclusive
absent manifest error.

 
14

--------------------------------------------------------------------------------

 

“Excluded Taxes” shall mean (i) with respect to the Administrative Agent, any US
Lender, any US Issuing Bank or any other recipient of any payment to be made by
or on account of any obligation of any US Borrower hereunder, (a) income or
franchise taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which any Lender is located and (c) in the case of
a Foreign Lender, any withholding tax that (x) is imposed on amounts payable to
such Foreign Lender at the time such Foreign Lender becomes a party to this
Agreement, (y) is imposed on amounts payable to such Foreign Lender at any time
that such Foreign Lender designates a new lending office, other than taxes that
have accrued prior to the designation of such lending office that are otherwise
not Excluded Taxes, and (z) is attributable to such Foreign Lender’s failure to
comply with Section 4.13(e) and (ii) with respect to the Canadian Funding Agent,
the Canadian Issuing Bank, any Canadian Lender or any other recipient of any
payment to be made by or on account of any obligation of any Canadian Borrower
hereunder,  (a) any Taxes imposed on its net income or capital by any
Governmental Authority as a result of the Canadian Funding Agent, the Canadian
Issuing Bank, such Canadian Lender or such other recipient (1) carrying on a
trade or business or having a permanent establishment in any jurisdiction or
political subdivision thereof, (2) being organized under the laws of such
jurisdiction or any political subdivision thereof, or (3) being or being deemed
to be resident in such jurisdiction or political subdivision thereof, (b) any
withholding tax (including any Taxes payable as a result of non-residency in
Canada of any Lender) imposed by the ITA on a payment made to the Canadian
Funding Agent, the Canadian Issuing Bank or such Canadian Lender, except to the
extent that a Canadian Borrower is required to make deductions or withholdings
for or on account of such withholding tax as a result of a change in or an
amendment to any applicable law or any change in any official position regarding
the application or interpretation of such law, which change or amendment is
announced after the Closing Date, and (c) any other Taxes resulting from the
Canadian Funding Agent, the Canadian Issuing Bank or any Canadian Lender
changing the residency of any relevant branch or undergoing any reorganization,
recapitalization or other change in its corporate status after the Closing Date.
 
“Existing Canadian Letters of Credit” shall mean collectively those outstanding
letters of credit issued by the Canadian Issuing Bank for the account of any
Loan Party as set forth in Schedule 3.5.  Such letters of credit shall be deemed
issued under the Canadian Revolving Commitments pursuant to Section 3.5 as of
the Restatement Date.
 
“Existing Credit Agreement” shall have the meaning set forth in the recitals
hereto.
 
“Existing US Letters of Credit” shall mean, collectively, those outstanding
letters of credit issued by SunTrust Bank for the account of any Loan Party as
set forth in Schedule 2.5.  Such letters of credit shall be deemed issued under
the Extended US Revolving Commitments pursuant to Section 2.5 as of the
Restatement Date.
 
“Extended Availability Period” shall mean the period from the Closing Date to
but excluding the Extended Commitment Termination Date.
 
“Extended Commitment” shall mean the Extended US Commitments and the Canadian
Revolving Commitments.
 
“Extended Commitment Pricing Grid” shall mean the “Pricing Grid for Extended
Commitments” set forth in Part B of Schedule I attached hereto.
 
“Extended Commitment Termination Date” shall mean the earliest of (i) June 7,
2014, (ii) the date on which the Extended Commitments are terminated pursuant to
Section 4.1 and (iii) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).
 
“Extended Loans” shall mean all Extended Revolving Loans and Swingline Loans, in
the aggregate or any of them, as the context shall require.
 
“Extended Revolving Commitments” shall mean, collectively, the Extended US
Revolving Commitments and the Canadian Revolving Commitments.
 
“Extended Revolving Credit Exposure” shall mean, collectively, the Extended US
Revolving Credit Exposure and the Canadian Revolving Credit Exposure.

 
15

--------------------------------------------------------------------------------

 
 
“Extended Revolving Loans” shall mean, collectively, the Extended US Revolving
Loans and the Canadian Revolving Loans.
 
“Extended US Commitments” shall mean, collectively, the Extended US Revolving
Commitments, the US LC Commitment and the Swingline Commitment.
 
“Extended US Lender” shall mean a Lender with an Extended US Revolving
Commitment.
 
“Extended US Revolving Commitment” shall mean, with respect to each Lender, the
commitment of such Lender to make Extended US Revolving Loans to the US
Borrowers and to acquire participations in US Letters of Credit and Swingline
Loans in an aggregate principal amount not exceeding the amount set forth with
respect to such US Lender on Schedule II directly below the column entitled
“Extended US Revolving Commitment Amount”, as such schedule may be amended
pursuant to Section 4.17, or in the case of a Person becoming a Lender after the
Closing Date, the amount of the assigned “Extended US Revolving Commitment” as
provided in the Assignment and Acceptance executed by such Person as an
assignee, or the joinder executed by such Person, in each case as such
commitment may subsequently be increased or deceased pursuant to terms hereof.
 
“Extended US Revolving Commitment Availability” shall mean, at any time, with
respect to any Extended US Revolving Commitments, the Aggregate Extended US
Revolving Commitment Amount at such time, less the aggregate Extended US
Revolving Credit Exposure of all Lenders at such time.
 
“Extended US Revolving Credit Exposure” shall mean, with respect to any Lender
at any time, the sum of the outstanding principal amount of such Lender’s
Extended US Revolving Loans, US LC Exposure and Swingline Exposure.
 
“Extended US Revolving Loan” shall mean a loan made by a US Lender (other than
the Swingline Lender) to the US Borrowers under such Lender’s Extended US
Revolving Commitment made pursuant to Section 2.2.
 
“Federal Funds Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100th of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System arranged by Federal funds brokers, as published by the
Federal Reserve Bank of New York on the next succeeding Business Day or if such
rate is not so published for any Business Day, the Federal Funds Rate for such
day shall be the average rounded upwards, if necessary, to the next 1/100th of
1% of the quotations for such day on such transactions received by the
Administrative Agent from three Federal funds brokers of recognized standing
selected by the Administrative Agent.
 
“Fee Letter” shall mean that certain fee letter, dated as of February 26, 2007,
executed by SunTrust Robinson Humphrey, Inc. and SunTrust Bank and accepted by
the Borrowers.
 
“Fiscal Quarter” shall mean any fiscal quarter of the Borrowers.
 
“Fiscal Year” shall mean any fiscal year of the Borrowers.
 
“Foreign Lender” shall mean any Lender that is not a United States person under
Section 7701(a)(30) of the Code.

 
16

--------------------------------------------------------------------------------

 
 
“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.
 
“Geismar Property” shall mean the land and facilities (including related
fixtures and equipment) constructed from time to time at the IMTT-Geismar site
located in Ascension Parish, Louisiana.
 
“GO-Zone Bonds” shall mean all Gulf Opportunity Zone bonds issued by a
Governmental Authority and supported by a Letter of Credit issued under this
Credit Agreement, to finance a facility owned or leased by any Loan Party
pursuant to the Gulf Opportunity Zone Act of 2005.
 
“GO-Zone Bond Obligations” shall mean the lease or reimbursement obligations of
any Borrower or Guarantor owed to any Governmental Authority that has issued
GO-Zone Bonds or to any financial institution that has provided letter of credit
support for such GO-Zone Bonds.
 
“GO-Zone L/C Documents” shall mean all letter of credit agreements relating to
the GO-Zone Letters of Credit, and all other documents, agreements and
instruments executed in connection therewith.
 
“GO-Zone Letter of Credit” shall mean a Letter of Credit issued to support the
payment of GO-Zone Bonds.
 
 “Governmental Authority” shall mean the government of the United States of
America, Canada, any other nation or any political subdivision thereof, whether
state, provincial, territorial or local, and any municipality, agency,
authority, instrumentality, regulatory body, court, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.
 
“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (ii) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (iv) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.  The term “Guarantee” used as a verb
has a corresponding meaning.
 
“Guarantor” shall mean each of (i) IMTT-Virginia, a Delaware general
partnership, IMTT-Gretna, a Delaware general partnership, IMTT-BC, a Delaware
general partnership, IMTT-Pipeline, a Delaware general partnership, IMTT-BX, a
Delaware general partnership, IMTT-Richmond-CA, a Delaware general partnership,
IMTT-Illinois, a Delaware general partnership, IMTT-Petroleum Management, a
Delaware general partnership, IMTT-Geismar, a Delaware general partnership,
IMTT-Finco, a Delaware general partnership, International Environmental
Partners, a Delaware general partnership, Oil Mop, L.L.C., a Louisiana limited
liability company, St. Rose Nursery, Inc., a Louisiana corporation, East Jersey
Railroad and Terminal Company, a New Jersey corporation, Bayonne Industries,
Inc., a New Jersey corporation, and (ii) any other Person that executes or
becomes a party to the Guaranty Agreement.

 
17

--------------------------------------------------------------------------------

 
 
“Guaranty Agreement” shall mean that certain Guaranty Agreement, dated as of
June 7, 2007, executed by each Person named in clause (i) of the definition of
Guarantor, together with future Subsidiaries of the Loan Parties (other than
Unrestricted Subsidiaries) created, formed or acquired after the Closing Date,
in favor of the Administrative Agent for the benefit of the Agents, the Issuing
Banks and the Lenders.
 
“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.
 
“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (i) any and all Hedging Transactions, (ii)
any and all cancellations, buy backs, reversals, terminations or assignments of
any Hedging Transactions and (iii) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.
 
“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction,  currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“IMTT Holdings” means IMTT Holdings Inc., a Delaware corporation.
 
“IMTT-Quebec” shall have the meaning set forth in the opening paragraph hereof.

 
18

--------------------------------------------------------------------------------

 

“Indebtedness” of any Person shall mean, without duplication (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 10.1(f), trade payables overdue by more
than 120 days shall be included in this definition except to the extent that any
of such trade payables are being disputed in good faith and by appropriate
measures), (iv) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(v) all Capital Lease Obligations of such Person, (vi) all obligations,
contingent or otherwise, of such Person in respect of letters of credit (except
letters of credit that support Indebtedness described in clauses (i) to (v) of
this definition), acceptances or similar extensions of credit, (vii) all
Guarantees of such Person of the type of Indebtedness described in clauses (i)
through (vi) above (without duplication of such Indebtedness), (viii) all
Indebtedness of a third party secured by any Lien on property owned by such
Person, whether or not such Indebtedness has been assumed by such Person, (ix)
all obligations of such Person, contingent or otherwise, to purchase, redeem,
retire or otherwise acquire for value any common stock of such Person, (x)
Off-Balance Sheet Liabilities and (xi) any Hedging Obligations. The Indebtedness
of any Person shall include the Indebtedness of any partnership or joint venture
in which such Person is a general partner or a joint venturer, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor.
 
“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
 
“Indemnitee” shall have the meaning set forth in Section 13.3(c).
 
“Information Memorandum” shall mean the Confidential Information Memorandum
dated May 2007 relating to the Borrowers and the transactions contemplated by
this Agreement and the other Loan Documents.
 
“Intercompany Taxable Bond Obligations” shall mean the lease or loan obligations
of any Borrower or Guarantor owed to any Governmental Authority that has issued
Intercompany Taxable Bonds, to the extent that all of the Intercompany Taxable
Bonds are owned beneficially and of record by any of the Borrowers and/or the
Guarantors.
 
“Intercompany Taxable Bonds” shall mean bonds issued by any Governmental
Authority, the proceeds of which are applied to finance the purchase or
development of any property that is owned by, or leased to, a Borrower or
Guarantor from time to time, so long as such bonds are owned beneficially and of
record by the Borrowers and/or the Guarantors and are for the purpose of
obtaining ad valorem property tax exemptions and the amounts payable to the Loan
Parties in respect thereof along with the timing of such payments are in all
material respects commensurate with the amounts payable to such Governmental
Authority and the timing thereof.
 
“Interest Coverage Ratio” shall mean, as of any date, the ratio of (i) Combined
EBITDA for the four consecutive Fiscal Quarters ending on or immediately prior
to such date, to (ii) Combined Interest Expense for the four consecutive Fiscal
Quarters ending on or immediately prior to such date.
 
“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months; provided, that:
 
(i)             the initial Interest Period for such Borrowing shall commence on
the date of such Borrowing (including the date of any conversion from a
Borrowing of another Type), and each Interest Period occurring thereafter in
respect of such Borrowing shall commence on the day on which the next preceding
Interest Period expires;
 
(ii)            if any Interest Period would otherwise end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless such Business Day falls in another calendar month, in which
case such Interest Period would end on the next preceding Business Day;

 
19

--------------------------------------------------------------------------------

 
 
(iii)            any Interest Period which begins on the last Business Day of a
calendar month or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period shall end on the last
Business Day of such calendar month; and
 
(iv)            no Interest Period applicable to Non-Extended US Revolving Loans
may extend beyond the Non-Extended Commitment Termination Date, and no Interest
Period applicable to Extended Revolving Loans or Swingline Loans may extend
beyond the Extended Commitment Termination Date and no Interest Period
applicable to a DnB NOR Loan may extend beyond the DnB NOR Commitment
Termination Date.
 
“International-Matex Tank Terminals” shall have the meaning set forth in the
opening paragraph hereof.
 
“Investments” shall have the meaning set forth in Section 9.4.
 
“Issuing Banks” shall have the meaning set forth in the opening paragraph
hereof.
 
“ITA” shall mean the Income Tax Act (Canada), as amended, and any successor
thereto, and any regulations promulgated thereunder, as in effect on the Closing
Date.
 
“Joint Lead Arrangers” shall mean, collectively SunTrust Robinson Humphrey, Inc.
and Regions Capital Markets.
 
“LC Disbursements” shall mean, collectively, the US LC Disbursements and
Canadian LC Disbursements.
 
“LC Exposure” shall mean, collectively, the US LC Exposure and Canadian LC
Exposure.
 
“Lender Insolvency Event” shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) a Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, custodian or the
like has been appointed for such Lender or its Parent Company, or such Lender or
its Parent Company has taken any action in furtherance of or indicating its
consent to or acquiescence in any such proceeding or appointment, or (iii) a
Lender or its Parent Company has been adjudicated as, or determined by any
Governmental Authority having regulatory authority over such Person or its
assets to be, insolvent; provided that, for the avoidance of doubt, a Lender
Insolvency Event  shall not be deemed to have occurred  solely by virtue of the
ownership or acquisition of any equity interest in or control of a Lender or a
Parent Company thereof by a Governmental Authority or an instrumentality
thereof.
 
“Lender-Related Hedge Provider” means any Person that, at the time it enters
into a Hedging Transaction with any Loan Party, (i) is a Lender or an Affiliate
of a Lender and (ii) except when the Lender-Related Hedge Provider is SunTrust
Bank and its Affiliates, has provided prior written notice to the Administrative
Agent which has been acknowledged by the Borrowers of (x) the existence of such
Hedging Transaction, and (y) the methodology to be used by such parties in
determining the obligations under such Hedging Transaction from time to
time.  In no event shall any Lender-Related Hedge Provider acting in such
capacity be deemed a Lender for purposes hereof to the extent of and as to
Hedging Obligations except that each reference to the term “Lender” in Article
XI and Section 13.3 shall be deemed to include such Lender-Related Hedge
Provider.  In no event shall the approval of any such Person in its capacity as
Lender-Related Hedge Provider be required in connection with the release or
termination of any security interest or Lien of the Administrative Agent

 
20

--------------------------------------------------------------------------------

 
 
“Lenders” shall have the meaning assigned to such term in the opening paragraph
of this Agreement and shall include, where appropriate, the Swingline Lender and
each Additional Lender that joins this Agreement pursuant to Section 4.17.
 
“Letters of Credit” shall mean, collectively, the Canadian Letters of Credit and
the US Letters of Credit.
 
“Leverage Ratio” shall mean, as of any date, the ratio of (i) Combined Total
Funded Debt as of such date to (ii) the sum of (A) Combined EBITDA, plus (B) any
Combined Material Project EBITDA Adjustments, plus (C) any Combined Acquisition
EBITDA Adjustments, in each case for the four consecutive Fiscal Quarters ending
on or immediately prior to such date.
 
“LIBOR” shall mean, for any applicable Interest Period with respect to any
Eurodollar Loan, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBOR01 Page (or any successor
page) as the London interbank offered rate for deposits in US Dollars at
approximately 11:00 a.m. (London, England time), two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period;
provided, that if the Administrative Agent determines that the relevant
foregoing sources are unavailable for the relevant Interest Period, LIBOR shall
mean the rate of interest determined by the Administrative Agent to be the
average (rounded upward, if necessary, to the nearest 1/100th of 1%) of the
rates per annum at which deposits in US Dollars are offered to the
Administrative Agent two (2) Business Days preceding the first day of such
Interest Period by leading banks in the London interbank market as of 10:00 a.m.
(New York time) for delivery on the first day of such Interest Period, for the
number of days comprised therein and in an amount comparable to the amount of
the Eurodollar Loan of the Administrative Agent.
 
“Lien” shall mean any mortgage, pledge, security interest, hypothec, lien
(statutory or otherwise), charge, encumbrance, hypothecation, assignment,
deposit arrangement, or other arrangement having the practical effect of the
foregoing or any preference, priority or other security agreement or
preferential arrangement of any kind or nature whatsoever (including any
conditional sale or other title retention agreement and any capital lease having
the same economic effect as any of the foregoing).  A negative pledge is not a
Lien.
 
“Liquidation Currency” shall have the meaning assigned to such term in Section
13.17(b).


“Loan Documents” shall mean, collectively, this Agreement, the US LC Documents,
the Canadian LC Documents, the Fee Letter, the Guaranty Agreement, the Pledge
Agreement, all Notices of Borrowing, all Notices of US Conversion/Continuation,
all Compliance Certificates, any promissory notes executed pursuant to Section
4.3, and any and all other instruments, agreements, documents and writings
executed in connection with any of the foregoing.


“Loan Parties” shall mean the Borrowers and the Guarantors.  For purposes of
clarity, Unrestricted Subsidiaries shall not be Loan Parties.
 
“Loans” shall mean all Revolving Loans and Swingline Loans, in the aggregate or
any of them, as the context shall require.

 
21

--------------------------------------------------------------------------------

 
 
“Macquarie Group” shall mean Macquarie Terminal Holdings LLC, a Delaware limited
liability company, and any affiliate thereof.
 
“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on, (i)
the business, results of operations, financial condition, assets, liabilities or
prospects of the Loan Parties taken as a whole, (ii) the ability of the Loan
Parties taken as a whole to perform their respective obligations under any of
the Loan Documents, (iii) the rights and remedies of the Agents, the Issuing
Banks and the Lenders under any of the Loan Documents or (iv) the legality,
validity or enforceability of any of the Loan Documents.
 
“Material Indebtedness” shall mean Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of any Loan Party, individually or in
an aggregate principal amount exceeding $10,000,000.  For purposes of
determining the amount of attributed Indebtedness from Hedging Obligations, the
“principal amount” of any Hedging Obligations at any time shall be the Net
Mark-to-Market Exposure of such Hedging Obligations.
 
“Material Project” means the construction or expansion of any capital project of
the Loan Parties, the aggregate capital cost of which exceeds $15,000,000.
 
“Maximum Rate” shall have the meaning set forth in Section 13.12(a).
 
“Moody’s” shall mean Moody’s Investors Service, Inc.
 
“Multiemployer Plan” shall have the meaning set forth in Section 4001(a)(3) of
ERISA.
 
“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligations, the excess (if any) of
all unrealized losses over all unrealized profits of such Person arising under
such Hedging Obligation.  “Unrealized losses” shall mean the fair market value
of the cost to settle or terminate the Hedging Transaction giving rise to such
final settlement obligation as of the date of determination (assuming the
Hedging Transaction were to be terminated as of that date), and “unrealized
profits” means the fair market value of the gain in settling or terminating such
Hedging Transaction as of the date of determination (assuming such Hedging
Transaction were to be terminated as of that date).
 
“Non-Defaulting Lender” shall mean, at any time, an Extended US Lender that is
not a Defaulting Lender or a Potential Defaulting Lender.
 
“Non-Extended Availability Period” shall mean the period from the Closing Date
to but excluding the Non-Extended Commitment Termination Date.
 
“Non-Extended Commitment Pricing Grid” shall mean the “Pricing Grid for
Non-Extended US Revolving Commitments” set forth in Part A of Schedule I
attached hereto.
 
“Non-Extended Commitment Termination Date” shall mean the earliest of (i) June
7, 2012, (ii) the date on which the Non-Extended US Revolving Commitments are
terminated pursuant to Section 4.1 and (iii) the date on which all amounts
outstanding under this Agreement have been declared or have automatically become
due and payable (whether by acceleration or otherwise).
 
 
22

--------------------------------------------------------------------------------

 

“Non-Extended US Lender” shall mean a Lender with a Non-Extended US Revolving
Commitment.
 
“Non-Extended US Revolving Commitment” shall mean, with respect to each Lender,
the commitment of such Lender to make Non-Extended US Revolving Loans to the US
Borrowers in an aggregate principal amount not exceeding the amount set forth
with respect to such US Lender on Schedule II directly below the column entitled
“Non-Extended US Revolving Commitment Amount”, or in the case of a Person
becoming a Lender after the Closing Date, the amount of the assigned
“Non-Extended US Revolving Commitment” as provided in the Assignment and
Acceptance executed by such Person as an assignee, or the joinder executed by
such Person, in each case as such commitment may subsequently be increased or
deceased pursuant to terms hereof.  For purposes of the definitions of Required
Lenders and Required US Lenders, at any time after the Non-Extended Commitment
Termination Date, the Non-Extended US Revolving Commitment of any Lender shall
be deemed to be the aggregate outstanding principal amount of all US Revolving
Credit Exposure of such Lender, if any, then outstanding.
 
“Non-Extended US Revolving Credit Exposure” shall mean, with respect to any
Lender at any time, the sum of the outstanding principal amount of such Lender’s
Non-Extended US Revolving Loans.
 
“Non-Extended US Revolving Loan” shall mean a loan made by a US Lender (other
than the Swingline Lender) to the US Borrowers under such Lender’s Non-Extended
US Revolving Commitment, made pursuant to Section 2.2.
 
“Notice of Bankers’ Acceptances” shall have the meaning set forth in Section
3.4(a).
 
“Notice of Borrowing” shall mean any Notice of US Revolving Borrowing, Notice of
Swingline Borrowing, Notice of Bankers’ Acceptances, Notice of Canadian Prime
Rate Borrowing or Notice of Conversion of Bankers’ Acceptances to Canadian Prime
Loans.
 
“Notice of Canadian Prime Rate Borrowing” shall have the meaning set forth in
Section 3.3.
 
“Notice of Conversion of Banker’s Acceptances to Canadian Prime Loans” shall
have the meaning set forth in Section 3.4(e).
 
“Notice of Swingline Borrowing” shall have the meaning as set forth in Section
2.4.
 
“Notice of US Conversion/Continuation” shall mean the notice given by the
Borrower Representative to the Administrative Agent in respect of the conversion
or continuation of an outstanding US Revolving Borrowing as provided in Section
2.8(b).
 
“Notice of US Revolving Borrowing” shall have the meaning as set forth in
Section 2.3.
 
“Obligations” shall mean, collectively, the US Obligations and the Canadian
Obligations.
 
“Off-Balance Sheet Liabilities” of any Person shall mean (i) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (ii) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (iii) any Synthetic Lease Obligation or (iv) any obligation
arising with respect to any other transaction which is the functional equivalent
of or takes the place of borrowing but which does not constitute a liability on
the balance sheet of such Person.
 
 
23

--------------------------------------------------------------------------------

 

“One-Month BA Rate” means, on any day, the annual rate of interest which is the
arithmetic average of the “BA 1 month” rates applicable to Canadian Dollar
bankers’ acceptances identified as such on the Reuters Screen CDOR Page at
approximately 10:00 a.m. on such day (as adjusted by the Canadian Funding Agent
after 10:00 a.m. to reflect any error in any posted rate or in the posted
average annual rate).  If the rate does not appear on the Reuters Screen CDOR
Page as contemplated above, then the One-Month BA Rate on any day shall be
calculated as the arithmetic average of the 30 day discount rates applicable to
Canadian Dollar bankers’ acceptances quoted by the Canadian Funding Agent for
the purchase of its own B/As as of 10:00 a.m., or if the day is not a Business
Day, then on the immediately preceding Business Day.
 
“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.
 
“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.
 
“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the shares of such Lender.
 
“Participant” shall have the meaning set forth in Section 13.4(d).
 
“Patriot Act” shall have the meaning set forth in Section 13.14.
 
“Payment Office” shall mean, (i) with respect to payments of principal,
interest, fees or other amounts relating to the US Obligations, the office of
the Administrative Agent located at 303 Peachtree Street, N.E., Atlanta, Georgia
30308, or such other location as to which the Administrative Agent shall have
given written notice to the Borrower Representative and the US Lenders, which
office must be in the United States of America or (ii) with respect to payments
of principal, interest, fees or other amounts relating to the Canadian
Obligations, the office of the Canadian Funding Agent located at 700 Place
d'Youville, Quebec, (Quebec), Canada G1R 3P2, Attention:  Marie-José Marceau,
Telecopy number: 418-692-8578, or such other location as to which the Canadian
Funding Agent shall have given written notice to the Borrower Representative,
the Administrative Agent and the Canadian Lenders, which office must be in
Canada.
 
 “PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.
 
“Permitted Encumbrances” shall mean:
 
(i)             Liens imposed by law for taxes not yet due or which are being
contested in good faith by appropriate proceedings diligently conducted and with
respect to which adequate reserves are being maintained in accordance with GAAP;
 
(ii)            statutory Liens of landlords, carriers, warehousemen, mechanics,
materialmen and similar Liens arising by operation of law in the ordinary course
of business for amounts not yet due or which are being contested in good faith
by appropriate proceedings and with respect to which adequate reserves are being
maintained in accordance with GAAP;
 
 
24

--------------------------------------------------------------------------------

 

(iii)           pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
 
(iv)          deposits to secure the performance of bids, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds and
other obligations of a like nature, in each case in the ordinary course of
business;
 
(v)            judgment and attachment liens not giving rise to an Event of
Default or Liens created by or existing from any litigation or legal proceeding
that are currently being contested in good faith by appropriate proceedings and
with respect to which adequate reserves are being maintained in accordance with
GAAP;
 
(vi)          customary rights of set-off, revocation, refund or chargeback
under deposit agreements or under the Uniform Commercial Code or common law of
banks or other financial institutions where any Loan Party maintains deposits
(other than deposits intended as cash collateral) in the ordinary course of
business; and
 
(vii)          easements, zoning restrictions, rights-of-way and similar
encumbrances on real property imposed by law or arising in the ordinary course
of business that do not secure any monetary obligations and do not materially
detract from the value of the affected property or materially interfere with the
ordinary conduct of business of the Loan Parties taken as a whole;
 
provided, that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.


“Permitted Investments” shall mean:
 
(i)            direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States or Canada
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States or Canada), in each case maturing within
one year from the date of acquisition thereof;
 
(ii)           commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
months from the date of acquisition thereof;
 
(iii)          certificates of deposit, bankers’ acceptances and time deposits
maturing within 180 days of the date of acquisition thereof issued or guaranteed
by or placed with, and money market deposit accounts issued or offered by, any
domestic office of any commercial bank organized under the laws of the United
States or any state thereof or Canada which has a combined capital and surplus
and undivided profits of not less than $500,000,000 or the Canadian Dollar
Equivalent thereof;
 
(iv)          fully collateralized repurchase agreements with a term of not more
than 30 days for securities described in clause (i) above and entered into with
a financial institution satisfying the criteria described in clause (iii) above;
and
 
(v)           mutual funds investing solely in any one or more of the Permitted
Investments described in clauses (i) through (iv) above.
 
 
25

--------------------------------------------------------------------------------

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.
 
“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA
 
“Pledge Agreement” shall mean that certain Pledge Agreement, dated as of June 7,
2007, executed by ITT NTL, Inc. and International-Matex Tank Terminals in favor
of the Administrative Agent, pursuant to which 65% of the Equity Interests of
the Canadian Borrowers shall be pledged to the Administrative Agent for the
benefit of the Administrative Agent, the US Issuing Banks, the Swingline Lender
and the US Lenders.
 
“Potential Defaulting Lender” shall mean, at any time, an Extended US Lender (i)
as to which the Administrative Agent has notified the Borrower Representative
that an event of the kind referred to in the definition of “Lender Insolvency
Event” has occurred and is continuing in respect of any financial institution
affiliate of such Lender, (ii) that has (or its Parent Company or a financial
institution affiliate thereof has) notified the Administrative Agent, or has
stated publicly, that it will not comply with its funding obligations under any
other loan agreement or credit agreement or other similar/other financing
agreement or (iii) that has, or whose Parent Company has, a non-investment grade
rating from Moody’s or S&P or another nationally recognized rating agency.  The
Administrative Agent will promptly send to all parties hereto a copy of any
notice to the Borrower Representative provided for in this definition.
 
“Pro Rata Share”  shall mean (i) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if the Commitments of such Tranche have been terminated or expired or the
Loans of such Tranche have been declared to be due and payable, such Lender’s
Extended Revolving Credit Exposure, Non-Extended US Revolving Credit Exposure or
DnB NOR Loan, as applicable), and the denominator of which shall be the sum of
such Commitments of such Tranche of all Lenders (or if the Commitments of such
Tranche have been terminated or expired or the Loans of such Tranche have been
declared to be due and payable, all Extended Revolving Credit Exposure,
Non-Extended US Revolving Credit Exposure or DnB NOR Loans, as applicable, of
all Lenders) and (ii) with respect to all Commitments of any Lender at any time,
the numerator of which shall be the sum of such Lender’s Revolving Commitment
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, such Lender’s Revolving Credit
Exposure) and DnB NOR Loan and the denominator of which shall be the sum of all
Lenders’ Revolving Commitments (or if such Revolving Commitments have been
terminated or expired or the Loans have been declared to be due and payable, all
Revolving Credit Exposure of all Lenders funded under such Commitments) and DnB
NOR Loans.
 
“Received Currency” shall have the meaning set forth in Section 13.17(a).
 
“Refinanced Indebtedness” shall mean all Indebtedness of the Loan Parties
incurred under the DnB NOR Existing Notes and the Regions Term Loan.
 
“Regions Term Loan” shall mean that certain term loan in the principal amount of
$30,000,000 made pursuant to that certain Term Loan Agreement dated as of August
28, 2009 among International-Matex Tank Terminals and IMTT-Bayonne, as
borrowers, the lenders from time to time party thereto, and Regions Bank, as
administrative agent.
 
 
26

--------------------------------------------------------------------------------

 

“Register” shall have the meaning set forth in Section 13.4(c).
 
“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.


“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.
 
“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.
 
“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment of any substance (including ambient air, surface water, groundwater,
land surface or subsurface strata) or within any building, structure, facility
or fixture.
 
“Required Canadian Lenders” shall mean (i) at any time on or prior to the
Commitment Termination Date, Lenders holding more than 50% of the aggregate
outstanding Canadian Commitments; and (ii) at any time after the Commitment
Termination Date, Lenders holding more than 50% of the Canadian Revolving Credit
Exposure.
 
“Required Extended US Lenders” shall mean (i) at any time on or prior to the
Commitment Termination Date, Lenders holding more than 50% of the aggregate
principal amount of the Extended US Revolving Commitments (excluding the
Swingline Commitment); and (ii) at any time after the Commitment Termination
Date, Lenders holding more than 50% of the then aggregate outstanding principal
amount of all Extended US Revolving Credit Exposure.
 
“Required Lenders” shall mean (i) at any time on or prior to the Commitment
Termination Date, Lenders holding more than 50% of the aggregate principal
amount of the Commitments (excluding the Swingline Commitment); and (ii) at any
time after the Commitment Termination Date, Lenders holding more than 50% of the
then aggregate outstanding principal amount of all Revolving Credit Exposure.
 
“Required US Lenders” shall mean (i) at any time on or prior to the Commitment
Termination Date, Lenders holding more than 50% of the aggregate principal
amount of the US Commitments (excluding the Swingline Commitment); and (ii) at
any time after the Commitment Termination Date, Lenders holding more than 50% of
the then aggregate outstanding principal amount of all US Revolving Credit
Exposure.
 
“Requirement of Law” for any Person shall mean the articles or certificate of
incorporation, bylaws, partnership certificate and agreement, or limited
liability company certificate of organization and agreement, as the case may be,
and other organizational and governing documents of such Person, and any law,
treaty, rule or regulation, or determination of a Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.
 
 
27

--------------------------------------------------------------------------------

 

“Reset Date” shall mean (i) the date that any Canadian Loan is made or Canadian
Letter of Credit is issued hereunder, (ii) the date that any payment or
prepayment is made by any Canadian Loan Party pursuant to the Loan Documents,
(iii) the date that any remedy is exercised under the Loan Documents and (iv)
any other date that either Agent, the Canadian Borrowers or the Required Lenders
request that the Exchange Rate be reset; provided that the Canadian Borrowers
and the Required Lenders must give one (1) Business Day notice prior to a Reset
Date and shall not have the right to request that the Exchange Rate be reset
within 15 days of another Reset Date.
 
“Responsible Officer” shall mean any of the president, the chief executive
officer, the chief operating officer, the chief financial officer, the treasurer
or a vice president of any Borrower or such other representative of the
Borrowers as may be designated in writing by any one of the foregoing with the
consent of the Administrative Agent; and, with respect to the financial
covenants only, the chief financial officer or the treasurer of each Borrower.
 
“Restricted Payment” shall mean, for any Person, any dividend or distribution on
any class of its Equity Interests, or any payment on account of, or set apart
assets for a sinking or other analogous fund for, the purchase, redemption,
retirement, defeasance or other acquisition of, any shares of its Equity
Interests, any Indebtedness subordinated to the Obligations or any Guarantee
thereof or any options, warrants, or other rights to purchase such Equity
Interests or such Indebtedness, whether now or hereafter outstanding.
 
“Restatement Date” shall mean June 18, 2010.
 
“Reuters Screen” shall mean, when used in connection with any designated page
for LIBOR, the display page so designated on the Reuter Monitor Money Rates
Service (or such other page as may replace that page on that service for the
purpose of displaying rates comparable to LIBOR).
 
“Reuters Screen CDOR Page” shall mean the display designated as page CDOR on the
Reuters Monitor Money Rates Service or other page as may, from time to time,
replace that page on that service for the purpose of displaying bid quotations
for bankers’ acceptances accepted by leading Canadian banks.
 
“Revolving Commitments” shall mean, collectively, the US Revolving Commitments
and the Canadian Revolving Commitments.
 
“Revolving Credit Exposure” shall mean, collectively, the US Revolving Credit
Exposure and the Canadian Revolving Credit Exposure.
 
“Revolving Loans” shall mean, collectively, the US Revolving Loans and the
Canadian Revolving Loans.
 
“S&P” shall mean Standard & Poor’s, a Division of the McGraw-Hill Companies.
 
“Sale/Leaseback" shall have the meaning set forth in Section 9.8.
 
“St. Rose Property” shall mean land and facilities (including fixtures and
equipment) constructed from time to time at the International-Matex Tank
Terminals site located in St. Rose, St. Charles Parish, Louisiana.
 
 
28

--------------------------------------------------------------------------------

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity (i) of which securities or other Equity Interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held, or (ii) that is, as
of such date, otherwise controlled, by the parent or one or more subsidiaries of
the parent or by the parent and one or more subsidiaries of the parent.  Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Loan Parties.
 
“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $25,000,000.
 
“Swingline Exposure” shall mean, with respect to each Extended US Lender, the
principal amount of the Swingline Loans in which such US Lender is legally
obligated either to refinance by making a Base Rate Loan or to purchase a
participation in accordance with Section 2.4, which shall equal such Lender’s
Pro Rata Share of all outstanding Swingline Loans.
 
“Swingline Lender” shall mean SunTrust Bank or any subsequent US Lender that may
agree to make Swingline Loans hereunder.
 
“Swingline Loans” shall mean, collectively, the loans made to the US Borrowers
by the Swingline Lender pursuant to the Swingline Commitment.
 
“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (i) the lease will be treated as an “operating lease” by the lessee
pursuant to Statement of Financial Accounting Standards No. 13, as amended and
(ii) the lessee will be entitled to various tax and other benefits ordinarily
available to owners (as opposed to lessees) of like property.
 
“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(i) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, and (ii)
all rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.
 
“Tax-Exempt Bond Obligations” shall mean the lease or loan obligations of any
Borrower or Guarantor owed to any Governmental Authority that has issued
Tax-Exempt Bonds.
 
“Tax-Exempt Bonds” shall mean tax-exempt bonds issued by any Governmental
Authority and supported by a Letter of Credit issued hereunder, the proceeds of
which are applied to finance the purchase or development of any property that is
owned by, or leased back to, a Borrower or Guarantor.
 
“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.
 
“Tranche” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Non-Extended US Revolving
Loans, Extended Loans or DnB NOR Loans, and when used in reference to any
Commitment, refers to whether such Commitment is a Non-Extended US Revolving
Commitment, an Extended Commitment or a DnB NOR Commitment.
 
 
29

--------------------------------------------------------------------------------

 

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Base Rate or Canadian
Prime Rate.
 
“Unrestricted Subsidiary” shall mean any Subsidiary of a Loan Party that has
been designated in writing by the Borrower Representative to the Administrative
Agent as an “Unrestricted Subsidiary”.
 
“US Allocable Amount” shall have the meaning set forth in Section 12.4(a).
 
“US Borrowers” shall have the meaning set forth in the opening paragraph hereof.
 
“US Borrower Guaranteed Obligations” shall have the meaning set forth in Section
12.1(a).
 
“US Commitments” shall mean, collectively, the US Revolving Commitments, the US
LC Commitment and the Swingline Commitment.
 
“US Default Interest” shall have the meaning set forth in Section 4.6(d).
 
“US Dollar”, “Dollar” and the sign “$” shall mean lawful money of the United
States of America.
 
“US Dollar Equivalent” shall mean, on any date, (i) with respect to any amount
denominated in US Dollars, such amount and (ii) with respect to any amount
denominated in Canadian Dollars, the amount of US Dollars that would be required
to purchase the amount of Canadian Dollars on such date based upon the Exchange
Rate as of the applicable date of determination.
 
“US Guarantor Payment” shall have the meaning set forth in Section 12.4(a).
 
“US Issuing Bank” shall mean each of SunTrust Bank and each other Extended US
Lender designated by the US Borrowers (with the written approval of the
Administrative Agent (such approval not to be withheld unreasonably)) that
agrees to act as a US Issuing Bank in respect of a US Letter of Credit requested
by the US Borrowers to be issued under this Agreement.
 
“US LC Disbursement” shall mean a payment made by or on behalf of any US Issuing
Bank pursuant to a US Letter of Credit.
 
“US LC Documents” shall mean the US Letters of Credit and all applications,
agreements and instruments relating to the US Letters of Credit.
 
“US LC Commitment” shall mean a portion of the Extended US Revolving Commitments
that may be used by the US Borrowers for the issuance of US Letters of Credit in
an aggregate face amount not to exceed the Aggregate Extended US Commitment
Amount.
 
“US LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding US Letters of Credit at such time, plus (ii) the
aggregate amount of all US LC Disbursements that have not been reimbursed by or
on behalf of the US Borrowers at such time.  The US LC Exposure of any Extended
US Lender at any time shall be its Pro Rata Share (based on its Extended US
Revolving Commitment and the Aggregate Extended US Revolving Commitment Amount)
of the total US LC Exposure at such time.
 
 
30

--------------------------------------------------------------------------------

 

“US Lenders” shall mean those Lenders that have committed US Commitments to the
US Borrowers and shall include, where appropriate, the Swingline Lender and each
applicable Additional Lender that joins this Agreement pursuant to Section 4.17.
 
“US Letter of Credit” shall mean the Existing US Letters of Credit and any
letter of credit issued pursuant to Section 2.5 by any US Issuing Bank for the
account of the US Borrowers pursuant to the US LC Commitment.
 
“US Loan Party” shall mean all Loan Parties organized under the laws of the
United States or any state thereof.
 
“US Loans” shall mean, collectively, all Non-Extended US Revolving Loans,
Extended US Revolving Loans, Swingline Loans and DnB NOR Loans, in the aggregate
or any of them, as the context shall require.
 
“US Obligations” shall mean all amounts owing by the US Borrowers to the
Administrative Agent, any US Issuing Bank or any US Lender (including the
Swingline Lender) pursuant to or in connection with this Agreement or any other
Loan Document, including without limitation, all principal, interest (including
any interest accruing after the filing of any petition in bankruptcy or the
commencement of any insolvency, reorganization or like proceeding relating to
any US Borrower, whether or not a claim for post-filing or post-petition
interest is allowed in such proceeding), all reimbursement obligations, fees,
expenses, indemnification and reimbursement payments, costs and expenses
(including all fees and expenses of counsel to the Administrative Agent, any US
Issuing Bank and any US Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, all Hedging Obligations owed by any
Loan Party (excluding the Canadian Borrowers) to any Lender-Related Hedge
Provider, and all Bank Product Obligations owed by any Loan Party (excluding the
Canadian Borrowers),  together with all renewals, extensions, modifications or
refinancings of any of the foregoing, and all obligations and liabilities
incurred in connection with collecting and enforcing the foregoing, together
with all renewals, extensions, modifications or refinancings thereof.
 
“US Revolving Commitment” shall mean, with respect to each Lender, such Lender’s
Non-Extended US Revolving Commitment (if any), Extended US Revolving Commitment
(if any) or DnB NOR Commitment (if any), as the context shall permit or require.
 
“US Revolving Credit Exposure” shall mean, with respect to any Lender, the sum
of its Non-Extended US Revolving Credit Exposure, its Extended US Revolving
Credit Exposure and its DnB NOR Loan.
 
“US Revolving Loans” shall mean Non-Extended US Revolving Loans, Extended US
Revolving Loans and DnB NOR Loans, in the aggregate or any of them, as the
context shall require.
 
“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.
 
 
31

--------------------------------------------------------------------------------

 

Section 1.2.      Classifications of Loans and Borrowings.  For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g. a “US
Revolving Loan” or “Canadian Revolving Loan”), by Tranche (e.g. a “Non-Extended
Loan”, an “Extended Loan” or a “DnB NOR Loan”) or by Type (e.g. a “Eurodollar
Loan” or “Base Rate Loan”) or any combination thereof.  Borrowings also may be
classified and referred to by Class (e.g. “US Revolving Borrowing”), by Tranche
(e.g. a “Non-Extended Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or by
any combination thereof.
 
Section 1.3.     Accounting Terms and Determination.  Unless otherwise defined
or specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared, in accordance with GAAP as
in effect from time to time, applied on a basis consistent with the most recent
audited combined financial statement of the Borrowers delivered pursuant to
Section 7.1(a); provided, that if the Borrowers notify the Administrative Agent
that the Borrowers wish to amend any covenant in Article VIII to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower Representative that the Required
Lenders wish to amend Article VIII for such purpose), then compliance by the
Borrowers with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrowers and the Required Lenders.  Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness of any Loan Party
or any Subsidiary of any Loan Party at "fair value", as defined therein
 
Section 1.4.     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”.  The word
“will” shall be construed to have the same meaning and effect as the word
“shall”.  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including” and the word “to”
means “to but excluding”.  Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as it was originally executed or as it may from time to time be amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, supplements or modifications set forth herein), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns, (iii) the words “hereof”, “herein” and
“hereunder” and words of similar import shall be construed to refer to this
Agreement as a whole and not to any particular provision hereof, (iv) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and (v)
all references to a specific time shall be construed to refer to the time in the
city and state of the Administrative Agent’s principal office, unless otherwise
indicated.
 
 
32

--------------------------------------------------------------------------------

 

ARTICLE II
 
AMOUNT AND TERMS OF THE US COMMITMENTS
 
Section 2.1.      General Description of US Facilities.  Subject to and upon the
terms and conditions herein set forth, (i) the Non-Extended US Lenders hereby
establish in favor of the US Borrowers a revolving credit facility pursuant to
which each Non-Extended US Lender severally agrees (to the extent of its
Non-Extended US Revolving Commitment) to make Non-Extended US Revolving Loans to
the US Borrowers in accordance with Section 2.2(a), (ii) the Extended US Lenders
hereby establish in favor of the US Borrowers a revolving credit facility
pursuant to which each Extended US Lender severally agrees (to the extent of its
Extended US Revolving Commitment) to make Extended US Revolving Loans to the US
Borrowers in accordance with Section 2.2(b), (iii) each US Issuing Bank agrees
to issue US Letters of Credit in accordance with Section 2.5, (iv) the Swingline
Lender agrees to make Swingline Loans in accordance with Section 2.4, (v) each
Extended US Lender agrees to purchase a participation interest in the US Letters
of Credit and the Swingline Loans pursuant to the terms and conditions hereof
and (vi) the DnB NOR Lender hereby establishes in favor of the US Borrowers a
commitment pursuant to which the DnB NOR Lender agrees (to the extent of its DnB
NOR Commitment) to make the DnB NOR Loan to the US Borrowers in accordance with
Section 2.2(c); provided, that in no event shall (A) the aggregate principal
amount of all outstanding Non-Extended US Revolving Loans exceed at any time the
Aggregate Non-Extended US Revolving Commitment Amount from time to time in
effect and (B) the aggregate principal amount of all outstanding Extended US
Revolving Loans, outstanding Swingline Loans and outstanding US LC Exposure
exceed at any time the Aggregate Extended US Revolving Commitment Amount from
time to time in effect.
 
Section 2.2.      Revolving Loans.
 
(a)  Subject to the terms and conditions set forth herein, each Non-Extended US
Lender severally agrees to make Non-Extended US Revolving Loans, ratably in
proportion to its Pro Rata Share (based on its Non-Extended US Revolving
Commitment and the Aggregate Non-Extended US Commitment Amount), to the US
Borrowers, from time to time during the Non-Extended Availability Period, in an
aggregate principal amount outstanding at any time that will not result in (i)
such Lender’s Non-Extended US Revolving Credit Exposure exceeding such Lender’s
Non-Extended US Revolving Commitment or (ii) the sum of the aggregate
Non-Extended US Revolving Credit Exposure of all Non-Extended US Lenders
exceeding the Aggregate Non-Extended US Commitment Amount.  During the
Non-Extended Availability Period, the US Borrowers shall be entitled to borrow,
prepay and reborrow Non-Extended US Revolving Loans in accordance with the terms
and conditions of this Agreement; provided, that the US Borrowers may not borrow
or reborrow should there exist a Default or Event of Default.
 
(b)  Subject to the terms and conditions set forth herein, each Extended US
Lender severally agrees to make Extended US Revolving Loans, ratably in
proportion to its Pro Rata Share (based on its Extended US Revolving Commitment
and the Aggregate Extended US Commitment Amount), to the US Borrowers, from time
to time during the Extended Availability Period, in an aggregate principal
amount outstanding at any time that will not result in (i) such Lender’s
Extended US Revolving Credit Exposure exceeding such Lender’s Extended US
Revolving Commitment or (ii) the aggregate Extended US Revolving Credit Exposure
of all Extended US Lenders exceeding the Aggregate Extended US Revolving
Commitment Amount.  During the Extended Availability Period, the US Borrowers
shall be entitled to borrow, prepay and reborrow Extended US Revolving Loans in
accordance with the terms and conditions of this Agreement; provided, that the
US Borrowers may not borrow or reborrow should there exist a Default or Event of
Default.
 
(c)       Subject to the terms and conditions set forth herein, the DnB NOR
Lender agrees to make a loan to the US Borrowers on the Restatement Date in an
aggregate principal amount equal to its DnB NOR Commitment (the “DnB NOR
Loan(s)”), the proceeds of which will be applied to repay in full the DnB NOR
Existing Notes.  The US Borrowers shall not be entitled to borrow, prepay or
reborrow the DnB NOR Loans, except that the US Borrowers may prepay (but not
reborrow) the DnB NOR Loans to the extent that the DnB NOR Commitments are
reduced in a manner permitted under Section 4.1(d) and the DnB NOR Loans shall
be converted to Extended Revolving Loans on the DnB NOR Commitment Termination
Date.  The DnB NOR Loan shall be funded by the DnB Nor Lender immediately upon
this Agreement becoming effective.
 
 
33

--------------------------------------------------------------------------------

 

(d)      No Non-Extended US Revolving Loans may be incurred after the
Restatement Date unless the Extended US Revolving Credit Exposure is equal to
the Aggregate Extended US Revolving Commitment Amount (after giving effect to
the issuance of any Letter of Credit or incurrence of any Extended US Revolving
Loans to be made contemporaneously with such Non-Extended US Revolving
Loans).  Notwithstanding the foregoing, (i) if and to the extent that at any
time there is insufficient Extended US Revolving Commitment Availability under
the Extended US Revolving Commitments to permit the issuance of a Letter of
Credit that the US Borrowers desire to have issued, the US Borrowers may
request, subject to the conditions set forth in this Agreement, a Borrowing of
Non-Extended US Revolving Loans that will permit the repayment of outstanding
Extended US Revolving Loans in an amount that will create sufficient Extended US
Revolving Commitment Availability under the Extended US Revolving Commitments to
permit the issuance of such Letter of Credit, and (ii) if and to the extent that
at any time there is insufficient Extended US Revolving Commitment Availability
under the Extended US Revolving Commitments to permit full utilization of the
Swingline Commitment, the US Borrowers may request, subject to the conditions
set forth in this Agreement, a Borrowing of Non-Extended US Revolving Loans that
will permit the repayment of outstanding Extended US Revolving Loans in an
amount that will create sufficient Extended US Revolving Commitment Availability
under the Extended US Revolving Commitments to permit the requested utilization
of the Swingline Commitment.  Each such request for Non-Extended US Revolving
Loans shall be made pursuant to Section 2.3.
 
Section 2.3.      Procedure for US Revolving Borrowings.
 
The Borrower Representative shall give the Administrative Agent written notice
(or telephonic notice promptly confirmed in writing) of each US Revolving
Borrowing substantially in the form of Exhibit 2.3 (a “Notice of US Revolving
Borrowing”) (x) prior to 11:00 a.m. (New York time) on the requested Business
Day of each Base Rate Borrowing and (y) prior to 11:00 a.m. (New York time)
three (3) Business Days prior to the requested date of each Eurodollar
Borrowing.  Each Notice of US Revolving Borrowing shall be irrevocable and shall
specify: (i) the aggregate principal amount of such Borrowing, (ii) the date of
such Borrowing (which shall be a Business Day), (iii) the allocation of such
Borrowing between Non-Extended US Revolving Commitments and Extended US
Revolving Commitments pursuant to Section 2.2(d), (iv) the Type of such US
Revolving Loan comprising such Borrowing, (v) the applicable Borrower, (vi) the
account of the applicable US Borrower to which the proceeds of such US Revolving
Borrowing shall be credited and (vii) in the case of a Eurodollar Borrowing, the
duration of the initial Interest Period applicable thereto (subject to the
provisions of the definition of Interest Period).  Each US Revolving Borrowing
shall consist entirely of Base Rate Loans or Eurodollar Loans, as the Borrower
Representative may request.  The aggregate principal amount of each Eurodollar
Borrowing shall be not less than $2,000,000 or a larger multiple of $1,000,000,
and the aggregate principal amount of each Base Rate Borrowing shall not be less
than $1,000,000 or a larger multiple of $100,000; provided, that Base Rate Loans
made pursuant to Section 2.4 or Section 2.5(d) may be made in lesser amounts as
provided therein.  At no time shall the total number of Eurodollar Borrowings
under the US Revolving Commitments outstanding at any time exceed
twelve.  Promptly following the receipt of a Notice of US Revolving Borrowing in
accordance herewith, the Administrative Agent shall advise each US Lender with a
US Revolving Commitment in such Tranche of the details thereof and the Pro Rata
Share of such US Lender’s of such US Revolving Borrowing.  Notwithstanding the
foregoing, the DnB NOR Loans shall be funded in the amount of the DnB NOR
Commitments immediately upon this Agreement becoming effective, as a Eurodollar
Rate Loan, without further requirement of delivering a Notice of US Revolving
Borrowing.
 
 
34

--------------------------------------------------------------------------------

 

Section 2.4.    Swingline Commitment.
 
(a)       Subject to the terms and conditions set forth herein, the Swingline
Lender agrees to make Swingline Loans to the US Borrowers, from time to time
during the Extended Availability Period, in an aggregate principal amount
outstanding at any time not to exceed the lesser of (i) the Swingline Commitment
then in effect and (ii) the Aggregate Extended US Revolving Commitment Amount
less the aggregate Extended US Revolving Credit Exposure of all Extended US
Lenders immediately prior to giving effect to such Swingline Loan.  During the
Extended Availability Period, the US Borrowers shall be entitled to borrow,
repay and reborrow Swingline Loans in accordance with the terms and conditions
of this Agreement.
 
(b)       The Borrower Representative shall give the Administrative Agent
written notice (or telephonic notice promptly confirmed in writing) of each
Swingline Borrowing substantially in the form of Exhibit 2.4 attached hereto
(“Notice of Swingline Borrowing”) prior to 12:00 noon (New York time) on the
requested date of each Swingline Borrowing.  Each Notice of Swingline Borrowing
shall be irrevocable and shall specify: (i) the applicable US Borrower, (ii) the
principal amount of such Swingline Loan, (iii) the date of such  Swingline Loan
(which shall be a Business Day) and (iv) the account of the applicable US
Borrower to which the proceeds of such Swingline Loan should be credited.  The
Administrative Agent will promptly advise the Swingline Lender of each Notice of
Swingline Borrowing.  Each Swingline Loan shall accrue interest at the Base Rate
plus the Applicable Margin for Extended US Revolving Loans.  The Swingline
Lender will make the proceeds of each Swingline Loan available in US Dollars in
immediately available funds to the applicable US Borrower and the account
specified by the Borrower Representative in the applicable Notice of Swingline
Borrowing not later than 2:00 p.m. (New York time) on the requested date of such
Swingline Loan.
 
(c)       The Swingline Lender, at any time and from time to time in its sole
discretion, may, on behalf of the US Borrowers (each of which hereby irrevocably
authorizes and directs the Swingline Lender to act on its behalf), give a Notice
of US Revolving Borrowing to the Administrative Agent requesting the Extended US
Lenders (including the Swingline Lender) to make Base Rate Loans in an amount
equal to the unpaid principal amount of any Swingline Loan.  Each Extended US
Lender will make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Swingline Lender in
accordance with Section 2.6, which will be used solely for the repayment of such
Swingline Loan.
 
(d)       If for any reason a Base Rate Borrowing may not be (as determined in
the sole discretion of the Administrative Agent), or is not, made in accordance
with the foregoing provisions, then each Extended US Lender (other than the
Swingline Lender) shall purchase an undivided participating interest in such
Swingline Loan in an amount equal to its Pro Rata Share (based on its Extended
US Revolving Commitment and the Aggregate Extended US Revolving Commitment
Amount) thereof on the date that such Base Rate Borrowing should have
occurred.  On the date of such required purchase, each Extended US Lender shall
promptly transfer, in immediately available funds, the amount of its
participating interest to the Administrative Agent for the account of the
Swingline Lender.  If such Swingline Loan bears interest at a rate other than
the Base Rate, such Swingline Loan shall automatically become a Base Rate Loan
on the effective date of any such participation and interest shall become
payable on demand.
 
 
35

--------------------------------------------------------------------------------

 

(e)       Each Extended US Lender’s obligation to make a Base Rate Loan pursuant
to Section 2.4(c) or to purchase the participating interests pursuant to Section
2.4(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including without limitation (i) any setoff, counterclaim,
recoupment, defense or other right that such Extended US Lender or any other
Person may have or claim against the Swingline Lender, any Borrower or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of any Extended US Revolving Commitment, (iii) the
existence (or alleged existence) of any event or condition which has had or
could reasonably be expected to have a Material Adverse Effect, (iv) any breach
of this Agreement or any other Loan Document by any Loan Party, the
Administrative Agent or any Lender or (v) any other circumstance, happening or
event whatsoever, whether or not similar to any of the foregoing.  If such
amount is not in fact made available to the Swingline Lender by any Extended US
Lender, the Swingline Lender shall be entitled to recover such amount on demand
from such Extended US Lender, together with accrued interest thereon for each
day from the date of demand thereof (i) at the Federal Funds Rate until the
second Business Day after such demand and (ii) at the Base Rate at all times
thereafter.  Until such time as such Extended US Lender makes its required
payment, the Swingline Lender shall be deemed to continue to have outstanding
Swingline Loans in the amount of the unpaid participation for all purposes of
the Loan Documents.  In addition, such Extended US Lender shall be deemed to
have assigned any and all payments made of principal and interest on its Loans
and any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Extended US Lender’s participation interest in such Swingline
Loans that such Extended US Lender failed to fund pursuant to this Section 2.4,
until such amount has been purchased in full.
 
Section 2.5.     Letters of Credit.
 
(a)       During the Extended Availability Period, each US Issuing Bank, in
reliance upon the agreements of the Extended US Lenders pursuant to Section
2.5(d), agrees to issue, at the request of the Borrower Representative, US
Letters of Credit for the account of any Loan Party (excluding the Canadian
Borrowers) on the terms and conditions hereinafter set forth; provided, that
each US Letter of Credit shall expire on the date that is two (2) Business Days
prior to the Extended Commitment Termination Date; and (ii) the US Borrowers may
not request any US Letter of Credit, if, after giving effect to such issuance
(A) the aggregate US LC Exposure would exceed the US LC Commitment or (B) the
aggregate Extended US Revolving Credit Exposure of all Extended US Lenders would
exceed the Aggregate Extended US Commitment Amount.  Upon the issuance of each
US Letter of Credit, each Extended US Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the relevant US Issuing
Bank without recourse a participation in such US Letter of Credit equal to such
Extended US Lender’s Pro Rata Share of the aggregate amount available to be
drawn under such US Letter of Credit. Each issuance of a US Letter of Credit
shall be deemed to utilize the Extended US Revolving Commitment of each Extended
US Lender by an amount equal to the amount of such participation.  As of the
Restatement Date, each of the Existing US Letters of Credit shall be deemed to
have been issued under the Extended US Revolving Commitments pursuant to this
Section, each Extended US Lender is deemed to have purchased a participation in
all Existing US Letters of Credit in accordance with this Section 2.5, and no
Non-Extended US Lender shall have any participation in such Existing US Letters
of Credit.
 
(b)       To request the issuance of a US Letter of Credit (or any amendment,
renewal or extension of an outstanding US Letter of Credit), the Borrower
Representative shall give the relevant US Issuing Bank and the Administrative
Agent irrevocable written notice at least three (3) Business Days prior to the
requested date of such issuance specifying the date (which shall be a Business
Day) such US Letter of Credit is to be issued (or amended, extended or renewed,
as the case may be), the expiration date of such US Letter of Credit, the amount
of such US Letter of Credit, the name and address of the beneficiary thereof and
such other information as shall be necessary to prepare, amend, renew or extend
such US Letter of Credit.  In addition to the satisfaction of the conditions in
Article V, the issuance of such US Letter of Credit (or any amendment which
increases the amount of such US Letter of Credit) will be subject to the further
conditions that such US Letter of Credit shall be in such form and contain such
terms as the relevant US Issuing Bank shall approve and that the US Borrowers
shall have executed and delivered any additional applications, agreements and
instruments relating to such US Letter of Credit as the relevant US Issuing Bank
shall reasonably require; provided, that in the event of any conflict between
such applications, agreements or instruments and this Agreement, the terms of
this Agreement shall control, except as expressly provided herein with respect
to GO-Zone Letters of Credit.
 
 
36

--------------------------------------------------------------------------------

 

(c)       At least two (2) Business Days prior to the issuance of any US Letter
of Credit, the relevant US Issuing Bank will confirm with the Administrative
Agent (by telephone or in writing) that the Administrative Agent has received
such notice and if not, the relevant US Issuing Bank will provide the
Administrative Agent with a copy thereof.  Unless the relevant US Issuing Bank
has received notice from the Administrative Agent on or before the Business Day
immediately preceding the date such US Issuing Bank is to issue the requested US
Letter of Credit directing such US Issuing Bank not to issue the US Letter of
Credit because such issuance is not then permitted hereunder because of the
limitations set forth in Section 2.5(a) or that one or more conditions specified
in Article V are not then satisfied, then, subject to the terms and conditions
hereof, the relevant US Issuing Bank shall, on the requested date, issue such US
Letter of Credit in accordance with the relevant US Issuing Bank’s usual and
customary business practices.
 
(d)       Each US Issuing Bank shall examine all documents purporting to
represent a demand for payment under a US Letter of Credit promptly following
its receipt thereof.  Each US Issuing Bank shall notify the Borrower
Representative and the Administrative Agent of such demand for payment and
whether such US Issuing Bank has made or will make a US LC Disbursement
thereunder; provided, that any failure to give or delay in giving such notice
shall not relieve the US Borrowers of their obligation to reimburse such US
Issuing Bank and the Extended US Lenders with respect to such US LC
Disbursement; provided, further, however that with respect to GO-Zone Letters of
Credit, the relevant US Issuing Bank need not notify any Person with respect to
draws under such GO-Zone Letters of Credit until such time as such US Issuing
Bank requests reimbursement from the US Borrowers under this Agreement or from
the funding of a US Revolving Loan.  The US Borrowers shall be jointly and
severally, irrevocably and unconditionally obligated to reimburse each US
Issuing Bank for any US LC Disbursements paid by such US Issuing Bank in respect
of such drawing, without presentment, demand or other formalities of any kind
and regardless of who the account beneficiary of such Letter of Credit
is.  Unless the Borrower Representative shall have notified the relevant US
Issuing Bank and the Administrative Agent prior to 11:00 a.m. (New York time) on
the Business Day immediately prior to the date (i) on which any drawing under a
Letter of Credit (other than a GO-Zone Letter of Credit) is honored or (ii) that
any US Issuing Bank requires reimbursement for a draw under a GO-Zone Letter of
Credit in accordance with the GO-Zone L/C Documents, that the US Borrowers
intend to reimburse such US Issuing Bank for the amount of such drawing in funds
other than from the proceeds of Extended US Revolving Loans, the Borrower
Representative shall be deemed to have timely given a Notice of US Revolving
Borrowing to the Administrative Agent requesting the Extended US Lenders to make
a Base Rate Borrowing on the date on which such drawing is honored in an exact
amount due to such US Issuing Bank; provided, that for purposes solely of such
Borrowing, the conditions precedent set forth in Section 5.2 hereof shall not be
applicable.  The Administrative Agent shall notify the Extended US Lenders of
such Borrowing in accordance with Section 2.3, and each Extended US Lender shall
make the proceeds of its Base Rate Loan included in such Borrowing available to
the Administrative Agent for the account of such US Issuing Bank in accordance
with this Section 2.5.  The proceeds of such Borrowing shall be applied directly
by the Administrative Agent to reimburse such US Issuing Bank for such US LC
Disbursement.
 
 
37

--------------------------------------------------------------------------------

 

(e)       If for any reason a Base Rate Borrowing may not be (as determined in
the sole discretion of the Administrative Agent), or is not, made in accordance
with the foregoing provisions, then each Extended US Lender (other than the
relevant US Issuing Bank) shall be obligated to fund the participation that such
Extended US Lender purchased pursuant to subsection (a) in an amount equal to
its Pro Rata Share of such US LC Disbursement on and as of the date which such
Base Rate Borrowing should have occurred. Each Extended US Lender’s obligation
to fund its participation shall be absolute and unconditional and shall not be
affected by any circumstance, including without limitation (i) any setoff,
counterclaim, recoupment, defense or other right that such Lender or any other
Person may have against the relevant US Issuing Bank or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of any Commitment, (iii) any adverse change in the condition
(financial or otherwise) of the Loan Parties or their Subsidiaries, (iv) any
breach of this Agreement or the other Loan Documents by any Loan Party or any
other Lender, (v) any amendment, renewal or extension of any Letter of Credit or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.  On the date that such participation is
required to be funded, each Extended US Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the relevant US Issuing Bank.  Whenever,
at any time after any US Issuing Bank has received from any such Extended US
Lender the funds for its participation in a US LC Disbursement, such US Issuing
Bank (or the Administrative Agent on its behalf) receives any payment on account
thereof, the Administrative Agent or such US Issuing Bank, as the case may be,
will distribute to such Extended US Lender its Pro Rata Share of such payment;
provided, that if such payment is required to be returned for any reason to any
Borrower or to a trustee, receiver, liquidator, custodian or similar official in
any bankruptcy proceeding, such US Lender will return to the Administrative
Agent or such US Issuing Bank any portion thereof previously distributed by the
Administrative Agent or such US Issuing Bank to it.
 
(f)        To the extent that any Extended US Lender shall fail to pay any
amount required to be paid pursuant to paragraphs (d) or (e) of this Section on
the due date therefor, such Extended US Lender shall pay interest to the
relevant US Issuing Bank (through the Administrative Agent) on such amount from
such due date to the date such payment is made at a rate per annum equal to the
Federal Funds Rate; provided, that if such US Lender shall fail to make such
payment to the relevant US Issuing Bank within three (3) Business Days of such
due date, then, retroactively to the due date, such US Lender shall be obligated
to pay interest on such amount at the rate set forth in Section 4.6(d).
 
(g)       If any Event of Default shall occur and be continuing, on the Business
Day that the Borrower Representative receives notice from the Administrative
Agent or the Required Extended US Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the US Borrowers shall deposit in an
account with the Administrative Agent, in the name of the Administrative Agent
and for the benefit of the US Issuing Banks and the US Lenders, an amount in
cash equal to the US LC Exposure as of such date plus any accrued and unpaid
fees thereon; provided, that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or notice of any kind, upon the occurrence of
any Event of Default with respect to any US Borrower described in clause (g) or
(h) of Section 10.1.  Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the obligations of the US
Borrowers under this Agreement.  The Administrative Agent shall have exclusive
dominion and control, including the exclusive right of withdrawal, over such
account.  The US Borrowers agree to execute any documents and/or certificates to
effectuate the intent of this paragraph.  Such deposits shall be invested solely
at the election, as well as the risk and expense, of the Borrower
Representative, and if so elected shall be invested solely in interest-bearing
deposit accounts by the Administrative Agent.  All interest resulting from such
investment shall accumulate in such account.  Moneys in such account shall be
applied by the Administrative Agent to reimburse each US Issuing Bank for US LC
Disbursements for which it had not been reimbursed and to the extent so applied,
shall be held for the satisfaction of the reimbursement obligations of the US
Borrowers for the US LC Exposure at such time or, if the maturity of the US
Loans has been accelerated be applied to satisfy other obligations of the US
Borrowers under this Agreement and the other Loan Documents.  If the US
Borrowers are required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
so applied as aforesaid) shall be returned to the applicable US Borrower within
three (3) Business Days after all Events of Default have been cured or waived.
 
 
38

--------------------------------------------------------------------------------

 

(h)       The US Borrowers’ obligation to reimburse US LC Disbursements
hereunder shall be absolute, unconditional and irrevocable and shall be
performed strictly in accordance with the terms of this Agreement under all
circumstances whatsoever and irrespective of any of the following circumstances:
 
(i)           Any lack of validity or enforceability of any US Letter of Credit
or this Agreement;
 
(ii)           The existence of any claim, set-off, defense or other right which
any Loan Party or any Subsidiary or Affiliate of any Loan Party may have at any
time against a beneficiary or any transferee of any US Letter of Credit (or any
Persons or entities for whom any such beneficiary or transferee may be acting),
any US Lender (including the relevant US Issuing Bank) or any other Person,
whether in connection with this Agreement or the US Letter of Credit or any
document related hereto or thereto or any unrelated transaction;
 
(iii)          Any draft or other document presented under a US Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;
 
(iv)          Payment by any US Issuing Bank under a US Letter of Credit against
presentation of a draft or other document to such US Issuing Bank that does not
comply with the terms of such US Letter of Credit;
 
(v)           Any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section 2.5,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the US Borrowers’ obligations hereunder; or
 
(vi)          The existence of a Default or an Event of Default.
 
Neither the Administrative Agent, the Issuing Banks, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any US Letter of
Credit or any payment or failure to make any payment thereunder (irrespective of
any of the circumstances referred to above), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any US Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
relevant US Issuing Bank; provided, that the foregoing shall not be construed to
excuse any US Issuing Bank from liability to the US Borrowers to the extent of
any actual direct damages (as opposed to special, indirect (including claims for
lost profits or other consequential damages), or punitive damages, claims in
respect of which are hereby waived by the US Borrowers to the extent permitted
by applicable law) suffered by the US Borrowers that are caused by such US
Issuing Bank’s failure to exercise due care when determining whether drafts or
other documents presented under a US Letter of Credit comply with the terms
thereof.  The parties hereto expressly agree, that in the absence of gross
negligence or willful misconduct on the part of any US Issuing Bank (as finally
determined by a court of competent jurisdiction), such US Issuing Bank shall be
deemed to have exercised due care in each such determination.  In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a US Letter of Credit, any US Issuing
Bank may, in its sole discretion, either accept and make payment upon such
documents without responsibility for further investigation, regardless of any
notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such US Letter of Credit.
 
 
39

--------------------------------------------------------------------------------

 

(i)        Unless otherwise expressly agreed by the relevant US Issuing Bank and
the US Borrowers when a US Letter of Credit is issued and subject to applicable
laws, performance under US Letters of Credit by any US Issuing Bank, its
correspondents, and the beneficiaries thereof will be governed by (i) either (x)
the rules of the “International Standby Practices 1998” (ISP98) (or such later
revision as may be published by the Institute of International Banking Law &
Practice on any date any US Letter of Credit may be issued) or (y) the rules of
the “Uniform Customs and Practices for Documentary Credits” (1993 Revision),
International Chamber of Commerce Publication No. 500 (or such later revision as
may be published by the International Chamber of Commerce on any date any Letter
of Credit may be issued) and (ii) to the extent not inconsistent therewith, the
governing law of this Agreement set forth in Section 13.5.
 
(j)        The outstanding principal amount of any Borrowing made pursuant to
this Section 2.5 (together with accrued and unpaid interest thereon) shall be
due and payable in full on the Extended Commitment Termination Date.
 
Section 2.6.      Funding of US Borrowings.
 
(a)       Each US Lender will make available each US Loan to be made by it
hereunder on the proposed date thereof by wire transfer in immediately available
funds by 2:00 p.m. (New York time) to the Administrative Agent at the Payment
Office; provided, that the Swingline Loans will be made as set forth in Section
2.4.  The Administrative Agent will make such US Revolving Loans available to
the applicable US Borrower designated by the Borrower Representative to the
Administrative Agent by promptly crediting the amounts that it receives, in like
funds by the close of business on such proposed date, to an account maintained
by such US Borrower with the Administrative Agent or at the Borrower
Representative’s option, by effecting a wire transfer of such amounts to an
account designated by the Borrower Representative to the Administrative Agent.
 
(b)       Unless the Administrative Agent shall have been notified by any US
Lender prior to 5:00 p.m. (New York time) one (1) Business Day prior to the date
of a US Borrowing in which such US Lender is to participate that such US Lender
will not make available to the Administrative Agent such US Lender’s share of
such US Borrowing, the Administrative Agent may assume that such US Lender has
made such amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
applicable US Borrower on such date a corresponding amount.  If such
corresponding amount is not in fact made available to the Administrative Agent
by such US Lender on the date of such US Borrowing, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such US
Lender together with interest at the Federal Funds Rate until the second
Business Day after such demand and thereafter at the Base Rate.  If such US
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
Borrower Representative, and the applicable US Borrower shall immediately pay
such corresponding amount to the Administrative Agent together with interest at
the rate specified for such Borrowing.  Nothing in this subsection shall be
deemed to relieve any US Lender from its obligation to fund its Pro Rata Share
of any US Borrowing hereunder (to the extent such US Lender has a Commitment in
such Tranche) or to prejudice any rights which the applicable US Borrower may
have against any Lender as a result of any default by such US Lender hereunder.
 
 
40

--------------------------------------------------------------------------------

 

(c)       All US Revolving Borrowings under any Tranche shall be made by the US
Lenders on the basis of their respective Pro Rata Shares of such Tranche.  No US
Lender shall be responsible for any default by any other US Lender in its
obligations hereunder, and each US Lender shall be obligated to make its US
Revolving Loans provided to be made by it hereunder, regardless of the failure
of any other US Lender to make its US Revolving Loans hereunder.
 
Section 2.7.     [Reserved]
 
Section 2.8.     Interest Elections.
 
(a)       Each US Borrowing initially shall be of the Type specified in the
applicable Notice of US Revolving Borrowing and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Notice of
US Revolving Borrowing.  Thereafter, the Borrower Representative may elect to
convert such Borrowing into a different Type or to continue such Borrowing and,
in the case of a Eurodollar Borrowing, may elect Interest Periods therefor, all
as provided in this Section 2.8.  The Borrower Representative may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding Loans comprising such Borrowing, and the US Revolving Loans comprising
each such portion shall be considered a separate Borrowing.  This Section 2.8
shall NOT apply to Swingline Borrowings, which may not be converted or
continued.
 
(b)       Pursuant to this Section 2.8, the Borrower Representative shall give
the Administrative Agent written notice (or telephonic notice promptly confirmed
in writing) of each Borrowing substantially in the form of Exhibit 2.8 attached
hereto (a “Notice of US Conversion/Continuation”) that is to be converted or
continued, as the case may be, (x) prior to 10:00 a.m. (New York time) one (1)
Business Day prior to the requested date of a conversion of a US Borrowing into
a Base Rate Borrowing and (y) prior to 11:00 a.m. (New York time) three (3)
Business Days prior to a continuation of or conversion of a US Borrowing into a
Eurodollar Borrowing.  Each Notice of US Conversion/Continuation shall be
irrevocable and shall specify (i) the Borrowing and Tranche to which such Notice
of US Continuation/Conversion applies and if different options are being elected
with respect to different portions thereof, the portions thereof that are to be
allocated to each resulting Borrowing (in which case the information to be
specified pursuant to clauses (iii) and (iv) shall be specified for each
resulting Borrowing); (ii) the effective date of the election made pursuant to
such Notice of US Continuation/Conversion, which shall be a Business Day, (iii)
whether any resulting US Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; (iv) if the resulting Borrowing is to be a Eurodollar
Borrowing, the Interest Period applicable thereto after giving effect to such
election, which shall be a period contemplated by the definition of “Interest
Period”.  The principal amount of any resulting Borrowing shall satisfy the
minimum borrowing amount set forth in Section 2.3.
 
(c)       If, on the expiration of any Interest Period in respect of any
Eurodollar Borrowing, the Borrower Representative shall have failed to deliver a
Notice of US Conversion/ Continuation, then, unless such Borrowing is repaid as
provided herein, the Borrower Representative shall be deemed to have elected to
convert any such US Borrowing to a Base Rate Borrowing.  No Borrowing may be
converted into, or continued as, a Eurodollar Borrowing if a Default or an Event
of Default exists, unless the Administrative Agent and each of the US Lenders
shall have otherwise consented in writing.   No conversion of any Eurodollar
Loans shall be permitted except on the last day of the Interest Period in
respect thereof.   
 
(d)       Upon receipt of any Notice of US Conversion/Continuation for any
Tranche, the Administrative Agent shall promptly notify each US Lender, with a
Commitment or Loan in such Tranche, of the details thereof and of such US
Lender’s portion of each resulting Borrowing.
 
 
41

--------------------------------------------------------------------------------

 

ARTICLE III
 
AMOUNT AND TERMS OF THE CANADIAN REVOLVING COMMITMENTS
 
Section 3.1.    General Description of Canadian Facilities.  Subject to and upon
the terms and conditions herein set forth, (i) the Canadian Lenders hereby
establish in favor of the Canadian Borrowers a revolving credit facility
pursuant to which each Canadian Lender severally agrees (to the extent of its
Canadian Revolving Commitment) to make Canadian Revolving Loans to the Canadian
Borrowers in accordance with Section 3.2; provided, that in no event shall the
US Dollar Equivalent of the aggregate principal amount of all outstanding
Canadian Revolving Loans exceed at any time the Aggregate Canadian Commitment
Amount from time to time in effect.
 
Section 3.2.     Canadian Revolving Loans.  Subject to the terms and conditions
set forth herein, each Canadian Lender severally agrees to make Canadian
Revolving Loans, ratably in proportion to its Pro Rata Share, to the Canadian
Borrowers, from time to time during the Extended Availability Period, in an
aggregate principal amount outstanding at any time that will not result in (a)
such Lender’s Canadian Revolving Credit Exposure exceeding such Lender’s
Canadian Revolving Commitment or (b) the aggregate Canadian Revolving Credit
Exposures of all Canadian Lenders exceeding the Aggregate Canadian Commitment
Amount.  During the Extended Availability Period, the Canadian Borrowers shall
be entitled to issue Bankers’ Acceptances and to borrow, prepay and reborrow
Canadian Prime Loans in accordance with the terms and conditions of this
Agreement; provided, that the Canadian Borrowers may not borrow or reborrow or
issue Bankers’ Acceptances should there exist a Default or Event of
Default.  All Bankers’ Acceptances and Canadian Prime Loans shall be made in
Canadian Dollars.
 
Section 3.3.      Procedure for Canadian Prime Rate Borrowings.
 
(a)       The Borrower Representative shall give the Canadian Funding Agent
written notice (or telephonic notice promptly confirmed in writing) of each
Borrowing of Canadian Prime Loans to be made under the Canadian Revolving
Commitments substantially in the form of Exhibit 3.3(a) (a “Notice of Canadian
Prime Rate Borrowing”) prior to 11:00 a.m. (New York time) on the requested date
of each Canadian Prime Loan.  Each Notice of Canadian Prime Rate Borrowing shall
be irrevocable and shall specify: (i) the aggregate principal amount of any
Canadian Prime Rate Borrowing, (ii) the date of such Borrowing or issuance
(which shall be a Business Day), and (iii) the account of the applicable
Canadian Borrower to which the proceeds of such Canadian Prime Loan should be
credited.  The aggregate principal amount of each Canadian Prime Loan shall be
not less than Cdn $100,000 or a larger multiple thereof; provided, that Canadian
Prime Loans made pursuant to Section 3.5(e) may be made in lesser amounts as
provided therein.  Promptly following the receipt of a Notice of Canadian Prime
Rate Borrowing in accordance herewith, the Canadian Funding Agent shall advise
each Canadian Lender of the details thereof and such Lender’s Pro Rata Share of
the requested Borrowing.
 
(b)       Each Canadian Lender will make available each Canadian Prime Rate Loan
to be made by it hereunder on the proposed date thereof by wire transfer in
immediately available funds by 2:00 p.m. (New York time) to the Canadian Funding
Agent at the Payment Office.  The Canadian Funding Agent will make such Canadian
Prime Rate Loans available to the applicable Canadian Borrower designated by the
Borrower Representative to the Canadian Funding Agent by promptly crediting the
amounts that it receives, in like funds by the close of business on such
proposed date, to an account maintained by such Canadian Borrower with the
Canadian Funding Agent or at the Borrower Representative’s option, by effecting
a wire transfer of such amounts to an account designated by the Borrower
Representative to the Canadian Funding Agent.
 
 
42

--------------------------------------------------------------------------------

 

(c)       Unless the Canadian Funding Agent shall have been notified by any
Canadian Lender prior to 5:00 p.m. (New York time) one (1) Business Day prior to
the date of a Canadian Borrowing in which such Canadian Lender is to participate
that such Canadian Lender will not make available to the Canadian Funding Agent
such Canadian Lender’s share of such Borrowing, the Canadian Funding Agent may
assume that such Canadian Lender has made such amount available to the Canadian
Funding Agent on such date, and the Canadian Funding Agent, in reliance on such
assumption, may make available to the applicable Canadian Borrower on such date
a corresponding amount.  If such corresponding amount is not in fact made
available to the Canadian Funding Agent by such Canadian Lender on the date of
such Canadian Prime Rate Borrowing, the Canadian Funding Agent shall be entitled
to recover such corresponding amount on demand from such Canadian Lender
together with interest at the One-Month BA Rate until the second Business Day
after such demand and thereafter at the Canadian Prime Rate.  If such Canadian
Lender does not pay such corresponding amount forthwith upon the Canadian
Funding Agent’s demand therefor, the Canadian Funding Agent shall promptly
notify the Borrower Representative, and the applicable Canadian Borrower shall
immediately pay such corresponding amount to the Canadian Funding Agent together
with interest at the rate specified for such Borrowing.  Nothing in this
subsection shall be deemed to relieve any Canadian Lender from its obligation to
fund its Pro Rata Share of any Canadian Prime Rate Borrowing hereunder or to
prejudice any rights which the applicable Canadian Borrower may have against any
Canadian Lender as a result of any default by such Canadian Lender hereunder.
 
(d)       All Canadian Prime Rate Borrowings shall be made by the Canadian
Lenders on the basis of their respective Pro Rata Shares of the Canadian
Revolving Commitments.  No Canadian Lender shall be responsible for any default
by any other Canadian Lender in its obligations hereunder, and each Canadian
Lender shall be obligated to make its Canadian Prime Rate Loans provided to be
made by it hereunder, regardless of the failure of any other Canadian Lender to
make its Canadian Prime Rate Loans hereunder.
 
Section 3.4.     Bankers’ Acceptances.
 
(a)       At any time during the Extended Availability Period, by notice in
writing to the Canadian Funding Agent substantially in the form annexed hereto
as Exhibit 3.4(a) (“Notice of Bankers’ Acceptance”) given at least one (1)
Business Day prior to the date of the requested issuance of Bankers’ Acceptances
(for the purposes of this Section 3.4 called the “Acceptance Date”) and before
1:00 p.m. (Toronto, Ontario time), the Canadian Borrowers may request that
Bankers’ Acceptances be issued, that Canadian Prime Loans be converted into one
or more Bankers’ Acceptances or that Bankers’ Acceptances or any part thereof be
extended, as the case may be.  Bankers’ Acceptances shall be issued on each
Acceptance Date, in a minimum amount of Cdn $500,000 or integral multiples of
Cdn $100,000, with respect to each Canadian Contract Period, and shall have a
Canadian Contract Period of one, two, three or six months, and shall, in no
event, mature on a date after the Commitment Termination Date. No Bankers’
Acceptances shall be issued if a Default or an Event of Default exists, unless
the Canadian Funding Agent and each of the Canadian Lenders shall have otherwise
consented in writing.
 
(b)       B/A Request.  Prior to making any request for Bankers’ Acceptances,
the Canadian Borrowers shall deliver:
 
(i)        to the Canadian Lenders, in the name of each Canadian Lender which is
a bank that accepts bankers’ acceptances or depository bills (as defined in the
Depository Act), bills of exchange or depository bills in form and substance
acceptable to the Canadian Funding Agent and the Canadian Lenders; and
 
 
43

--------------------------------------------------------------------------------

 

(ii)        to the Canadian Lenders, in the name of each Canadian Lender which
is not a bank or does not accept bankers’ acceptances or depository bills (as
defined in the Depository Act), Discount Notes;
 
completed and executed by its authorized signatories in sufficient quantity for
the Bankers’ Acceptances requested and in appropriate denominations to
facilitate the sale of the Bankers’ Acceptances in the financial markets.  No
Canadian Lender shall be responsible or liable for its failure to accept a
Bankers’ Acceptance hereunder if such failure is due, in whole or in part, to
the failure of the applicable Canadian Borrower to give appropriate instructions
to the Canadian Funding Agent on a timely basis, nor shall the Canadian Funding
Agent or any Canadian Lender be liable for any damage, loss or other claim
arising by reason of any loss or improper use of any such instrument except a
loss or improper use arising by reason of the gross negligence or willful
misconduct of the Canadian Funding Agent, such Canadian Lender, or their
respective employees. In order to facilitate issuances of Bankers’ Acceptances
pursuant hereto, in accordance with the instructions given from time to time by
the Canadian Borrowers, the Canadian Borrowers hereby authorize each Canadian
Lender, and for this purpose appoints each Canadian Lender its lawful attorney,
to complete and sign Bankers' Acceptances on behalf of the Canadian Borrowers,
in handwritten or facsimile or mechanical signature or otherwise, and once so
completed, signed and endorsed, and following acceptance of them as Bankers’
Acceptances,  to provide the Available Proceeds (as defined in Section 3.4(c))
to the Canadian Funding Agent in accordance with the provisions hereof. Drafts
so completed, signed, endorsed and negotiated on behalf of the Canadian
Borrowers by any Canadian Lender shall bind the Canadian Borrowers as fully and
effectively as if so performed by an authorized officer of the Canadian
Borrowers.  No Canadian Lenders shall be liable for any damage, loss or other
claim arising by reason of any loss of improper use of any such instrument
except the gross negligence or willful misconduct of such Canadian Lender.  Each
Canadian Lender shall maintain a record with respect to such instruments (i)
received by it hereunder, (ii) voided by it for any reason, (iii) accepted by it
hereunder and (iv) cancelled at their respective maturities.  Each Canadian
Lender agrees to provide such records to the Canadian Borrowers promptly upon
request and, at the request of the Canadian Borrowers, to cancel such
instruments which have been so completed and executed and which are held by such
Canadian Lender and have not yet been issued hereunder.
 
(c)       Acceptance Procedure.  With respect to any Loan comprised of Bankers’
Acceptances:
 
(i)      The Canadian Funding Agent shall promptly notify in writing each
Canadian Lender of the details of the proposed issue, specifying:
 
(a)           For each Canadian Lender which is a bank that accepts bankers’
acceptances or depository bills (as defined in the Depository Act), (i) the
principal amount of the Bankers’ Acceptances to be accepted by such Canadian
Lender, and (ii) the Canadian Contract Period of such Bankers’ Acceptances; and
 
(b)           For each Canadian Lender which is not a bank or does not accept
bankers’ acceptances or depository bills (as defined in the Depository Act), (i)
the principal amount of the Discount Notes to be issued to such Canadian Lender,
and (ii) the Canadian Contract Period of such Discount Notes.
 
(ii)       The Canadian Funding Agent shall establish the Discount Rate at or
about 12:00 p.m. (Toronto, Ontario time) on the Acceptance Date, and the
Canadian Funding Agent shall promptly determine the amount of the Discount
Proceeds.
 
 
44

--------------------------------------------------------------------------------

 

(iii)     Forthwith, and in any event not later than 1:30 p.m. (Toronto, Ontario
time) on the Acceptance Date, the Canadian Funding Agent shall indicate in
writing to each Canadian Lender:
 
(a)          the Discount Rate;
 
(b)         the amount of the Acceptance Fees applicable to those Bankers’
Acceptances to be accepted by such Canadian Lender on the Acceptance Date,
calculated in accordance with Section 4.6(c), any such Canadian Lenders being
authorized by the Canadian Borrowers to collect the Acceptance Fees out of the
Discount Proceeds of those Bankers’ Acceptances;
 
(c)         the Discount Proceeds of the Bankers’ Acceptances to be purchased by
such Canadian Lender on such Acceptance Date; and
 
(d)         the amount obtained (the “Available Proceeds”) by subtracting the
Acceptance Fees from the Discount Proceeds;
 
(iv)     Not later than 3:00 p.m. (Toronto, Ontario time) on the Acceptance
Date, each Canadian Lender shall make available to the Canadian Funding Agent
its Available Proceeds.
 
(v)      Not later than 4:00 p.m. (Toronto, Ontario time) on the Acceptance
Date, the Canadian Funding Agent shall transfer the Available Proceeds to the
Canadian Borrowers and shall notify the Canadian Borrowers on such day either by
telex, fax or telephone (if by telephone, to be confirmed subsequently in
writing) of the details of the issue.
 
(d)       Purchase of Bankers’ Acceptances and Discount Notes.  Before giving
value to the Canadian Borrowers, the Canadian Lenders which:
 
(i)        are banks that accept bankers’ acceptances or depository bills (as
defined in the Depository Act) shall, on the Acceptance Date, accept the
Bankers’ Acceptances by inserting the appropriate principal amount, Acceptance
Date and maturity date in accordance with the Notice of Bankers’ Acceptance
relating thereto and affixing their acceptance stamps thereto, and shall
purchase or sell same; and

(ii)       are not banks or do not accept bankers’ acceptances or depository
bills (as defined in the Depository Act) shall, on the Acceptance Date, complete
the Discount Notes by inserting the appropriate principal amount, Acceptance
Date and maturity date in accordance with the Notice of Bankers’ Acceptance
relating thereto.
 
(e)       Maturity Date of Bankers’ Acceptances.  The Canadian Borrowers shall
no later than 10:00 a.m. (Toronto, Ontario time), one (1) Business Day prior to
the end of the Canadian Contract Period of each Bankers’ Acceptance then
outstanding and reaching maturity,
 
(i)        Notify the Canadian Funding Agent in the form of Exhibit 3.4(e)
requesting that that the Canadian Lenders convert all or any part of the Loan
consisting of Bankers’ Acceptances then maturing be converted into a Canadian
Prime Loan in an amount equal to the face amount of the maturing Bankers’
Acceptances (a “Notice of Conversion of Bankers’ Acceptances to Canadian Prime
Loans”); or
 
45

--------------------------------------------------------------------------------


 
(ii)       Notify the Canadian Funding Agent in the form of Exhibit 3.4(a),
requesting that the Canadian Lenders extend all or any part of the Loan
consisting of Bankers’ Acceptances then maturing by issuing new Bankers’
Acceptances, subject to compliance with the provisions of Exhibit 3.4(a) with
respect to the minimum amounts; or
 
(iii)      Notify the Canadian Funding Agent that it intends to deposit in its
account for the account of the Canadian Lenders on the last day of such Canadian
Contract Period an amount equal to the face amount of each such Bankers’
Acceptance.
 
(f)        Deemed Conversions on the Maturity Date.  If the Canadian Borrowers
do not deliver to the Canadian Funding Agent one or more of the notices
contemplated by Section 3.4(e) or make the deposit contemplated by Section
3.4(e)(iii), the Canadian Borrowers shall be deemed to have requested that the
part of the Loan consisting of Bankers’ Acceptances then maturing be converted
into a Canadian Prime Loan in an amount equal to the face amount of the maturing
Bankers’ Acceptances.
 
(g)       Conversion and Extension Mechanism
 
(i)        If under the conditions of Section 3.4(e)(i) and 3.4(f), the Canadian
Borrowers request or are deemed to have requested, as the case may be, that the
Canadian Funding Agent convert the portion of the Loan consisting of Bankers’
Acceptances then maturing into Canadian Prime Loans, the Canadian Lenders shall
pay the Bankers’ Acceptances which are outstanding and maturing.  Such payments
by the Canadian Lenders will constitute a Canadian Prime Loan within the meaning
of this Agreement and the interest thereon shall be calculated and payable as
the Canadian Borrowers may request or may be deemed to have requested; or
 
(ii)       If under the conditions of Section 3.4(e)(iii), a Canadian Borrower
makes a deposit in its account, each Canadian Borrower hereby expressly and
irrevocably authorizes the Canadian Funding Agent to make any debits necessary
in its account in order to pay the Bankers’ Acceptances which are outstanding
and maturing.
 
(h)       Prepayment of Bankers’ Acceptances  Notwithstanding any provision
hereof, the Canadian Borrowers may not prepay any Bankers’ Acceptance other than
on its maturity date; however, this provision shall not prevent any Canadian
Borrower from acquiring, in its discretion but subject to the other provisions
of this Agreement, any Bankers’ Acceptance in circulation from time to
time.  Alternatively, the Canadian Borrowers may provide to the Canadian Funding
Agent cash collateral in an amount equal to the face amount of the Bankers'
Acceptances that it wishes to prepay, which cash collateral shall be held by the
Canadian Funding Agent in an interest bearing account and used to repay same at
maturity.
 
(i)        Apportionment Amongst the Canadian Lenders  The Canadian Funding
Agent is authorized by each Canadian Borrower and each Canadian Lender to
allocate amongst the Canadian Lenders the Bankers’ Acceptances to be issued in
such manner and amounts as the Canadian Funding Agent may, in its sole
discretion, but acting reasonably, consider necessary, so as to ensure that no
Canadian Lender is required to accept a Bankers’ Acceptance for a fraction of
Cdn $10,000, and in such event, the Canadian Lenders’ respective participations
in any such Bankers’ Acceptances and repayments thereof shall be altered
accordingly.  Further, the Canadian Funding Agent is authorized by each Canadian
Borrower and each Canadian Lender to cause the proportionate share of one or
more Canadian Lender’s Canadian Loans (calculated based on its Pro Rata Share)
to be exceeded by no more than Cdn $10,000 each as a result of such allocations
provided that the principal amount of outstanding Canadian Loans, including
Bankers’ Acceptances, shall not thereby exceed the maximum amount of the
Canadian Commitment of each Canadian Lender.  Any resulting amount by which the
requested face amount of any such Bankers’ Acceptance shall have been so reduced
shall be advanced, converted or continued, as the case may be, as a Canadian
Prime Loan, to be made contemporaneously with the Bankers’ Acceptance.
 
 
46

--------------------------------------------------------------------------------

 

(j)        Days of Grace  No Canadian Borrower shall claim from the Canadian
Lenders any days of grace for the payment at maturity of any Bankers’
Acceptances presented and accepted by the Canadian Lenders pursuant to the
provisions of this Agreement.  Further, each Canadian Borrower waives any
defense to payment which might otherwise exist if for any reason a Bankers’
Acceptance shall be held by any Canadian Lender in its own right at the maturity
thereof.
 
(k)       Obligations Absolute.  The obligations of the Canadian Borrowers with
respect to Bankers’ Acceptances shall be unconditional and irrevocable and shall
be paid strictly in accordance with the provisions of this Agreement under all
circumstances, including the following circumstances:
 
(i)        any lack of validity or enforceability of any draft accepted by any
Canadian Lender as a Bankers’ Acceptance; or
 
(ii)       the existence of any claim, set-off, defense or other right which any
Canadian Borrower may have at any time against the holder of a Bankers’
Acceptance, the Canadian Lenders, or any other Person or entity, whether in
connection with this Agreement or otherwise.
 
(l)        If at any time or from time to time there no longer exists a market
for Bankers’ Acceptances for a selected Canadian Contract Period, a Canadian
Lender shall so advise the Canadian Funding Agent and such Canadian Lender shall
not be obliged to accept drafts of the Canadian Borrowers presented to such
Canadian Lender pursuant to the provisions of this Agreement nor to honor any
Notices of Bankers’ Acceptance.
 
(m)      If a notice has been given by the Canadian Funding Agent in accordance
with Section 3.4(l), the Loan comprised of Bankers’ Acceptance shall not be
made, converted or extended by the Canadian Lenders and the right of the
Canadian Borrowers to request the issuance, conversion to or extension of
Bankers’ Acceptances shall be suspended until such time as the Canadian Funding
Agent has determined that the circumstances having given rise to such suspension
no longer exist, in respect of which determination the Canadian Funding Agent
shall advise the Canadian Borrowers within a reasonable time period.
 
(n)       Bankers’ Acceptances may be issued in the form of a depository bill
and deposited with a clearing house, both terms as defined in the Depository
Act.  The Canadian Funding Agent and the Canadian Borrowers shall agree to the
procedures to be followed, acting reasonably.  The Canadian Lenders are also
authorized at such time to issue depository bills as replacements for previously
issued Bankers’ Acceptances, on the same terms as those replaced, and deposit
them with a clearing house against cancellation of the previously issued
Bankers’ Acceptances.
 
(o)       Waiver of Presentment and Other Conditions.  Each Canadian Borrower
waives presentment for payment and any other defense to payment of any amounts
due to the Canadian Lender in respect of a Bankers’ Acceptance accepted by it
pursuant to this Agreement which might exist solely by reason of the Bankers’
Acceptance being held, at the maturity thereof, by the Canadian Lender in its
own right and each Canadian Borrower agrees not to claim any days of grace if
the Canadian Lenders as holder sues each Canadian Borrower on the Bankers’
Acceptance for payment of the amount payable by such Canadian Borrower
thereunder.
 
 
47

--------------------------------------------------------------------------------

 
 

Section 3.5.         Canadian LC Commitment.
 
(a)           During the Extended Availability Period, the Canadian Issuing
Bank, in reliance upon the agreements of the other Canadian Lenders pursuant to
Section 3.5(e), agrees to issue, at the request of the Canadian Borrowers,
Canadian Letters of Credit for the account of any Canadian Borrower on the terms
and conditions hereinafter set forth; provided, that (i) each Canadian Letter of
Credit shall expire on the date that is two (2) Business Days prior to the
Commitment Termination Date; (ii) each Canadian Letter of Credit shall be in a
stated amount of at least Cdn $100,000; and (iii) the Canadian Borrowers may not
request any  Canadian Letter of Credit, if, after giving effect to such issuance
(A) the aggregate Canadian LC Exposure would exceed the Canadian LC Commitment
or (B) the aggregate Canadian Revolving Credit Exposure of all Canadian Lenders
would exceed the Aggregate Canadian Commitment Amount.  Upon the issuance of
each Canadian Letter of Credit, each Canadian Lender shall be deemed to, and
hereby irrevocably and unconditionally agrees to, purchase from the Canadian
Issuing Bank without recourse a participation in such Canadian Letter of Credit
equal to such Canadian Lender’s Pro Rata Share of the aggregate amount available
to be drawn under such Canadian Letter of Credit.  Each issuance of a Canadian
Letter of Credit shall be deemed to utilize the Canadian Revolving Commitment of
each Canadian Lender by an amount equal to the amount of such participation.
 
(b)           To request the issuance of a Canadian Letter of Credit under the
Canadian Revolving Commitments (or any amendment, renewal or extension of an
outstanding Letter of Credit), the Canadian Borrowers shall give the Canadian
Issuing Bank and the Canadian Funding Agent irrevocable written notice at least
three (3) Business Days prior to the requested date of such issuance specifying
the date (which shall be a Business Day) such Canadian Letter of Credit is to be
issued (or amended, extended or renewed, as the case may be), the expiration
date of such Canadian Letter of Credit, the amount of such Canadian Letter of
Credit, the name and address of the beneficiary  thereof and such other
information as shall be necessary to prepare, amend, renew or extend such
Canadian Letter of Credit.  In addition to the satisfaction of the conditions in
Article V, the issuance of such Canadian Letter of Credit (or any amendment
which increases the amount of such Canadian Letter of Credit) will be subject to
the further conditions that such Canadian Letter of Credit shall be in such form
and contain such terms as the Canadian Issuing Bank shall approve and that the
Canadian Borrowers shall have executed and delivered any additional
applications, agreements and instruments relating to such Canadian Letter of
Credit as the Canadian Issuing Bank shall reasonably require; provided, that in
the event of any conflict between such applications, agreements or instruments
and this Agreement, the terms of this Agreement shall control.
 
(c)           At least two (2) Business Days prior to the issuance of any
Canadian Letter of Credit, the Canadian Issuing Bank will confirm with the
Canadian Funding Agent (by telephone or in writing) that the Canadian Funding
Agent has received such notice and if not, the Canadian Issuing Bank will
provide the Canadian Funding Agent with a copy thereof.  Unless the Canadian
Issuing Bank has received notice from either the Canadian Funding Agent on or
before the Business Day immediately preceding the date the Canadian Issuing Bank
is to issue the requested Canadian Letter of Credit (1) directing the Canadian
Issuing Bank not to issue the Canadian Letter of Credit because such issuance is
not then permitted hereunder because of the limitations set forth in Section
3.5(a) or (2) that one or more conditions specified in Article V are not then
satisfied, then, subject to the terms and conditions hereof, the Canadian
Issuing Bank shall, on the requested date, issue such Canadian Letter of Credit
in accordance with the Canadian Issuing Bank’s usual and customary business
practices.

 
48

--------------------------------------------------------------------------------

 

(d)           The Canadian Issuing Bank shall examine all documents purporting
to represent a demand for payment under a Canadian Letter of Credit promptly
following its receipt thereof.  The Canadian Issuing Bank shall notify the
Canadian Borrowers and the Canadian Funding Agent of such demand for payment and
whether the Canadian Issuing Bank has made or will make a Canadian LC
Disbursement thereunder; provided, that any failure to give or delay in giving
such notice shall not relieve any Canadian Borrower of its obligation to
reimburse the Canadian Issuing Bank and the Canadian Lenders with respect to
such Canadian LC Disbursement.  Each Canadian Borrower shall be irrevocably and
unconditionally obligated to reimburse the Canadian Issuing Bank for any
Canadian LC Disbursements paid by the Canadian Issuing Bank in respect of such
drawing, without presentment, demand or other formalities of any kind.  Unless
the applicable Canadian Borrower shall have notified the Canadian Issuing Bank
and the Canadian Funding Agent prior to 11:00 a.m. (New York, New York time) on
the Business Day immediately prior to the date on which such drawing is honored
that such Canadian Borrower intends to reimburse the Canadian Issuing Bank for
the amount of such drawing in funds other than from the proceeds of Canadian
Loans, the Canadian Borrowers shall be deemed to have timely given a Notice of
Canadian Prime Rate Borrowing to the Canadian Funding Agent requesting the
Canadian Lenders to make a Canadian Prime Loan on the date on which such drawing
is honored in an exact amount due to the Canadian Issuing Bank; provided, that
for purposes solely of such Borrowing, the conditions precedent set forth in
Section 5.2 hereof shall not be applicable.  The Canadian Funding Agent shall
notify the Canadian Lenders of such Borrowing in accordance with Section 3.3,
and each Canadian Lender shall make the proceeds of its Canadian Prime Loan
included in such Borrowing available to the Canadian Funding Agent for the
account of the Canadian Issuing Bank in accordance with Section 3.3.  The
proceeds of such Borrowing shall be applied directly by the Canadian Funding
Agent to reimburse the Canadian Issuing Bank for such Canadian LC Disbursement
and any such Borrowing shall constitute timely repayment of such Canadian LC
Disbursement.
 
(e)           If for any reason a Canadian Prime Loan may not be (as determined
in the sole discretion of the Canadian Funding Agent), or is not, made in
accordance with the foregoing provisions, then each Canadian Lender (other than
the Canadian Issuing Bank) shall be obligated to fund the participation that
such Canadian Lender purchased pursuant to subsection (a) in an amount equal to
its Pro Rata Share of such Canadian LC Disbursement on and as of the date which
such Canadian Prime Loan should have occurred. Each Canadian Lender’s obligation
to fund its participation shall be absolute and unconditional and shall not be
affected by any circumstance, including without limitation (i) any setoff,
counterclaim, recoupment, defense or other right that such Lender or any other
Person may have against the Canadian Issuing Bank or any other Person for any
reason whatsoever, (ii) the existence of a Default or an Event of Default or the
termination of the Commitments, (iii) any adverse change in the condition
(financial or otherwise) of any Loan Party or any of its Subsidiaries, (iv) any
breach of this Agreement by any Borrower or any other Lender, (v) any amendment,
renewal or extension of any Letter of Credit or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the
foregoing.  On the date that such participation is required to be funded, each
Canadian Lender shall promptly transfer, in immediately available funds in the
currency of the subject Letter of Credit, the amount of its participation to the
Canadian Funding Agent for the account of the Canadian Issuing Bank.  Whenever,
at any time after the Canadian Issuing Bank has received from any such Lender
the funds for its participation in a Canadian LC Disbursement, the Canadian
Issuing Bank (or the Canadian  Funding Agent on its behalf) receives any payment
on account thereof, the Canadian Funding Agent or the Canadian Issuing Bank, as
the case may be, will distribute to such Canadian Lender its Pro Rata Share of
such payment; provided, that if such payment is required to be returned for any
reason to any Canadian Borrower or to a trustee, receiver, liquidator, custodian
or similar official in any bankruptcy proceeding, such Canadian Lender will
return to the Canadian Funding Agent or the Canadian Issuing Bank any portion
thereof previously distributed by the Canadian  Funding Agent or the Canadian
Issuing Bank to it.
 
(f)            To the extent that any Canadian Lender shall fail to pay any
amount required to be paid pursuant to paragraph (d) on the due date therefor,
such Canadian Lender shall pay interest to the Canadian Issuing Bank (through
the Canadian  Funding Agent) on such amount from such due date to the date such
payment is made at a rate per annum equal to the One-Month BA Rate; provided,
that if such Canadian Lender shall fail to make such payment to the Canadian
Issuing Bank within three (3) Business Days of such due date, then,
retroactively to the due date, such Canadian Lender shall be obligated to pay
interest on such amount as set forth in Section 4.6(d).

 
49

--------------------------------------------------------------------------------

 

 
(g)            If any Event of Default shall occur and be continuing, on the
Business Day that any Canadian Borrower receives notice from the Canadian
Funding Agent or the Required Canadian Lenders demanding the deposit of cash
collateral pursuant to this paragraph, the Canadian Borrowers shall deposit in
an account with the Canadian Funding Agent, in the name of the Canadian Funding
Agent and for the benefit of the Canadian Issuing Bank and the Canadian Lenders,
an amount in cash equal to the Canadian LC Exposure as of such date plus any
accrued and unpaid fees thereon; provided, that the obligation to deposit such
cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or notice of any kind, upon
the occurrence of any Event of Default with respect to any Borrower described in
Section 10.1(g) or (h). Such deposit shall be held by the Canadian  Funding
Agent as collateral for the payment and performance of the obligations of the
Canadian Borrowers under this Agreement.  The Canadian Funding Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over such account.  The Canadian Borrowers agree to execute any documents and/or
certificates to effectuate the intent of this paragraph.  Such deposits shall be
invested solely at the election, as well as the risk and expense, of the
Borrower Representative, and if so elected shall be invested solely in
interest-bearing deposit accounts by the Canadian Issuing Bank.  All interest
resulting from such investment shall accumulate in such account.  Moneys in such
account shall be applied by the Canadian Funding Agent to reimburse the Canadian
Issuing Bank for Canadian LC Disbursements for which it had not been reimbursed
and to the extent so applied, shall be held for the satisfaction of the
reimbursement obligations of the Canadian Borrowers for the Canadian LC Exposure
at such time or, if the maturity of the Loans has been accelerated, with the
consent of the Canadian Required Lenders, be applied to satisfy other
obligations of the Canadian Borrowers under this Agreement and the other Loan
Documents.  If any Canadian Borrower is required to provide an amount of cash
collateral hereunder as a result of the occurrence of an Event of Default, such
amount (to the extent not so applied as aforesaid) shall be returned to the
Canadian Borrowers within three (3) Business Days after all Events of Default
have been cured or waived.
 
(h)            The Canadian Borrower’s obligation to reimburse Canadian LC
Disbursements hereunder shall be absolute, unconditional and irrevocable and
shall be performed strictly in accordance with the terms of this Agreement under
all circumstances whatsoever and irrespective of any of the following
circumstances:
 
(i)           Any lack of validity or enforceability of any Letter of Credit or
this Agreement;
 
(ii)          The existence of any claim, set-off, defense or other right which
any Borrower or any Subsidiary or Affiliate of any Borrower may have at any time
against a beneficiary or any transferee of any Letter of Credit (or any Persons
or entities for whom any such beneficiary or transferee may be acting), any
Lender (including the Canadian Issuing Bank) or any other Person, whether in
connection with this Agreement or the Letter of Credit or any document related
hereto or thereto or any unrelated transaction;
 
(iii)         Any draft or other document presented under a Letter of Credit
proving to be forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect;
 
(iv)         Payment by the Canadian Issuing Bank under a Letter of Credit
against presentation of a draft or other document to the Canadian Issuing Bank
that does not comply with the terms of such Letter of Credit;

 
50

--------------------------------------------------------------------------------

 

 
(v)          Any other event or circumstance whatsoever, whether or not similar
to any of the foregoing, that might, but for the provisions of this Section,
constitute a legal or equitable discharge of, or provide a right of setoff
against, the Canadian Borrower’s obligations hereunder; or
 
(vi)         The existence of a Default or an Event of Default.
 
Neither the Agents, the Issuing Banks, the Lenders nor any Related Party of any
of the foregoing shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Canadian Letter of Credit or any
payment or failure to make any payment thereunder (irrespective of any of the
circumstances referred to above), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Canadian Issuing
Bank; provided, that the foregoing shall not be construed to excuse the Canadian
Issuing Bank from liability to any Canadian Borrower to the extent of any actual
direct damages (as opposed to special, indirect (including claims for lost
profits or other consequential damages), or punitive damages, claims in respect
of which are hereby waived by each Canadian Borrower to the extent permitted by
applicable law) suffered by such Canadian Borrower that are caused by the
Canadian Issuing Bank’s failure to exercise due care when determining whether
drafts or other documents presented under a Letter of Credit comply with the
terms thereof.  The parties hereto expressly agree, that in the absence of gross
negligence or willful misconduct on the part of the Canadian Issuing Bank (as
finally determined by a court of competent jurisdiction), the Canadian Issuing
Bank shall be deemed to have exercised due care in each such determination.  In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented that appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Canadian Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.


(i)           Each Canadian Letter of Credit shall be subject to the Uniform
Customs and Practices for Documentary Credits (1993 Revision), International
Chamber of Commerce Publication No. 500, as the same may be amended from time to
time, and, to the extent not inconsistent therewith, the governing law of this
Agreement set forth in Section 13.5.
 
Section 3.6.         Exchange Rate Recalculation.  Not later than 12:00 noon
(Toronto, Ontario time) on each Reset Date, the Canadian Funding Agent shall (A)
determine the Exchange Rate of US Dollars to Canadian Dollars and the aggregate
outstanding Canadian Revolving Credit Exposure (after giving effect to any
Canadian Prime Loans, Bankers’ Acceptances or Canadian Letters of Credit being
made, issued, repaid, or cancelled or reduced on such date), and (B) notify the
Administrative Agent, the Canadian Lenders and the Canadian Borrowers
thereof.  The Exchange Rate as so determined shall become effective on the first
Business Day immediately following the Reset Date, shall remain effective until
the next succeeding Reset Date, and shall for all purposes of this Agreement,
other than as provided in Section 13.17 (a) or (b), be the Exchange Rate
employed in determining the US Dollar Equivalent of any amount measured in
Canadian Dollars.

 
Section 3.7.         Interest Act.  For the purposes of the Interest Act of
Canada, any amount of interest or fees calculated on the Canadian Revolving
Commitments using 360, 365 or 366 days per year and expressed as an annual rate
is equal to the said rate of interest or fees multiplied by the actual number of
days comprised within the calendar year, divided by 360, 365 or 366, as the case
may be.  The parties agree that all interest under the Canadian Revolving
Commitments will be calculated using the nominal rate method and not the
effective rate method, and that the deemed re-investment principle shall not
apply to such calculations.  In addition, the parties acknowledge that there is
a material distinction between the nominal and effective rates of interest and
that they are capable of making the calculations necessary to compare such
rates.

 
51

--------------------------------------------------------------------------------

 

 
ARTICLE IV

 
NOTICE OF BORROWING
 
Section 4.1.         Optional Reduction and Termination of Commitments.
 
(a)           Unless previously terminated, all Non-Extended US Revolving
Commitments shall terminate on the Non-Extended Commitment Termination Date and
all Extended Commitments shall terminate on the Extended Commitment Termination
Date.  On the DnB NOR Commitment Termination Date, the DnB NOR Commitments shall
automatically, without any further action, be converted into incremental
Extended US Revolving Commitments pursuant to Section 4.17(g).
 
(b)           Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrowers may reduce the Non-Extended
US Revolving Commitments in part or terminate the Non-Extended US Revolving
Commitments in whole; provided, that (i) any partial reduction of the
Non-Extended US Revolving Commitments shall apply to reduce proportionately and
permanently the Non-Extended US Revolving Commitment of each Non-Extended US
Lender, (ii) any partial reduction of the Non-Extended US Revolving Commitments
pursuant to this Section 4.1 shall be in an amount of at least $5,000,000 and
any larger multiple of $1,000,000 and (iii) no such reduction shall be permitted
which would reduce the Aggregate Non-Extended US Revolving Commitments to an
amount less than the outstanding Non-Extended US Revolving Credit Exposures of
all Non-Extended US Lenders.
 
(c)           Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrowers may reduce the Extended
Commitments in part or terminate the Extended Commitments in whole; provided,
that (i) any partial reduction of the Extended US Revolving Commitments shall
apply to reduce proportionately and permanently the Extended US Revolving
Commitment of each Extended US Lender, (ii) any partial reduction of the
Canadian Revolving Commitments shall apply to reduce proportionately and
permanently the Canadian Revolving Commitment of each Canadian Lender, (iii) any
partial reduction of the Extended US Revolving Commitments pursuant to this
Section 4.1 shall be in an amount of at least $5,000,000 and any larger multiple
of $1,000,000, (iv) any partial reduction of the Canadian Revolving Commitments
pursuant to this Section 4.1(c) shall be in an amount of at least $500,000 and
any larger multiple of $100,000, (v) no such reduction shall be permitted which
would reduce the Aggregate Extended US Revolving Commitments to an amount less
than the outstanding Extended US Revolving Credit Exposures of all Extended US
Lenders, (vi) no such reduction shall be permitted which would reduce the
Aggregate Canadian Revolving Commitments to an amount less than the outstanding
Canadian Revolving Credit Exposures of all Canadian Lenders and (vii) no
reduction in the Extended Commitments may be made under this Section 4.1(c)
unless and until all Non-Extended Revolving Commitments have been terminated in
full.  Any such reduction in the Aggregate Extended US Revolving Commitment
Amount below the sum of the principal amount of the Swingline Commitment and the
US LC Commitment shall result in a dollar for dollar reduction in the Swingline
Commitment and the US LC Commitment.  Any such reduction in the Aggregate
Canadian Commitment Amount below the principal amount of the Canadian LC
Commitment shall result in a dollar for dollar reduction in the Canadian LC
Commitment.

 
52

--------------------------------------------------------------------------------

 
 
(d)           Upon at least three (3) Business Days’ prior written notice (or
telephonic notice promptly confirmed in writing) to the Administrative Agent
(which notice shall be irrevocable), the Borrowers may reduce the DnB NOR
Commitments in part or terminate the DnB NOR Commitments in whole; provided,
that (i) any partial reduction of the DnB NOR Commitments shall apply to reduce
proportionately and permanently the DnB NOR Commitment of each DnB NOR Lender,
(ii) any partial reduction of the DnB NOR Commitments pursuant to this Section
4.1(d) shall be in an amount of at least $5,000,000 and any larger multiple of
$1,000,000, (iii) no such reduction shall be permitted which would reduce the
DnB NOR Commitments to an amount less than the outstanding principal amount of
all DnB NOR Loans, and (iv) no reduction in the DnB NOR Commitments may be made
under this Section 4.1(d) except on a basis that is pro rata with a reduction in
the Extended Revolving Commitments.
 
(e)           With the written approval of the Administrative Agent, the
Borrowers may terminate (on a non-ratable basis) the unused amount of the
Extended US Revolving Commitment of a Defaulting Lender, and in such event the
provisions of Section 4.19 will apply to all amounts thereafter paid by any
Borrower for the account of any such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts),
provided that such termination will not be deemed to be a waiver or release of
any claim the Borrowers, the Administrative Agent, any US Issuing Bank, the
Swingline Lender or any Extended US Lender may have against such Defaulting
Lender.


Section 4.2.          Repayment of Loans.
 
The outstanding principal amount of all Non-Extended US Revolving Loans shall be
due and payable in full (together with accrued and unpaid interest thereon) on
the Non-Extended Commitment Termination Date.  The outstanding principal amount
of all Extended Revolving Loans and the Swingline Loans shall be due and payable
in full (together with accrued and unpaid interest thereon) on the Extended
Commitment Termination Date.  The outstanding principal amount of all DnB NOR
Loans shall be due and payable in full (together with accrued and unpaid
interest thereon) on the DnB NOR Commitment Termination Date, and shall be paid
in full with the proceeds of an Extended US Revolving Borrowing on the DnB NOR
Commitment Termination Date pursuant to Section 4.17(g).
 
Section 4.3.          Evidence of Indebtedness.  (a)  Each Lender shall maintain
in accordance with its usual practice appropriate records evidencing the
Indebtedness of each Borrower to such Lender resulting from each Loan in each
Tranche made by such Lender from time to time, including the amounts of
principal and interest payable thereon and paid to such Lender from time to time
under this Agreement.  The Administrative Agent shall maintain appropriate
records in which shall be recorded (i) the US Revolving Commitments of each
Lender, (ii) the amount of each Loan made hereunder by each US Lender, the
applicable Borrower, the Class, Tranche and Type thereof and the Interest Period
applicable thereto, (iii) the date of each continuation thereof pursuant to
Section 2.8, (iv) the date of each conversion of all or a portion thereof to
another Type pursuant to Section 2.8, (v) the date and amount of any principal
or interest due and payable or to become due and payable from each US Borrower
to each US Lender hereunder in respect of such Loans and (vi) both the date and
amount of any sum received by the Administrative Agent hereunder from each US
Borrower in respect of the Loans, the Tranche applicable thereto and each
Lender’s Pro Rata Share thereof.  The Canadian Funding Agent shall
maintain appropriate records in which shall be recorded (i) the Canadian
Revolving Commitments of each Lender, (ii) the amount of each Loan made
hereunder by each Canadian Lender, the applicable Borrower, the Class, Tranche
and Type thereof and the Interest Period applicable thereto, (iii) the date of
each continuation thereof pursuant to Section 3.3 or Section 3.4 (iv) the date
of each conversion of all or a portion thereof to another Type pursuant to
Section 3.3 or Section 3.4, (v) the date and amount of any principal or interest
due and payable or to become due and payable from each Canadian Borrower to each
Canadian Lender hereunder in respect of such Canadian Loans and (vi) both the
date and amount of any sum received by the Canadian Funding Agent hereunder from
each Canadian Borrower in respect of the Canadian Loans, the Tranche applicable
thereto and each Canadian Lender’s Pro Rata Share thereof.   The entries made in
such records shall be prima facie evidence of the existence and amounts of the
obligations of the Borrowers therein recorded; provided, that the failure or
delay of any Lender or any Agent in maintaining or making entries into any such
record or any error therein shall not in any manner affect the obligation of the
Borrowers to repay the Loans (both principal and unpaid accrued interest) of
such Lender in accordance with the terms of this Agreement.

 
53

--------------------------------------------------------------------------------

 

 
(b)           This Agreement shall evidence all Loans and other Obligations
extended or incurred hereunder and shall be considered a “note-less” credit
agreement.  However, at the request of any Lender (including the Swingline
Lender) at any time, the Borrowers agree that they will jointly and severally
execute and deliver to such Lender a promissory note in form and substance
reasonably satisfactory to the Administrative Agent evidencing the applicable
Commitment of such Lender and the applicable Loans made by such Lender to the
Borrowers, such promissory note to be payable to the order of such Lender.
 
Section 4.4.         Voluntary Prepayments.  The Borrowers shall have the right
at any time and from time to time to prepay any Borrowing (other than Bankers’
Acceptances and the DnB NOR Loans), in whole or in part, without premium or
penalty, by giving irrevocable written notice (or telephonic notice promptly
confirmed in writing) to the Administrative Agent (with respect to US
Borrowings) or the Canadian Funding Agent (with respect to Canadian Borrowings)
no later than 12:00 noon (New York time) (i) in the case of prepayment of any
Eurodollar Borrowing, not less than three (3) Business Days prior to any such
prepayment, (ii) in the case of any prepayment of any Base Rate Borrowing or
Canadian Prime Rate Borrowing, not less than one (1) Business Day prior to the
date of such prepayment, and (iii) in the case of Swingline Borrowings, on the
date of such prepayment.  Each such notice shall be irrevocable and shall
specify the proposed date of such prepayment and the principal amount of each
Borrowing or portion thereof to be prepaid and the applicable Tranche thereof,
if any.  Upon receipt of any such notice, the applicable Agent shall promptly
notify each affected Lender of the contents thereof and of such Lender’s Pro
Rata Share of any such prepayment.  If such notice is given, the aggregate
amount specified in such notice shall be due and payable on the date designated
in such notice, together with accrued interest to such date on the amount so
prepaid in accordance with Section 4.6(d); provided, that if a Eurodollar
Borrowing is prepaid on a date other than the last day of an Interest Period
applicable thereto, the Borrowers shall also pay all amounts required pursuant
to Section 4.12.  No Bankers’ Acceptances may be prepaid; the DnB NOR Loans may
not be prepaid except in connection with a permanent reduction in the DnB NOR
Commitments made in accordance with Section 4.1(d).  Each partial prepayment of
any Loan shall be in an amount that would be permitted in the case of an advance
of a Revolving Borrowing of the same Type pursuant to Section 2.2.  Each
prepayment of a Borrowing within a Tranche shall be applied ratably to the Loans
comprising such Borrowing and Tranche.  Notwithstanding the foregoing, each
prepayment of a US Borrowing made prior to the Non-Extended Commitment
Termination Date shall be applied first to the Non-Extended US Revolving Loans
and second, to the extent there are no Non-Extended US Revolving Loans
outstanding, to the Extended US Revolving Loans; provided that if an Event of
Default has occurred and is continuing at the time of such prepayment, then at
the written election of the Required Extending US Lenders, such prepayment of
Borrowings shall be applied to all Loans on a pro rata basis. Each prepayment of
a Canadian Borrowing shall be applied ratably to the Loans comprising such
Canadian Borrowing.

 
Section 4.5.          Mandatory Prepayments.
 
(a)           If at any time the Non-Extended US Revolving Credit Exposure of
all Lenders exceeds the Aggregate Non-Extended US Commitment Amount, as reduced
pursuant to Section 4.1 or otherwise, the US Borrowers shall immediately repay
Non-Extended US Revolving Loans in an amount equal to such excess, together with
all accrued and unpaid interest on such excess amount and any amounts due under
Section 4.12.  Each prepayment of Non-Extended US Revolving Loans shall be
applied first to the Base Rate Loans to the full extent thereof, and then to
Eurodollar Loans to the full extent thereof.

 
54

--------------------------------------------------------------------------------

 

 
(b)           If at any time the Extended US Revolving Credit Exposure of all
Lenders exceeds the Aggregate Extended US Commitment Amount, as reduced pursuant
to Section 4.1 or otherwise, the US Borrowers shall immediately repay Extended
US Revolving Loans in an amount equal to such excess, together with all accrued
and unpaid interest on such excess amount and any amounts due under Section
4.12.  Each prepayment of Extended US Revolving Loans shall be applied first to
the Swingline Loans to the full extent thereof, second to the Base Rate Loans to
the full extent thereof, and finally to Eurodollar Loans to the full extent
thereof.  If after giving effect to prepayment of all Swingline Loans and
Extended US Revolving Loans, the Extended US Revolving Credit Exposure of all
Lenders exceeds the Aggregate Extended US Commitment Amount, the US Borrowers
shall Cash Collateralize its reimbursement obligations with respect to US
Letters of Credit by depositing cash collateral in an amount equal to such
excess plus any accrued and unpaid fees thereon to be held as collateral for the
US LC Exposure.  Such account shall be administered in accordance with Section
2.5(g).
 
(c)           If at any time the Canadian Revolving Credit Exposure of all
Lenders exceeds the Aggregate Canadian Commitment Amount, as reduced pursuant to
Section 4.1, as a result of fluctuation in the Exchange Rates or otherwise, the
Canadian Borrowers shall immediately prepay Canadian Revolving Loans in an
amount equal to such excess, together with all accrued and unpaid interest on
such excess amount and any amounts due under Section 4.12.  Each such prepayment
shall be applied first to the Canadian Prime Loans to the full extent thereof,
and then to the repurchase of Bankers’ Acceptances.  If after giving effect to
such prepayment of Canadian Revolving Loans, the Canadian Revolving Credit
Exposure of all Lenders continues to exceed the Aggregate Canadian Commitment
Amount, the Canadian Borrowers shall deposit in an account with the Canadian
Funding Agent, in the name of the Canadian Funding Agent and for the benefit of
the Canadian Issuing Bank and the Canadian Lenders, an amount in Canadian
Dollars equal to such excess plus any accrued and unpaid fees thereon to be held
as collateral for the Canadian LC Exposure.  Such account shall be administered
in accordance with Section 3.5(g).
 
(d)           If at any time the DnB NOR Loans of all Lenders exceeds the amount
of the  DnB NOR Commitments, as reduced pursuant to Section 4.1 or otherwise,
the US Borrowers shall immediately repay the DnB NOR Loans in an amount equal to
such excess, together with all accrued and unpaid interest on such excess amount
and any amounts due under Section 4.12.
 
Section 4.6.          Interest on Loans; Acceptance Fees.
 
(a)           The US Borrowers shall jointly and severally pay interest (i) on
each Base Rate Loan and Swingline Loan at the Base Rate in effect from time to
time plus the Applicable Margin in effect from time to time and (ii) on each
Eurodollar Loan at the Adjusted LIBO Rate for the applicable Interest Period in
effect for such US Loan plus the Applicable Margin in effect from time to
time.  The DnB NOR Loans shall only be comprised of Eurodollar Loans and not
Base Rate Loans.
 
(b)           The Canadian Borrowers shall jointly and severally pay interest on
each Canadian Prime Loan at the Canadian Prime Rate in effect from time to time
plus the Applicable Margin in effect from time to time.

 
55

--------------------------------------------------------------------------------

 

 
(c)           Upon acceptance of Bankers’ Acceptances by the Canadian Lenders,
the applicable Canadian Borrower shall pay to the Canadian Funding Agent for the
benefit of the Canadian Lenders a fee (the “Acceptance Fee”) calculated on the
face amount of the Bankers’ Acceptances at a rate per annum equal to the
Applicable Margin on the basis of the number of days in the Canadian Contract
Period for the Bankers’ Acceptances and a year of 365 days.
 
(d)           While an Event of Default exists or after acceleration, at the
option of the Required Lenders, the US Borrowers shall jointly and severally pay
interest (“US Default Interest”) (i) with respect to all Eurodollar Loans at the
rate otherwise applicable for the then-current Interest Period plus an
additional 2% per annum until the last day of such Interest Period, and
thereafter and (ii) with respect to all Base Rate Loans and all other US
Obligations hereunder (other than Loans), at the rate in effect for Base Rate
Loans, plus an additional 2% per annum.  While an Event of Default exists or
after acceleration, at the option of the Required Lenders, the Canadian
Borrowers shall jointly and severally pay interest (together with the US Default
Interest, “Default Interest”) (i) on the principal amount of any outstanding
Bankers’ Acceptance at 2% per annum until the last day of the applicable
Canadian Contract Period, at which time such Bankers’ Acceptance shall be
converted to a Canadian Prime Loan and (ii) with respect to all Canadian Prime
Loans and all other Canadian Obligations hereunder (other than Loans), at the
rate in effect for Canadian Prime Loans, plus an additional 2% per annum.
 
(e)           Interest on the principal amount of all Loans (excluding Loans
comprised of Bankers’ Acceptances) shall accrue from and including the date such
Loans are made to but excluding the date of any repayment thereof.  Interest on
all outstanding Base Rate Loans, Swingline Loans and Canadian Prime Loans shall
be payable (i) quarterly in arrears on the last day of each March, June,
September and December, (ii) on the Non-Extended Commitment Termination Date
with respect to all Non-Extended Base Rate Loans and (iii) on the Extended
Commitment Termination Date with respect to all Extended Base Rate Loans and
Canadian Prime Loans.  Interest on all outstanding Eurodollar Loans shall be
payable (i) on the last day of each Interest Period applicable thereto, (ii) on
the Non-Extended Commitment Termination Date with respect to all Non-Extended
Eurodollar Rate Loans, (iii) on the Extended Commitment Termination Date with
respect to all Extended Eurodollar Loans, (iv) on the DnB NOR Commitment
Termination Date with respect to that portion of the DnB NOR Loans bearing
interest based on the Eurodollar Rate and (v) in the case of any Eurodollar
Loans having an Interest Period in excess of three months on each day which
occurs every three months after the initial date of such Interest
Period.  Interest on any US Loan which is converted into a US Loan of another
Type or which is repaid or prepaid shall be payable on the date of such
conversion or on the date of any such repayment or prepayment (on the amount
repaid or prepaid) thereof.  Interest on any Canadian Prime Loan which is
converted into a Loan consisting of Bankers’ Acceptances or which is repaid or
prepaid shall be payable on the date of such conversion or on the date of any
such repayment or prepayment (on the amount repaid or prepaid) thereof.  All
Default Interest shall be payable on demand.
 
(f)           The Administrative Agent shall determine each interest rate
applicable to the US Loans hereunder and shall promptly notify the Borrower
Representative and the Lenders of such rate in writing (or by telephone,
promptly confirmed in writing). The Canadian Funding Agent shall determine each
interest rate and fees applicable to the Canadian Loans hereunder and shall
promptly notify the Borrower Representative and the Canadian Lenders of such
rate in writing (or by telephone, promptly confirmed in writing).  Any such
determination shall be conclusive and binding for all purposes, absent manifest
error.
 
Section 4.7.          Fees.
 
(a)           The US Borrowers jointly and severally agree to pay to the
Administrative Agent for its own account fees in the amounts and at the times
previously agreed upon in writing by the Borrowers and the Administrative Agent.

 
56

--------------------------------------------------------------------------------

 

 
(b)           The US Borrowers jointly and severally agree to pay to the
Administrative Agent for the account of each Non-Extended US Lender a commitment
fee, which shall accrue at the Applicable Percentage per annum (determined daily
in accordance with Part A of Schedule I) on the daily amount of the unused
Non-Extended US Revolving Commitment of such Lender during the Non-Extended
Availability Period.  The US Borrowers jointly and severally agree to pay to the
Administrative Agent for the account of each Extended US Lender a commitment
fee, which shall accrue at the Applicable Percentage per annum (determined daily
in accordance with Part B of Schedule I) on the daily amount of the unused
Extended US Revolving Commitments of such Lender during the Extended
Availability Period.  For purposes of computing commitment fees with respect to
the US Revolving Commitments, (i) the Non-Extended US Revolving Commitment of
each US Lender shall be deemed used to the extent of the outstanding
Non-Extended US Revolving Loans of such Lender and (ii) the Extended US
Revolving Commitment of each US Lender shall be deemed used to the extent of the
outstanding Extended US Revolving Loans and US LC Exposure, but not Swingline
Exposure, of such Lender.
 
(c)           The Canadian Borrowers jointly and severally agree to pay to the
Canadian Funding Agent for the account of each Canadian Lender a commitment fee,
which shall accrue at the Applicable Percentage per annum (determined daily in
accordance with Part B of Schedule I)  on the daily amount of the unused
Canadian Revolving Commitment of such Lender during the Extended Availability
Period.  For purposes of computing commitment fees with respect to the Canadian
Revolving Commitments, the Canadian Revolving Commitment of each Canadian Lender
shall be deemed used to the extent of the outstanding Canadian Revolving Loans
and Canadian LC Exposure of such Lender.
 
(d)           The US Borrowers jointly and severally agree to pay (i) to the
Administrative Agent, for the account of each Extended US Lender, a letter of
credit fee with respect to its participation in each US Letter of Credit, which
shall accrue at a rate per annum equal to (x) the Applicable Margin for
Eurodollar Loans then in effect on the average daily amount of such Extended US
Lender’s US LC Exposure attributable to such US Letter of Credit during the
period from and including the date of issuance of such US Letter of Credit to
but excluding the date on which such US Letter of Credit expires or is drawn in
full (including without limitation any US LC Exposure that remains outstanding
after the Extended Commitment Termination Date), less (y) 50% of the Applicable
Margin for Eurodollar Loans then in effect on the average daily amount of cash
collateral in which the US Borrowers have granted a first priority perfected
Lien to the Administrative Agent to secure US LC Exposure (excluding cash
collateral posted pursuant to Section 4.19(a)), and (ii) to each Issuing Bank
for its own account a fronting fee, which shall accrue at the rate of 0.125% per
annum on the average daily amount of the US LC Exposure (excluding any portion
thereof attributable to unreimbursed US LC Disbursements) during the Extended
Availability Period (or until the date that such US Letter of Credit is
irrevocably cancelled, whichever is later), as well as each US Issuing Bank’s
standard fees with respect to issuance, amendment, renewal or extension of any
US Letter of Credit or processing of drawings thereunder.  Notwithstanding the
foregoing, if the Required Lenders elect to increase the interest rate on the
Loans to the Default Interest pursuant to Section 4.6(d), the rate per annum
used to calculate the letter of credit fee pursuant to clause (i) above shall
automatically be increased by an additional 2% per annum.
 
(e)           The Canadian Borrowers jointly and severally agree to pay (i) to
the Canadian Funding Agent, for the account of each Canadian Lender, a letter of
credit fee with respect to its participation in each Canadian Letter of Credit,
which shall accrue at a rate per annum equal to the Applicable Margin for
Bankers’ Acceptances then in effect on the average daily amount of such Lender’s
Canadian LC Exposure attributable to such Canadian Letters of Credit during the
period from and including the date of issuance of such Canadian Letters of
Credit to but excluding the date on which such Canadian Letter of Credit expires
or is drawn in full (including without limitation any Canadian LC Exposure that
remains outstanding after the Commitment Termination Date), and (ii) to the
Canadian Issuing Bank for its own account a fronting fee, which shall accrue at
the rate of 0.125% per annum on the average daily amount of the Canadian LC
Exposure (excluding any portion thereof attributable to unreimbursed Canadian LC
Disbursements) during the Extended Availability Period (or until the date that
such Canadian Letter of Credit is irrevocably cancelled, whichever is later), as
well as the Canadian Issuing Bank’s standard fees with respect to issuance,
amendment, renewal or extension of any Canadian Letter of Credit or processing
of drawings thereunder.  Notwithstanding the foregoing, if the Required Lenders
elect to increase the interest rate on the Loans to the Default Interest
pursuant to Section 4.6(d), the rate per annum used to calculate the letter of
credit fee pursuant to clause (i) above shall automatically be increased by an
additional 2% per annum.

 
57

--------------------------------------------------------------------------------

 

 
(f)           The US Borrowers jointly and severally agree to pay to the
Administrative Agent, for the ratable benefit of each US Lender, the upfront fee
previously agreed upon by the US Borrowers and the Administrative Agent, which
shall be due and payable on the Closing Date.
 
(g)           The Canadian Borrowers jointly and severally agree to pay to the
Canadian Funding Agent, for the benefit of each Canadian Lender, the upfront fee
previously agreed upon by the Canadian Borrowers and the Canadian Funding Agent,
which shall be due and payable on the Closing Date.
 
(h)           Anything herein to the contrary notwithstanding, during such
period as an Extended US Lender is a Defaulting Lender, such Defaulting Lender
will not be entitled to commitment fees accruing with respect to its Extended US
Revolving Commitment during such period pursuant to Section 4.7(b) or letter of
credit fees accruing during such period pursuant to Section 4.7(d), (without
prejudice to the rights of the Extended US Lenders other than Defaulting Lenders
in respect of such fees), provided that (a) to the extent that a portion of the
US LC Exposure of such Defaulting Lender is reallocated to the Non-Defaulting
Lenders pursuant to Section 4.19, such fees that would have accrued for the
benefit of such Defaulting Lender will instead accrue for the benefit of and be
payable to such Non-Defaulting Lenders, pro rata in accordance with their
respective Extended US Revolving Commitments and (b) to the extent any portion
of such US LC Exposure cannot be so reallocated, such fees will instead accrue
for the benefit of and be payable to the relevant US Issuing Bank.  The pro rata
payment provisions of Section 4.15 shall automatically be deemed adjusted to
reflect the provisions of this subsection (h).
 
(i)           Accrued fees under paragraphs (b) through (e) above shall be
payable quarterly in arrears on the last day of each March, June, September and
December, commencing on June 30, 2010, on the Non-Extended Commitment
Termination Date with respect to Non-Extended US Revolving Commitments and on
the Extended Commitment Termination Date with respect to the Extended Revolving
Commitments (and if later, the date the Loans and the LC Exposure shall be
repaid in their entirety); provided further, that any such fees accruing after
the Extended Commitment Termination Date shall be payable on demand.

 
58

--------------------------------------------------------------------------------

 

 
Section 4.8.         Computation of Interest and Fees.  Except as otherwise
provided herein, interest hereunder based on the Administrative Agent’s prime
lending rate or the Canadian Prime Rate shall be computed on the basis of a year
of 365 days (or 366 days in a leap year) and paid for the actual number of days
elapsed (including the first day but excluding the last day).  All other
interest and all fees shall be computed on the basis of a year of 360 days and
paid for the actual number of days elapsed (including the first day but
excluding the last day).  Each determination by any Agent of an interest amount
or fee hereunder shall be made in good faith and, except for manifest error,
shall be final, conclusive and binding for all purposes.
 
Section 4.9.          Inability to Determine Interest Rates.  If prior to the
commencement of any Interest Period for any Eurodollar Borrowing,
 
(a)           the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrowers) that, by
reason of circumstances affecting the relevant interbank market, adequate means
do not exist for ascertaining LIBOR for such Interest Period, or
 
(b)          the Administrative Agent shall have received notice from the
Required US Lenders that the Adjusted LIBO Rate does not adequately and fairly
reflect the cost to such US Lenders (or Lender, as the case may be) of making,
funding or maintaining their (or its, as the case may be)  Eurodollar Loans for
such Interest Period,
 
the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower Representative and to the US
Lenders as soon as practicable thereafter.  Until the Administrative Agent shall
notify the Borrower Representative and the US Lenders that the circumstances
giving rise to such notice no longer exist, (i) the obligations of the US
Lenders to make Eurodollar Revolving Loans or to continue or convert outstanding
Base Rate Loans as or into Eurodollar Loans shall be suspended and (ii) all such
affected Loans shall be converted into Base Rate Loans on the last day of the
then current Interest Period applicable thereto unless the US Borrowers prepay
such Loans in accordance with this Agreement.  Unless the Borrower
Representative notifies the Administrative Agent at least one (1) Business Day
before the date of any Eurodollar Revolving Borrowing for which a Notice of US
Revolving Borrowing has previously been given that the US Borrowers elects not
to borrow on such date, then such Revolving Borrowing shall be made as a Base
Rate Borrowing.


Section 4.10.       Illegality.  If any Change in Law shall make it unlawful or
impossible for any US Lender to make, maintain or fund any Eurodollar Loan and
such Lender shall so notify the Administrative Agent, the Administrative Agent
shall promptly give notice thereof to the Borrower Representative and the other
US Lenders, whereupon until such US Lender notifies the Administrative Agent and
the Borrower Representative that the circumstances giving rise to such
suspension no longer exist, the obligation of such US Lender to make Eurodollar
Revolving Loans, or to continue or convert outstanding US Revolving Loans as or
into Eurodollar Loans, shall be suspended.  In the case of the making of a
Eurodollar Revolving Borrowing, such US Lender’s Revolving Loan shall be made as
a Base Rate Loan as part of the same Revolving Borrowing for the same Interest
Period and if the affected Eurodollar Loan is then outstanding, such US
Revolving Loan shall be converted to a Base Rate Loan either (i) on the last day
of the then current Interest Period applicable to such Eurodollar Loan if such
US Lender may lawfully continue to maintain such Loan to such date or (ii)
immediately if such US Lender shall determine that it may not lawfully continue
to maintain such Eurodollar Loan to such date.  Notwithstanding the foregoing,
the affected US Lender shall, prior to giving such notice to the Administrative
Agent, designate a different Applicable Lending Office if such designation would
avoid the need for giving such notice and if such designation would not
otherwise be disadvantageous to such US Lender in the good faith exercise of its
discretion.

 
59

--------------------------------------------------------------------------------

 

 
Section 4.11.         Increased Costs.
 
(a)            If any Change in Law shall:
 
(i)           impose, modify or deem applicable any reserve, special deposit or
similar requirement that is not otherwise included in the determination of the
Adjusted LIBO Rate hereunder against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank; or
 
(ii)           impose on any Lender or on any Issuing Bank or the eurodollar
interbank market any other condition affecting this Agreement or any Eurodollar
Loans made by such Lender or any Letter of Credit or any participation therein;
 
and the result of either of the foregoing is to increase the cost to such Lender
of making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or such Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or such Issuing Bank hereunder (whether of principal, interest or
any other amount), then from time to time, within five (5) Business Days after
receipt by the Borrower Representative of written notice and demand by such
Lender or Issuing Bank (with a copy of such notice and demand to the
Administrative Agent), the US Borrowers shall jointly and severally indemnify
any such US Lender or such US Issuing Bank, and the Canadian Borrowers shall
jointly and severally indemnify any such Canadian Issuing Bank, for such
additional amount or amounts sufficient to compensate such Lender or such
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.


(b)            If any Lender or any Issuing Bank shall have determined that on
or after the date of this Agreement any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such Issuing Bank’s capital (or on the capital of such Lender’s or
such Issuing Bank’s Parent Company) as a consequence of its obligations
hereunder or under or in respect of any Letter of Credit to a level below that
which such Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s
Parent Company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies or the policies of
such Lender’s or such Issuing Bank’s Parent Company with respect to capital
adequacy) then, from time to time, within five (5) Business Days after receipt
by the Borrower Representative of written demand by such Lender (with a copy
thereof to the Administrative Agent), the US Borrowers shall jointly and
severally indemnify any such US Lender or such US Issuing Bank, and the Canadian
Borrowers shall jointly and severally indemnify any such Canadian Issuing Bank,
for such additional amounts as will compensate such Lender or such Issuing Bank
or such Lender’s or such Issuing Bank’s Parent Company for any such reduction
suffered.
 
(c)            A certificate of a Lender or an Issuing Bank setting forth the
amount or amounts necessary to compensate such Lender or such Issuing Bank or
such Lender’s or such Issuing Bank’s Parent Company, as the case may be,
specified in paragraph (a) or (b) of this Section 4.11, and containing a
reasonably detailed calculation of such compensation, shall be delivered to the
Borrower Representative (with a copy to the Administrative Agent) and shall be
conclusive, absent manifest error.
 
(d)            Failure or delay on the part of any Lender or any Issuing Bank to
demand compensation pursuant to this Section 4.11 shall not constitute a waiver
of such Lender’s or such Issuing Bank’s right to demand such compensation.

 
60

--------------------------------------------------------------------------------

 

 
Section 4.12.       Funding Indemnity.  In the event of (a) the payment of any
principal of a Eurodollar Loan other than on the last day of the Interest Period
applicable thereto (including as a result of an Event of Default), (b) the
conversion or continuation of a Eurodollar Loan other than on the last day of
the Interest Period applicable thereto, or (c) the failure by any US Borrower to
borrow, prepay, convert or continue any Eurodollar Loan on the date specified in
any applicable notice (regardless of whether such notice is withdrawn or
revoked), then, in any such event, the US Borrowers shall jointly and severally
compensate each US Lender, within five (5) Business Days after written demand
from such US Lender, for any loss, cost or expense attributable to such
event.  In the case of a Eurodollar Loan, such loss, cost or expense shall be
deemed to include an amount determined by such US Lender to be the excess, if
any, of (A) the amount of interest that would have accrued on the principal
amount of such Eurodollar Loan if such event had not occurred at the Adjusted
LIBO Rate applicable to such Eurodollar Loan for the period from the date of
such event to the last day of the then current Interest Period therefor (or in
the case of a failure to borrow, convert or continue, for the period that would
have been the Interest Period for such Eurodollar Loan) over (B) the amount of
interest that would accrue on the principal amount of such Eurodollar Loan for
the same period if the Adjusted LIBO Rate were set on the date such Eurodollar
Loan was prepaid or converted or the date on which the US Borrowers failed to
borrow, convert or continue such Eurodollar Loan.  A certificate as to any
additional amount payable under this Section 4.12 submitted to the Borrower
Representative by any US Lender (with a copy to the Administrative Agent),
containing a reasonably detailed calculation of such compensation, shall be
conclusive, absent manifest error.
 
Section 4.13.        Taxes.
 
(a)           Any and all payments by or on account of any obligation of the
Borrowers hereunder shall be made free and clear of and without deduction for
any Indemnified Taxes or Other Taxes; provided, that if any Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 4.13), any Agent, any Lender or any Issuing Bank (as the case
may be) shall receive an amount equal to the sum it would have received had no
such deductions been made, (ii) the Borrowers shall make such deductions and
(iii) the Borrowers shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law.
 
(b)           In addition, the Borrowers shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
 
(c)           The US Borrowers shall jointly and severally indemnify the
Administrative Agent, each US Lender and each US Issuing Bank, and the Canadian
Borrowers shall jointly and severally indemnify the Canadian Funding Agent, the
Canadian Issuing Bank and the Canadian Lenders, in each case within five (5)
Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by such Agent, such Lender or such Issuing
Bank, as the case may be, on or with respect to any payment by or on account of
any obligation of such Borrowers hereunder (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 4.13) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability, together with a reasonably detailed calculation thereof, delivered to
the Borrower Representative by a Lender or an Issuing Bank, or by the applicable
Agent on its own behalf or on behalf of a Lender or an Issuing Bank, shall be
conclusive absent manifest error.

 
61

--------------------------------------------------------------------------------

 

 
(d)           As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by any Borrower to a Governmental Authority, the Borrowers shall
deliver to the applicable Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to such Agent.
 
(e)           Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the Code or any treaty to which the United
States is a party, with respect to payments under this Agreement shall deliver
to the Borrower Representative (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrowers as will permit such payments to be made without withholding or at a
reduced rate.  Without limiting the generality of the foregoing, each Foreign
Lender agrees that it will deliver to the Administrative Agent and the Borrower
Representative (or in the case of a Participant, to the Lender from which the
related participation shall have been purchased), as appropriate, two (2) duly
completed copies of (i) Internal Revenue Service Form W-8 ECI, or any successor
form thereto, certifying that the payments received from the Borrowers hereunder
are effectively connected with such Foreign Lender’s conduct of a trade or
business in the United States; or (ii) Internal Revenue Service Form W-8 BEN, or
any successor form thereto, certifying that such Foreign Lender is entitled to
benefits under an income tax treaty to which the United States is a party which
reduces the rate of withholding tax on payments of interest; or (iii) Internal
Revenue Service Form W-8 BEN, or any successor form prescribed by the Internal
Revenue Service, together with a certificate (A) establishing that the payment
to the Foreign Lender qualifies as “portfolio interest” exempt from US
withholding tax under Code section 871(h) or 881(c), and (B) stating that (1)
the Foreign Lender is not a bank for purposes of Code section 881(c)(3)(A), or
the obligation of the Borrowers hereunder is not, with respect to such Foreign
Lender, a loan agreement entered into in the ordinary course of its trade or
business, within the meaning of that section; (2) the Foreign Lender is not a
10% shareholder of the Borrowers within the meaning of Code section 871(h)(3) or
881(c)(3)(B); and (3) the Foreign Lender is not a controlled foreign corporation
that is related to the Borrowers within the meaning of Code section
881(c)(3)(C); or (iv) such other Internal Revenue Service forms as may be
applicable to the Foreign Lender, including Forms W-8 IMY or W-8 EXP.  Each such
Foreign Lender shall deliver to the Borrower Representative and the
Administrative Agent such forms on or before the date that it becomes a party to
this Agreement (or in the case of a Participant, on or before the date such
Participant purchases the related participation).  In addition, each such
Foreign Lender shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Foreign Lender.  Each such
Foreign Lender shall promptly notify the Borrower Representative and the
Administrative Agent at any time that it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower
Representative (or any other form of certification adopted by the Internal
Revenue Service for such purpose).
 
Section 4.14.   Residency of Canadian Lenders and Canadian Funding Agent

 
(a)           Each Canadian Lender represents and warrants to the Canadian
Borrowers, the Administrative Agent, and the Canadian Funding Agent that it is
(i) resident in Canada for purposes of the ITA or (ii) deemed to be resident in
Canada for purposes of Part XIII of the ITA in respect of any amounts paid or
credited to it under this Agreement.  Each Canadian Lender further represents
and warrants to the Canadian Borrowers and the Agents that in respect of any
amounts paid or credited to it under this Agreement, such Canadian Lender will
be entitled to receive such amount free and clear of, and without any obligation
on the part of the Canadian Borrowers to make any withholding or deduction for
or on account of any taxes imposed by Canada or any subdivision or taxing
authority thereof.  Each Canadian Lender covenants and agrees to promptly advise
the Canadian Borrowers and the Agents if either representation becomes incorrect
in any material respect, to cooperate with the Canadian Borrowers and the Agents
and to provide information necessary to determine the amount of any deduction or
withholding of taxes in respect of payments made to such Canadian Lender as
contemplated in Section 4.13.  A Canadian Lender shall no longer be entitled to
receive any payment under Section 4.13 if (i) no Event of Default has occurred
and is continuing and (ii) such Canadian Lender ceases to be (i) resident in
Canada for purposes of the ITA or (ii) deemed to be resident in Canada for
purposes of Part XIII of the ITA in respect of any amounts paid or credited to
it under this Agreement.  Notwithstanding the foregoing, the provisions of this
Section 4.14(a) shall cease to apply from the time that the Department of
Finance (Canada) has publicly proposed legislation to amend the ITA applicable
to interests payments on the Canadian Obligations which has the effect of
eliminating Canadian withholding tax thereon under Part XIII of the ITA if paid
to a non-resident of Canada.

 
62

--------------------------------------------------------------------------------

 
 
(b)           The Canadian Funding Agent represents and warrants to the Canadian
Borrowers and the Administrative Agent that it is (i) resident in Canada for
purposes of the ITA or (ii) deemed to be resident in Canada for purposes of Part
XIII of the ITA in respect of any amounts paid or credited to it under this
Agreement.  The Canadian Funding Agent further represents and warrants to the
Canadian Borrowers and the Administrative Agent that in respect of any amounts
paid or credited to it under this Agreement, the Canadian Funding Agent will be
entitled to receive such amount free and clear of, and without any obligation on
the part of the Canadian Borrowers to make any withholding or deduction for or
on account of any taxes imposed by Canada or any subdivision or taxing authority
thereof.  The Canadian Funding Agent covenants and agrees to promptly advise the
Canadian Borrowers and the Administrative Agent if either representation becomes
incorrect in any material respect, and to cooperate with the Canadian Borrowers
and to provide information necessary to determine the amount of any deduction or
withholding of taxes in respect of payments made to such Canadian Lender as
contemplated in Section 4.13.  The Canadian Funding Agent shall no longer be
entitled to receive any payment under Section 4.13 if it ceases to be (i)
resident in Canada for purposes of the ITA or (ii) deemed to be resident in
Canada for purposes of Part XIII of the ITA in respect of any amounts paid or
credited to it under this Agreement.  Notwithstanding the foregoing, the
provisions of this Section 4.14(b) shall cease to apply from the time that the
Department of Finance (Canada) has publicly proposed legislation to amend the
ITA applicable to interests payments on the Canadian Obligations which has the
effect of eliminating Canadian withholding tax thereon under Part XIII of the
ITA if paid to a non-resident of Canada.
 
Section 4.15.       Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
 
(a)           The Borrowers shall make each payment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 4.11, 4.12 or 4.13, or
otherwise) prior to 12:00 noon (New York time) on the date when due, in
immediately available funds, free and clear of any defenses, rights of set-off,
counterclaim, or withholding or deduction of taxes.  Any amounts received after
such time on any date may, in the discretion of the applicable Agent, be deemed
to have been received on the next succeeding Business Day for purposes of
calculating interest thereon.  All such payments shall be made to the applicable
Agent at its Payment Office, except payments to be made directly to any Issuing
Bank or Swingline Lender as expressly provided herein and except that payments
pursuant to Sections 4.11, 4.12 and 4.13 and 13.3 shall be made directly to the
Persons entitled thereto.  Each Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof.  If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be made payable for the period of such extension.  All
payments with respect to the principal, interest and fees related to the US
Revolving Commitments shall be made in US Dollars.  All payments with respect to
the principal, interest and fees related to the Canadian Revolving Commitments
shall be made in Canadian Dollars.

 
63

--------------------------------------------------------------------------------

 

 
(b)           If any US Lender shall, by exercising any right of set-off or
counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its US Revolving Loans or participations in US LC
Disbursements or Swingline Loans that would result in such US Lender receiving
payment of a greater proportion of the aggregate amount of its  Revolving Credit
Exposure and accrued interest and fees thereon than the proportion received by
any other Lender with respect to its Revolving Credit Exposure, then the US
Lender receiving such greater proportion shall: (x) purchase (for cash at face
value) participations in the Revolving  Credit Exposure of such other US
Lenders and (y) make a payment on behalf of the Canadian Borrowers to the
Canadian Funding Agent  for the benefit of the Canadian Lenders, in each case to
the extent necessary so that the benefit of all such payments shall be shared by
the Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Credit Exposure; provided, that
(i) if any such participations are purchased  or payments are made and all or
any portion of the payment giving rise thereto is recovered, such
participations  and payments to Canadian Lenders shall be rescinded and the
purchase price  and payments restored to the extent of such recovery, without
interest, (ii) the provisions of this paragraph shall not be construed to apply
to any payment made by the US Borrowers pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a US Lender as
consideration for the assignment of or sale of a participation in any of its
US  Revolving Credit Exposure  to any assignee or participant, other than to any
Loan Party or any Subsidiary or Affiliate thereof (as to which the provisions of
this paragraph shall apply) and (iii) notwithstanding the foregoing, the US
Revolving Credit Exposure of the US Lender who exercised such right of set-off
or counterclaim shall not be reduced by the amount so allocated to the  payment
of the Canadian Revolving Credit Exposure.    The Borrowers  acknowledge
and consent to the foregoing.  The US Borrowers agree, to the extent  they may
effectively do so under applicable law, that any US Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against
the  US  Borrowers rights of set-off and counterclaim with respect to such
participation as fully as if such US Lender were a direct creditor of the US
Borrowers in the amount of such participation.
 
(c)           If any Canadian Lender shall, by exercising any right of set-off
or counterclaim or otherwise, obtain payment in respect of any principal of or
interest on any of its Canadian Revolving Loans or participations in Canadian LC
Disbursements that would result in such Canadian Lender receiving payment of a
greater proportion of the aggregate amount of its Canadian Revolving Loans and
participations in Canadian LC Disbursements and accrued interest thereon than
the proportion received by any other Canadian Lender, then the Canadian Lender
receiving such greater proportion shall purchase (for cash at face value)
participations in the Canadian Revolving Loans and participations in Canadian LC
Disbursements of such other Canadian Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Canadian Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Canadian Revolving Loans and participations in Canadian LC
Disbursements; provided, that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Canadian Borrowers
pursuant to and in accordance with the express terms of this Agreement or any
payment obtained by a Canadian Lender as consideration for the assignment of or
sale of a participation in any of its Canadian Loans or participations in
Canadian LC Disbursements to any assignee or participant, other than to any Loan
Party or any Subsidiary or Affiliate thereof (as to which the provisions of this
paragraph shall apply).  Each of the Canadian Borrowers consent to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Canadian Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Canadian Borrowers rights of set-off and
counterclaim with respect to such participation as fully as if such Canadian
Lender were a direct creditor of the Borrowers in the amount of such
participation.

 
64

--------------------------------------------------------------------------------

 
 
(d)           Unless the Agents shall have received notice from the Borrower
Representative prior to the date on which any payment is due to either Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrowers
will not make such payment, the Agents may assume that the Borrowers have made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or the Issuing Banks, as the case may be,
the amount or amounts due.  In such event, if the Borrowers have not in fact
made such payment, then each of the Lenders or the Issuing Banks, as the case
may be, severally agrees to repay to the applicable Agent forthwith on demand
the amount so distributed to such Lender or such Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the applicable Agent, at the greater
of the Federal Funds Rate and a rate determined by the applicable Agent in
accordance with banking industry rules on interbank compensation.
 
(e)           If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.4(c), 2.4(d), 2.5(d), 2.5(e), 2.6(a), 3.5(d),
3.5(e), 4.15(c) or 13.3(d), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
 
(f)           Notwithstanding anything herein to the contrary, any amount paid
by the Borrowers for the account of a Defaulting Lender with an Extended US
Revolving Commitment under this Agreement (whether on account of principal,
interest, fees, reimbursement of LC Disbursements, indemnity payments or other
amounts) will be retained by the Administrative Agent in a segregated
non-interest bearing account until the Extended Commitment Termination Date
applicable to such Defaulting Lender at which time the funds in such account
will be applied by the Administrative Agent, to the fullest extent permitted by
law, in the following order of priority:  first to the payment of any amounts
owing by such Defaulting Lender to the Administrative Agent under this
Agreement, second to the payment of any amounts owing by such Defaulting Lender
to any US Issuing Bank and the Swingline Lender under this Agreement, third to
the payment of interest due and payable to the Extended US Lenders hereunder
that are not Defaulting Lenders, ratably among them in accordance with the
amounts of such interest then due and payable to them, fourth to the payment of
fees then due and payable to the Extended US Lenders hereunder that are not
Defaulting Lenders, ratably among them in accordance with the amounts of such
fees then due and payable to them, fifth to pay principal and unreimbursed US LC
Disbursements then due and payable to the Extended US Lenders hereunder that are
not Defaulting Lenders, ratably in accordance with the amounts thereof then due
and payable to them, sixth to the ratable payment of other amounts then due and
payable to the Extended US Lenders hereunder that are not Defaulting Lenders,
seventh to reimburse the Borrowers for any expenses related to the Cash
Collateralization of the unreallocation portion (as such term is defined below)
of the US LC Exposure and Swingline Exposure of such Defaulting Lender pursuant
to Section 4.19(a)(2), and eighth to pay amounts owing under this Agreement to
such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.

 
Section 4.16.       Waterfall
 
(a)           Subject to the provisions of this Agreement, all payments made by
or on behalf of a US Borrower before the exercise of any rights arising under
Article X, or otherwise, shall be applied by the Administrative Agent in each
instance in the following order:
 
(i)           first, in payment of any amounts due and payable as and by way of
recoverable expenses hereunder;
 
(ii)          second, in payment of any interest, default interest or fees then
due and payable on or in respect of the US Loans;

 
65

--------------------------------------------------------------------------------

 

 
(iii)         third, in repayment of any principal amounts of the US Loans; and
 
(iv)         fourth, in payment of any other US Obligations then due and payable
by the Borrowers hereunder or in connection herewith.
 
(b)             Subject to the provisions of this Agreement, all payments made
by or on behalf of a Canadian Borrower before the exercise of any rights arising
under Article X, or otherwise, shall be applied by the Canadian Funding Agent in
each instance in the following order:
 
(i)           first, in payment of any amounts due and payable as and by way of
recoverable expenses hereunder;
 
(ii)          second, in payment of any interest, default interest or fees then
due and payable on or in respect of the Canadian Loans;
 
(iii)         third, in repayment of any principal amounts of the Canadian
Loans; and
 
(iv)         fourth, in payment of any other Canadian Obligations then due and
payable by the Borrowers hereunder or in connection herewith.
 
(c)             All payments made by or on behalf of the US Borrowers after the
exercise of any rights arising under Article X shall be applied by the
Administrative Agent in each instance in the following order:
 
(i)           first, in payment of the reasonable costs and expenses of any
realization against a US Borrower or of its property and assets, including the
reasonable out-of-pocket expenses of the Agents, the Issuing Banks and Lenders
and the reasonable fees and out-of-pocket expenses of counsel, consultants and
other advisers employed in connection therewith and in payment of all costs and
expenses incurred by the Agents, the Issuing Banks and Lenders in connection
with the administration and enforcement of this Agreement or the other
Documents, to the extent that those funds, costs and expenses shall not have
been reimbursed to the Agents, the Issuing Banks and Lenders;
 
(ii)          second, in payment of any interest, default interest or fees then
due and payable on or in respect of the Loans;
 
(iii)         third, in repayment of any principal amounts of the Loans and any
outstanding Hedging Obligations that constitute Obligations;
 
(iv)         fourth, to the payment of any other Obligations outstanding under
this Agreement and under any other agreements applicable to outstanding Loans by
a Borrower; and
 
(v)          fifth, the return of the balance, if any, to a US Borrower or such
other person or persons who may be entitled at law or, in each case, their
respective successors or assigns, or as a court of competent jurisdiction may
otherwise direct.
 
(d)             All payments made by or on behalf of the Canadian Borrowers
after the exercise of any rights arising under Article X shall be applied by the
Canadian Funding Agent in each instance in the following order:

 
66

--------------------------------------------------------------------------------

 

 
(i)           first, in payment of the reasonable costs and expenses of any
realization against a Canadian Borrower or of its property and assets, including
the reasonable out-of-pocket expenses of the Canadian Funding Agent, the
Canadian Issuing and Canadian Lenders and the reasonable fees and out-of-pocket
expenses of counsel, consultants and other advisers employed in connection
therewith and in payment of all costs and expenses incurred by the Canadian
Funding Agent, the Canadian Issuing Bank and the Canadian Lenders in connection
with the administration and enforcement of this Agreement or the other
Documents, to the extent that those funds, costs and expenses shall not have
been reimbursed to the Canadian Funding Agent, the Canadian Issuing Bank and the
Canadian Lenders;
 
(ii)          second, in payment of any interest, default interest or fees then
due and payable on or in respect of the Canadian Loans;
 
(iii)         third, in repayment of any principal amounts of the Canadian
Loans;
 
(iv)         fourth, to the payment of any other Canadian Obligations
outstanding under this Agreement and under any other agreements applicable to
outstanding Canadian Loans by a Canadian Borrower; and
 
(v)          fifth, the return of the balance, if any, to a Canadian Borrower or
such other person or persons who may be entitled at law or, in each case, their
respective successors or assigns, or as a court of competent jurisdiction may
otherwise direct.
 
Section 4.17.         Increase of Commitments; Additional Lenders.
 
(a)            At any time before the Extended Commitment Termination Date, so
long as no Event of Default has occurred and is continuing, the Borrower
Representative may, upon at least 30 days’ written notice to the Administrative
Agent, propose to increase the Extended Revolving Commitments (including without
limitation by converting any Non-Extended US Revolving Commitment to an Extended
US Revolving Commitment) by an amount not to exceed the lesser of (x)
$130,000,000 and (y) the aggregate amount of reductions in the Non-Extended US
Revolving Commitments made since the Restatement Date (the amount of any such
increase, the “Additional Commitment Amount”), of which up to $50,000,000 may be
applied to increase the Canadian Revolving Commitments.  No Lender (or any
successor thereto) shall have any obligation to increase its Extended Revolving
Commitments or its other obligations under this Agreement and the other Loan
Documents, or to convert its Non-Extended US Revolving Commitment to an Extended
US Revolving Commitment, and any decision by a Lender to increase its Extended
Revolving Commitments or convert its Non-Extended US Revolving Commitment shall
be made in its sole discretion independently from any other Lender.
 
(b)            The Borrower Representative may designate the banks and other
financial institutions (which may be, but need not be, one or more of the
existing Lenders) to provide the incremental Extended Revolving Commitments;
provided, however, that any new bank or financial institution that is not
already a Lender (each, an “Additional Lender”) must be acceptable to the
Administrative Agent and, with respect to an increase in the Canadian Revolving
Commitments, the Canadian Funding Agent, which acceptances will not be
unreasonably withheld or delayed.  The sum of the increases in the Extended
Revolving Commitments of the existing Lenders pursuant to this subsection (b)
plus the Extended Revolving Commitments of the Additional Lenders shall not in
the aggregate exceed the unsubscribed amount of the Additional Commitment
Amount.

 
67

--------------------------------------------------------------------------------

 

 
(c)           An increase in the aggregate amount of the Extended Revolving
Commitments pursuant to this Section 4.17 shall become effective upon the
receipt by the Administrative Agent of a supplement or joinder in form and
substance satisfactory to the Administrative Agent executed by the Borrowers, by
each Additional Lender, by each other Lender whose Extended Revolving Commitment
is to be increased and by each Lender converting a Non-Extended US Revolving
Commitment to an Extended US Revolving Commitment, setting forth the new
Extended Revolving Commitments of such Lenders and setting forth the agreement
of each Additional Lender to become a party to this Agreement and to be bound by
all the terms and provisions hereof, and such evidence of appropriate corporate
authorization on the part of the Borrowers with respect to the increase in the
Extended Revolving Commitments and such opinions of counsel for the Loan Parties
with respect to the increase in the Commitments as the Administrative Agent may
reasonably request.  The Additional Commitment Amount, shall, on the date of the
effectiveness of the applicable increase, be added to the then existing Extended
Revolving Commitments, and all extensions of credit pursuant thereto shall have
the same terms as those that apply to the extensions of credit pursuant to the
existing Extended Revolving Commitments.
 
(d)           Upon the acceptance of any such supplement or joinder by the
Administrative Agent, the Aggregate Extended Revolving Commitment Amount shall
automatically be increased by the amount of the Extended Revolving Commitments
added through such supplement or joinder, and Schedule II shall automatically be
deemed amended to reflect the Commitments of all Lenders after giving effect to
the addition of such Extended Revolving Commitments (and upon request of any
party, the Administrative Agent will promptly circulate the updated Schedule II
to all parties hereto).
 
(e)           Upon any increase in the aggregate amount of the Extended US
Revolving Commitments pursuant to this Section 4.17 that is not pro rata among
all Extended US Lenders, (x) within five (5) Business Days, in the case of any
Extended Base Rate Loans then outstanding, and at the end of the then current
Interest Period with respect thereto, in the case of any Extended Eurodollar
Loans then outstanding, the US Borrowers shall prepay such Extended Loans in
their entirety and, to the extent the US Borrowers elect to do so and subject to
the conditions specified in Article V, the US Borrowers shall reborrow Extended
Loans from the Extended US Lenders in proportion to their respective Extended US
Revolving Commitments after giving effect to such increase, until such time as
all outstanding Extended US Loans are held by the Extended US Lenders in
proportion to their respective Extended US Revolving Commitments after giving
effect to such increase and (y) effective upon such increase, the amount of the
participations held by each Extended US Lender in each US Letter of Credit then
outstanding shall be adjusted automatically such that, after giving effect to
such adjustments, the Extended US Lenders shall hold participations in each such
US Letter of Credit in proportion to their respective Extended US Revolving
Commitments.
 
(f)           Upon any increase in the aggregate amount of the Canadian
Revolving Commitments pursuant to this Section 4.17 that is not pro rata among
all Canadian Lenders, (x) within five (5) Business Days, in the case of any
Canadian Prime Rate Loans then outstanding, the Canadian Borrowers shall prepay
such Loans in their entirety and, to the extent the Canadian Borrowers elect to
do so and subject to the conditions specified in Article V, the Canadian
Borrowers shall reborrow Loans from the Canadian Lenders in proportion to their
respective Canadian Revolving Commitments after giving effect to such increase,
until such time as all outstanding Canadian Prime Rate Loans are held by the
Canadian Lenders in proportion to their respective Canadian Revolving
Commitments after giving effect to such increase and (y) effective upon such
increase, the amount of the participations held by each Canadian Lender in each
Canadian Letter of Credit then outstanding shall be adjusted automatically such
that, after giving effect to such adjustments, the Canadian Lenders shall hold
participations in each such Canadian Letter of Credit in proportion to their
respective Canadian Revolving Commitments.

 
68

--------------------------------------------------------------------------------

 

 
(g)           On the DnB NOR Commitment Termination Date, without any further
action by any party hereto and without the payment of any fees or other
incremental yield to the DnB NOR Lenders, (i) the DNB NOR Commitments shall
automatically be converted to additional Extended US Revolving Commitments in an
aggregate amount equal to the outstanding DnB NOR Loans outstanding on the DnB
NOR Commitment Termination Date, (ii) the Aggregate Extended Revolving
Commitment Amount shall automatically be increased by the amount of the Extended
Revolving Commitments added upon such conversion and (iii) Schedule II shall
automatically be deemed amended to reflect the Commitments of all Lenders after
giving effect to the conversion of the DnB NOR Commitments to Extended US
Revolving Commitments.  On the DnB NOR Commitment Termination Date, (x) the US
Borrowers shall prepay such DnB NOR Loans in their entirety with an Extended US
Revolving Borrowing in an amount equal to the then outstanding DnB NOR Loans,
such Extended US Revolving Borrowing to be funded by the Extended US Lenders in
proportion to their respective Extended US Revolving Commitments after giving
effect to the conversion of the DnB NOR Commitments to Extended US Revolving
Commitments, and (y) the amount of the participations held by each Extended US
Lender in each US Letter of Credit then outstanding shall be adjusted
automatically such that, after giving effect to such adjustments, the Extended
US Lenders shall hold participations in each such US Letter of Credit in
proportion to their respective Extended US Revolving Commitments; provided,
however, that to the extent that the conditions set forth in Section 5.2 are not
satisfied on the DnB NOR Commitment Termination Date, the DnB NOR Loans shall be
deemed to be Extended Revolving Loans outstanding solely under the incremental
Extended US Revolving Commitments arising pursuant to this clause (g), and no
such adjustment to the participations in the US Letters of Credit shall be made,
unless and until such conditions are satisfied.  The foregoing increase in the
Extended US Revolving Commitments from the conversion of the DnB NOR Commitments
shall not limit in any manner the ability of the Borrowers to increase the
Extended US Revolving Commitments pursuant to clause (a) above.
 
Section 4.18.       Mitigation of Obligations. If any Lender requests
compensation under Section 4.11, or if any Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 4.13, then such Lender shall use reasonable
efforts to designate a different Applicable Lending Office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the sole judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable under Section 4.11 or Section 4.13, as the case may be, in the future
and (ii) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  The Borrowers jointly
and severally agree to pay all costs and expenses incurred by any Lender in
connection with such designation or assignment.
 
Section 4.19.        Reallocation and Cash Collateralization of Defaulting
Lender Commitment.


(a)          If an Extended US Lender becomes, and during the period it remains,
a Defaulting Lender or Potential Defaulting Lender, the following provisions
shall apply, notwithstanding anything to the contrary in this Agreement:
 
(1)           the US LC Exposure and Swingline Exposure of such Defaulting
Lender will, subject to the limitation in the proviso below, automatically be
reallocated (effective on the day such Extended US Lender becomes a Defaulting
Lender) among the Non-Defaulting Lenders pro rata in accordance with their
respective Extended US Revolving Commitments (calculated as if the Defaulting
Lender’s Extended US Revolving Commitment was reduced to zero and each
Non-Defaulting Lender’s Extended US Revolving Commitment had been increased
proportionately);  provided that (a) the sum of each Non-Defaulting Lender’s
total Extended US Revolving Credit Exposure may not in any event exceed the
Extended US Revolving Commitment of such Non-Defaulting Lender as in effect at
the time of such reallocation, (b) no Default or Event of Default has occurred
and is continuing and (c) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the US Borrowers, the Administrative Agent, any US Issuing Bank, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender; and

 
69

--------------------------------------------------------------------------------

 
 
(2)           to the extent that any portion (the “unreallocated portion”) of
the US LC Exposure and Swingline Exposure of any Defaulting Lender cannot be
reallocated pursuant to clause (1) for any reason, or with respect to the US LC
Exposure and Swingline Exposure of any Potential Defaulting Lender, the US
Borrowers will, not later than two (2) Business Days after demand by the
Administrative Agent (at the direction of the applicable US Issuing Bank and/or
the Swingline Lender), (a) Cash Collateralize the obligations of the US
Borrowers to such Issuing Bank or Swingline Lender in respect of such US  LC
Exposure or Swingline Exposure, as the case may be, in an amount at least equal
to the aggregate amount of the unreallocated portion of the US LC Exposure and
Swingline Exposure of such Defaulting Lender or the US LC Exposure and Swingline
Exposure of such Potential Defaulting Lender, or (b) in the case of such
Swingline Exposure, prepay and/or Cash Collateralize in full the unreallocated
portion thereof, or (c) make other arrangements satisfactory to the
Administrative Agent, the US Issuing Banks and the Swingline Lender in their
sole discretion to protect them against the risk of non-payment by such
Defaulting Lender or Potential Defaulting Lender.


(b)          If the US Borrowers, the Administrative Agent, the US Issuing Banks
and the Swingline Lender agree in writing in their discretion that any
Defaulting Lender has ceased to be a Defaulting Lender or Potential Defaulting
Lender has ceased to be a Potential Defaulting Lender, the Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein, the US LC
Exposure and the Swingline Exposure of the other Extended US Lenders shall be
readjusted to reflect the inclusion of such Lender’s Commitment, and such
Extended US Lender will purchase at par such portion of outstanding Extended US
Revolving Loans of the other Extended US Lenders and/or make such other
adjustments as the Administrative Agent may determine to be necessary to cause
the Extended US Revolving Credit Exposure of the Extended US Lenders to be on a
pro rata basis in accordance with their respective Extended US Revolving
Commitments, whereupon such Extended US Lender will cease to be a Defaulting
Lender or Potential Defaulting Lender, as the case may be, and will be a
Non-Defaulting Lender (and such Extended US Revolving Credit Exposure of each
Extended US Lender will automatically be adjusted on a prospective basis to
reflect the foregoing).  If any cash collateral has been posted with respect to
the US LC Exposure or Swingline Exposure of such Defaulting Lender or Potential
Defaulting Lender, the Administrative Agent will promptly return such cash
collateral to the US Borrowers; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the US Borrowers while such Extended US Lender was a Defaulting Lender; and
provided, further, that except to the extent otherwise expressly agreed by the
affected parties, no change hereunder from Defaulting Lender to Non-Defaulting
Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Extended US Lender’s having been a Defaulting Lender.

 
70

--------------------------------------------------------------------------------

 

 
ARTICLE V

 
CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT


Section 5.1.          Conditions To Effectiveness. The amendment and restatement
of the Existing Credit Agreement as provided herein, the extension of the
termination date of the Extended Revolving Commitments and the other amendments
contained in this Agreement shall not become effective until the date on which
each of the following conditions is satisfied (or waived in accordance with
Section 13.2).
 
(a)            The Administrative Agent shall have received payment of all fees
and other amounts due and payable on or prior to the Restatement Date, including
reimbursement or payment of other fees and all out-of-pocket expenses of the
Administrative Agent and the Joint Lead Arrangers (including reasonable fees,
charges and disbursements of counsel to the Administrative Agent and one counsel
to the Canadian Funding Agent) required to be reimbursed or paid by the
Borrowers hereunder, under any other Loan Document and under any agreement with
the Administrative Agent or the Joint Lead Arrangers.
 
(b)            (x) No Default or Event of Default shall exist, (y) all
representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct and (z) since December 31, 2009, there shall have
been no change which has had or could reasonably be expected to have a Material
Adverse Effect.
 
(c)            The Administrative Agent (or its counsel) shall have received the
following, each in form and substance satisfactory to the Administrative Agent:
 
(i)           a counterpart of this Agreement (or an amendment to the Existing
Credit Agreement that amends and restates the Existing Credit Agreement as set
forth herein) signed by or on behalf of the Borrowers, the Administrative Agent,
Lenders that constitute Required Lenders and Lenders providing Extended
Revolving Commitments hereunder in an aggregate committed principal amount of at
least $312,500,000, or written evidence satisfactory to the Administrative Agent
(which may include telecopy or electronic mail transmission of a signed
signature page of this Agreement or such amendment, as the case may be) that
such party has signed a counterpart of this Agreement or such amendment, as the
case may be;
 
(ii)          a reaffirmation of the Guaranty Agreement, the Pledge Agreement
and the perfection of the liens evidenced by the Pledge Agreement, duly executed
by all Loan Parties and in form and substance reasonably satisfactory to the
Administrative Agent;
 
(iii)         a certificate of the Secretary or Assistant Secretary of each Loan
Party, attaching and certifying copies of its bylaws and of the resolutions of
its board of directors, or partnership agreement or limited liability company
agreement, or comparable organizational documents and authorizations,
authorizing the execution, delivery and performance of the Loan Documents to
which it is a party and certifying the name, title and true signature of each
officer of such Loan Party executing the Loan Documents to which it is a party;
 
(iv)         certified copies of the articles or certificate of incorporation,
certificate of organization or limited partnership, or other registered
organizational documents of each Loan Party (or copies thereof certified by the
Secretary of each such Loan Party to the extent delivery of certified copies
from the applicable Secretaries of State can be delivered after the Closing Date
pursuant to Section 7.11), together with a certificate of good standing or
existence, as may be available from the Secretary of State (or equivalent) of
the jurisdiction of organization of such Loan Party;

 
71

--------------------------------------------------------------------------------

 

 
(v)          favorable written opinions of Coleman, Johnson, Artigues &
Jurisich, L.L.C. and Phelps Dunbar, LLP, U.S. counsel to the Loan Parties, and a
favorable written opinion of Heenan Blaikie Aubut, Canadian counsel to the Loan
Parties, in each case addressed to the Administrative Agent, Issuing Banks and
each of the Lenders, and covering such matters relating to the Loan Parties, the
Loan Documents and the transactions contemplated therein as the Administrative
Agent or the Required Lenders shall reasonably request;
 
(vi)         an officer’s certificate, dated the Restatement Date and signed by
a Responsible Officer of the Loan Parties, certifying that the conditions set
forth in Section 5.1(b) have been satisfied;
 
(vii)        certified copies of all consents, approvals, authorizations,
registrations and filings and orders required or advisable to be made or
obtained under any Requirement of Law, or by any Contractual Obligation of each
Loan Party, in connection with the execution, delivery, performance, validity
and enforceability of the Loan Documents or any of the transactions contemplated
thereby, and such consents, approvals, authorizations, registrations, filings
and orders shall be in full force and effect and all applicable waiting periods
shall have expired or been terminated, and no investigation or inquiry by any
Governmental Authority regarding the Commitments or any transaction being
financed with the proceeds thereof shall be ongoing, or certification that no
such consents, approvals, authorizations, registrations and filings and orders
are required;
 
(viii)       copies of (A) the internally prepared quarterly financial
statements of the Loan Parties and their Subsidiaries on a combined basis for
the Fiscal Quarter ending on March 31, 2010, (B) the audited combined financial
statements for the Loan Parties and their Subsidiaries for the Fiscal Year
ending December 31, 2009 and (C) and financial projections in reasonable detail
prepared on an annual basis for the Fiscal Years 2010 through 2014; and
 
(ix)         copies of duly executed payoff letters, in form and substance
reasonably satisfactory to Administrative Agent, for the Refinanced
Indebtedness, together with any releases, terminations or other documents
reasonably required by the Administrative Agent to evidence the payoff of the
Refinanced Indebtedness.
 
Without limiting the generality of the provisions of this Section 5.1, for
purposes of determining compliance with the conditions specified in this Section
5.1, each Lender that executes this Agreement (or the amendment to the Existing
Credit Agreement that amends and restates the Existing Credit Agreement as set
forth herein, as the case may be) shall be deemed to have consented to, approved
or accepted or to be satisfied with, each document or other matter required
thereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Restatement Date specifying its objection thereto.


Section 5.2.               Each Credit Event.  The obligation of each Lender to
make a Loan on the occasion of any Borrowing and of the Issuing Banks to issue,
amend, renew or extend any Letter of Credit is subject to the satisfaction of
the following conditions:
 
(a)           at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, no Default or Event of Default shall exist;

 
72

--------------------------------------------------------------------------------

 
 
(b)          at the time of and immediately after giving effect to such
Borrowing or the issuance, amendment, renewal or extension of such Letter of
Credit, as applicable, all representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
on and as of the date of such Borrowing or the date of issuance, amendment,
extension or renewal of such Letter of Credit, in each case before and after
giving effect thereto, other than representations or warranties which relate to
an earlier date, in which case such representations and warranties shall have
been true and correct on such earlier date;
 
(c)           the applicable Borrower shall have delivered the required Notice
of US Revolving Borrowing or Notice of Canadian Prime Rate Borrowing; and
 
(d)           the Administrative Agent shall have received such other documents,
certificates, information or legal opinions as the Administrative Agent or the
Required Lenders may reasonably request, all in form and substance reasonably
satisfactory to the Administrative Agent or the Required Lenders.
 
Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a), (b)
and (c) of this Section 5.2.
 
In addition to the other conditions precedent herein set forth, if any Extended
US Lender is a Defaulting Lender or a Potential Defaulting Lender at the time of
and immediately after giving effect to such Borrowing or the issuance,
amendment, renewal or extension of such Letter of Credit, as applicable, set
forth in this Section 5.2, no US Issuing Bank will be required to issue, amend
or increase any US Letter of Credit and the Swingline Lender will not be
required to make any Swingline Loans, unless they are satisfied that 100% of the
related US LC Exposure and Swingline Exposure is fully covered or eliminated by
any combination satisfactory to the relevant US Issuing Bank or the Swingline
Lender, as the case may be, of the following:


(i) in the case of a Defaulting Lender, the US LC Exposure and Swingline
Exposure of such Defaulting Lender is reallocated, as to outstanding and future
US Letters of Credit and Swingline Exposure, to the Non-Defaulting Lenders as
provided in Section 4.19(a)(1) above; and


(ii) in the case of a Defaulting Lender or a Potential Defaulting Lender,
without limiting the provisions of Section 4.19(a)(2), the US Borrowers Cash
Collateralize their reimbursement obligations in respect of such US Letter of
Credit or Swingline Loan in an amount at least equal to the aggregate amount of
the unreallocated obligations (contingent or otherwise) of such Defaulting
Lender or Potential Defaulting Lender in respect of such Letter of Credit or
Swingline Loan, or the US Borrowers make other arrangements satisfactory to the
Administrative Agent, the US Issuing Banks and the Swingline Lender, as the case
may be, in their sole discretion to protect them against the risk of non-payment
by such Defaulting Lender or Potential Defaulting Lender;


provided, however that (a) the sum of each Non-Defaulting Lender’s Extended
Revolving Credit Exposure may not in any event exceed its Extended Revolving
Commitment, and (b) neither any such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto nor any such Cash Collateralization or
reduction will constitute a waiver or release of any claim the US Borrowers, the
Administrative Agent, any US Issuing Bank, the Swingline Lender or any other
Extended US Lender may have against such Defaulting Lender or Potential
Defaulting Lender, or cause such Defaulting Lender or Potential Defaulting
Lender to be a Non-Defaulting Lender.

 
73

--------------------------------------------------------------------------------

 
 
Section 5.3.     Delivery of Documents.  All of the Loan Documents,
certificates, legal opinions and other documents and papers referred to in this
Article V, unless otherwise specified, shall be delivered to the Administrative
Agent for the account of each of the Lenders and in sufficient counterparts or
copies for each of the Lenders and shall be in form and substance satisfactory
in all respects to the Administrative Agent.
 
ARTICLE VI
 
REPRESENTATIONS AND WARRANTIES
 
The Borrowers represent and warrant to the Agents and each Lender as follows:
 
Section 6.1.     Existence; Power.  Each of the Loan Parties and their
Subsidiaries (i) is duly organized, validly existing and in good standing as a
corporation, partnership or limited liability company under the laws of the
jurisdiction of its organization, (ii) has all requisite power and authority to
carry on its business as now conducted, and (iii) is duly qualified to do
business, and is in good standing, in each jurisdiction where such qualification
is required, except where a failure to be so qualified could not reasonably be
expected to result in a Material Adverse Effect.
 
Section 6.2.     Organizational Power; Authorization.  The execution, delivery
and performance by each Loan Party of the Loan Documents to which it is a party
are within such Loan Party’s organizational powers and have been duly authorized
by all necessary organizational and, if required, shareholder, partner or
member, action. This Agreement has been duly executed and delivered by the
Borrowers, and constitutes, and each other Loan Document to which any Loan Party
is a party, when executed and delivered by such Loan Party, will constitute,
valid and binding obligations of the Borrowers or such Loan Party (as the case
may be), enforceable against it in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.
 
Section 6.3.     Governmental Approvals; No Conflicts.  The execution, delivery
and performance by the Borrowers of this Agreement, and by each Loan Party of
the other Loan Documents to which it is a party (a) do not require any consent
or approval of, registration or filing with, or any action by, any Governmental
Authority, except those as have been obtained or made and are in full force and
effect, or where the failure to do so, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect, (b) will not
violate any Requirements of Law applicable to any Loan Parties or any judgment,
order or ruling of any Governmental Authority, (c) will not violate or result in
a default under any indenture, material agreement or other material instrument
binding on any Loan Parties or any of their assets or give rise to a right
thereunder to require any payment to be made by any Loan Parties and (d) will
not result in the creation or imposition of any Lien on any asset of any Loan
Party, except Liens created under the Loan Documents.
 
Section 6.4.     Financial Statements.  The Borrowers have furnished to each
Lender (i) the audited combined balance sheet of the Loan Parties and their
Subsidiaries as of December 31, 2009 and the related combined statements of
income, shareholders’ equity and cash flows for the Fiscal Year then ended
audited by KPMG, LLP and (ii) the unaudited combined and combining balance sheet
of the Loan Parties and their Subsidiaries as of March 31, 2010, and the related
unaudited combined and combining statements of income and cash flows for the
Fiscal Quarter and year-to-date period then ending, certified by a Responsible
Officer.  Such financial statements fairly present the combined financial
condition of the Loan Parties and their Subsidiaries as of such dates and the
combined results of operations for such periods in conformity with GAAP
consistently applied, subject to year end audit adjustments and the absence of
footnotes in the case of the statements referred to in clause (ii).

 
74

--------------------------------------------------------------------------------

 

Section 6.5.     Litigation and Environmental Matters.
 
(a)      No litigation, investigation or proceeding of or before any arbitrators
or Governmental Authorities is pending against or, to the knowledge of the
Borrowers, threatened against or affecting any Loan Parties (i) as to which
there is a reasonable possibility of an adverse determination that could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect or (ii) which in any manner draws into question the
validity or enforceability of this Agreement or any other Loan Document.
 
(b)      Except for the matters set forth on Schedule 6.5, none of the Loan
Parties (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability, (iii)
has received notice of any claim with respect to any Environmental Liability or
(iv) knows of any basis for any Environmental Liability, in each case with
respect to Environmental Liabilities that could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.
 
Section 6.6.     Compliance with Laws and Agreements.  The Loan Parties and
their Subsidiaries are in compliance with all Requirements of Law and all
judgments, decrees and orders of any Governmental Authority except where
non-compliance, either singly or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.  The Loan Parties are in
compliance with all indentures, agreements or other instruments binding upon it
or its properties, except where non-compliance, either singly or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 6.7.     Investment Company Act, Etc.  None of the Loan Parties is (a)
an “investment company” or is “controlled” by an “investment company”, as such
terms are defined in, or subject to regulation under, the Investment Company Act
of 1940, as amended, (b) a “holding company” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 1935, as amended or
(c) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from or registration or filing
with, any Governmental Authority in connection therewith.
 
Section 6.8.     Taxes.  The Loan Parties and each other Person for whose taxes
any Loan Party could become liable have timely filed or caused to be filed all
Federal income tax returns and all other material tax returns that are required
to be filed by them, and have paid all taxes shown to be due and payable on such
returns or on any assessments made against it or its property and all other
taxes, fees or other charges imposed on it or any of its property by any
Governmental Authority, except where the same are currently being contested in
good faith by appropriate proceedings and for which such Loan Party has set
aside on its books adequate reserves in accordance with GAAP or where failure to
do so would not be expected to have a Material Adverse Effect.  The charges,
accruals and reserves on the books of the Loan Parties in respect of such taxes
are adequate, and no tax liabilities that could have a Material  Adverse Effect
are anticipated.
 
Section 6.9.     Margin Regulations.  None of the proceeds of any of the Loans
or Letters of Credit will be used, directly or indirectly, for “purchasing” or
“carrying” any “margin stock” with the respective meanings of each of such terms
under Regulation U or for any purpose that violates the provisions of the
Regulation U.  None of the Loan Parties is engaged principally, or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying “margin stock.”

 
75

--------------------------------------------------------------------------------

 

Section 6.10.     ERISA.  No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect.  The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Statement of Financial Standards No. 87) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed the fair market
value of the assets of such Plan by more than $30,000,000, and the present value
of all accumulated benefit obligations of all underfunded Plans (based on the
assumptions used for purposes of Statement of Financial Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of all such underfunded
Plans by more than $30,000,000.
 
Section 6.11.     Ownership of Property.
 
(a)        The Loan Parties have good title to, or valid leasehold interests in,
all of their real and personal property material to the operation of their
businesses taken as a whole, including all such properties reflected in the most
recent audited combined balance sheet of the Loan Parties and their Subsidiaries
referred to in Section 6.4 or purported to have been acquired by the Loan
Parties after said date (except as sold or otherwise disposed of in the ordinary
course of business), in each case free and clear of Liens prohibited by this
Agreement.  All leases that individually or in the aggregate are material to the
business or operations of the Loan Parties taken as a whole are valid and
subsisting and are in full force.
 
(b)        The Loan Parties own, or are licensed, or otherwise have the right,
to use, all patents, trademarks, service marks, trade names, copyrights and
other intellectual property material to their businesses taken as a whole, and
the use thereof by the Loan Parties does not infringe in any material respect on
the rights of any other Person.
 
(c)         The properties of the Loan Parties are insured with financially
sound and reputable insurance companies which are not Affiliates of the Loan
Parties, in such amounts with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where the Loan Parties operate.
 
Section 6.12.     Disclosure.  The Borrowers have disclosed to the Lenders all
agreements, instruments, and corporate or other restrictions to which the Loan
Parties are subject, and all other matters known to any of them, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  Neither the Information Memorandum nor any of the
reports (including without limitation all reports that the Loan Parties are
required to file with the Securities and Exchange Commission), financial
statements, certificates or other information furnished by or on behalf of the
Loan Parties to the Administrative Agent or any Lender in connection with the
negotiation or syndication of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading;
provided, that with respect to projected financial information, the Borrowers
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time.

 
76

--------------------------------------------------------------------------------

 
 
Section 6.13.     Labor Relations.  As of the Restatement Date, there are no
strikes, lockouts or other labor disputes or grievances against the Loan Parties
having a Material Adverse Effect, or, to the knowledge of any Borrower,
threatened against or affecting the Loan Parties, and no significant unfair
labor practice, charges or grievances are pending against the Loan Parties, or
to the knowledge of the Borrowers, threatened against any of them before any
Governmental Authority.   As of the Restatement Date, all payments due from the
Loan Parties pursuant to the provisions of any collective bargaining agreement
have been paid or accrued as a liability on the books of any Loan Party, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.
 
Section 6.14.     Subsidiaries.  Schedule 6.14 sets forth the name of, the
Equity Interests of the Loan Parties in, the jurisdiction of incorporation or
organization of, and the type of, each Subsidiary and identifies each Subsidiary
that is a Loan Party or Unrestricted Subsidiary, in each case as of the
Restatement Date.
 
Section 6.15.     Insolvency.  On the Restatement Date, after giving effect to
the execution and delivery of the Loan Documents, the making of the Loans under
this Agreement, and the repayment of the Refinanced Indebtedness, none of the
Loan Parties will be “insolvent,” within the meaning of such term as defined in
§ 101 of Title 11 of the United States Code, as amended from time to time, or be
unable to pay its debts generally as such debts become due, or have an
unreasonably small capital to engage in any business or transaction, whether
current or contemplated.  With respect to each Person becoming a Loan Party
after the Restatement Date, on the date of, and after giving effect to, the
execution and delivery of the Guaranty Agreement, such Person is not
“insolvent,” within the meaning of such term as defined in § 101 of Title 11 of
the United States Code, as amended from time to time, or be unable to pay its
debts generally as such debts become due, or have an unreasonably small capital
to engage in any business or transaction, whether current or contemplated.
 
Section 6.16.     OFAC.  No Loan Party (i) is a person whose property or
interest in property is blocked or subject to blocking pursuant to Section 1 of
Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or transactions
prohibited by Section 2 of such executive order, or is otherwise associated with
any such person in any manner violative of Section 2, or (iii) is a person on
the list of Specially Designated Nationals and Blocked Persons or subject to the
limitations or prohibitions under any other US Department of Treasury’s Office
of Foreign Assets Control regulation or executive order.
 
Section 6.17.     Patriot Act.  Each Loan Party is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 C.F.R., Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Patriot Act.  No
part of the proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.


ARTICLE VII
 
AFFIRMATIVE COVENANTS
 
The Borrowers covenant and agree that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:

 
77

--------------------------------------------------------------------------------

 

Section 7.1.     Financial Statements and Other Information.  The Borrowers will
deliver to the Administrative Agent and each Lender:
 
(a)      as soon as available and in any event within 90 days after the end of
each Fiscal Year of Borrowers, (i) a copy of the annual audited report for such
Fiscal Year for the Loan Parties, containing a combined balance sheet of the
Loan Parties as of the end of such Fiscal Year and the related combined
statements of income, ownership equity and cash flows (together with all
footnotes thereto) of the Loan Parties for such Fiscal Year, setting forth in
each case in comparative form the figures for the previous Fiscal Year, all in
reasonable detail and reported on by KPMG, LLP or other independent public
accountants of nationally recognized standing (without a “going concern” or like
qualification, exception or explanation and without any qualification or
exception as to scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition and
the results of operations of the Loan Parties for such Fiscal Year on a combined
basis in accordance with GAAP and that the examination by such accountants in
connection with such combined financial statements has been made in accordance
with generally accepted auditing standards; and (ii) the combining unaudited
balance sheet of the Loan Parties as of the end of such Fiscal Year and the
related combining unaudited statements of income of the Loan Parties for such
Fiscal Year, setting forth in each case in comparative form the figures for the
previous Fiscal Year, all certified by a Responsible Officer of the Borrower
Representative as presenting fairly in all material respects the financial
condition and results of operations of the Loan Parties on a combining basis in
accordance with GAAP;
 
(b)      as soon as available and in any event within 45 days after the end of
each Fiscal Quarter of the Borrowers (other than the fourth Fiscal Quarter of
each Fiscal Year), an unaudited combined balance sheet of the Loan Parties as of
the end of such Fiscal Quarter and the related unaudited combined statements of
income and cash flows of the Loan Parties for such Fiscal Quarter and the then
elapsed portion of such Fiscal Year, setting forth in each case in comparative
form the figures for the corresponding Fiscal Quarter and the corresponding
portion of Borrowers’ previous Fiscal Year;
 
(c)       concurrently with the delivery of the financial statements referred to
in clauses (a) and (b) above, a Compliance Certificate signed by a Responsible
Officer of the Borrower Representative;
 
(d)       promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Loan Parties with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all functions of said Commission, or with any
national securities exchange, or distributed by the Loan Parties to their equity
holders generally, as the case may be;
 
(e)       promptly following an acquisition for which the Borrowers wish to
include Combined Acquisition EBITDA Adjustments for purposes of calculating the
Leverage Ratio required under Section 8.1, quarterly financial statements
demonstrating in reasonable detail the historical Combined EBITDA for the
trailing four-quarter period attributable to any Person that is acquired by, and
itself becomes, a Loan Party, or the business or assets of any Person or
operating division or business unit of any Person acquired by a Loan Party; and
 
(f)        promptly following any request therefor, such other information
regarding the results of operations, business affairs and financial condition of
any Loan Party or any Subsidiary as the Administrative Agent or any Lender may
reasonably request.

 
78

--------------------------------------------------------------------------------

 

Section 7.2.     Notices of Material Events.  The Borrowers will furnish to the
Administrative Agent, the Canadian Funding Agent and each Lender prompt written
notice of the following:
 
(a)      the occurrence of any Default or Event of Default;
 
(b)      the filing or commencement of, or any material development in, any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or, to the knowledge of the Borrowers, affecting any Loan Party or any
Subsidiary thereof which, if adversely determined, could reasonably be expected
to result in a Material Adverse Effect;
 
(c)      the occurrence of any event or any other development by which any Loan
Party (i) fails to comply with any Environmental Law or to obtain, maintain or
comply with any permit, license or other approval required under any
Environmental Law, (ii) becomes subject to any Environmental Liability, (iii)
receives notice of any claim with respect to any Environmental Liability, or
(iv) becomes aware of any basis for any Environmental Liability and in each of
the preceding clauses, which individually or in the aggregate, could reasonably
be expected to result in a Material Adverse Effect;
 
(d)      the occurrence of any ERISA Event that alone, or together with any
other ERISA Events that have occurred, could reasonably be expected to result in
liability to the Loan Parties in an aggregate amount exceeding $30,000,000;
 
(e)       the occurrence of any default or event of default, or the receipt by
any Loan Party of any written notice of an alleged default or event of default,
in respect of any Material Indebtedness of any Loan Party; and
 
(f)        any other development that results in, or could reasonably be
expected to result in, a Material Adverse Effect.
 
Each notice delivered under this Section 7.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
 
Section 7.3.     Existence; Conduct of Business.  The Borrowers will, and will
cause each of the Loan Parties to, do or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence and
its respective rights, licenses, permits, privileges, franchises, patents,
copyrights, trademarks and trade names material to the conduct of its business
and will continue to engage in the same business as presently conducted or such
other businesses that are reasonably related thereto; provided, that nothing in
this Section 7.3 shall prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 9.3.
 
Section 7.4.     Compliance with Laws, Etc. The Borrowers will, and will cause
each of the Loan Parties to, comply with all laws, rules, regulations and
requirements of any Governmental Authority applicable to its business and
properties, including without limitation, all Environmental Laws, ERISA and
OSHA, except where the failure to do so, either individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
 
Section 7.5.     Payment of Obligations.  The Borrowers will, and will cause
each of the Loan Parties to, pay and discharge at or before maturity, all of its
obligations and liabilities (including without limitation all taxes, assessments
and other governmental charges, levies and all other claims that could result in
a statutory Lien) before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, and such Loan Party has set aside on its books adequate
reserves with respect thereto in accordance with GAAP or (b) the failure to make
payment pending such contest could not reasonably be expected to result in a
Material Adverse Effect.

 
79

--------------------------------------------------------------------------------

 

Section 7.6.     Books and Records. The Borrowers will, and will cause each of
the Loan Parties to, keep proper books of record and account in which full, true
and correct entries shall be made of all dealings and transactions in relation
to its business and activities to the extent necessary to prepare the combined
financial statements of the Loan Parties in conformity with GAAP.
 
Section 7.7.     Visitation, Inspection, Etc.  The Borrowers will, and will
cause each of the Loan Parties to, permit any representative of the
Administrative Agent or any Lender, to visit and inspect its properties, to
examine its books and records and to make copies and take extracts therefrom,
and to discuss its affairs, finances and accounts with any of its officers and
with its independent certified public accountants, all at such reasonable times
and as often as the Administrative Agent, the Canadian Funding Agent or any
Lender may reasonably request after reasonable prior notice to the Borrower
Representative; provided, however, if an Event of Default has occurred and is
continuing, no prior notice shall be required.
 
Section 7.8.     Maintenance of Properties; Insurance.  The Borrowers will, and
will cause each of the Loan Parties to, (a) keep and maintain all property
material to the conduct of its business in good working order and condition,
ordinary wear and tear excepted, except where the failure to do so, either
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, and (b) maintain with financially sound and reputable
insurance companies, insurance with respect to its properties and business,
against loss or damage of the kinds customarily insured against by companies in
the same or similar businesses operating in the same or similar locations.
 
Section 7.9.     Use of Proceeds and Letters of Credit.  The Borrowers will use
the proceeds of all Loans to refinance Indebtedness outstanding on the Closing
Date, to finance working capital needs, capital expenditures, dividends and
distributions and for other general corporate purposes of the Borrowers and the
other Loan Parties.  Letters of Credit may be issued to support tax-exempt bonds
and for other general corporate purposes of the Borrowers and the Loan
Parties.  No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that would violate any rule or regulation of the
Board of Governors of the Federal Reserve System, including Regulations T, U or
X.
 
Section 7.10.            Additional Subsidiaries.
 
(a)        If any Subsidiary is acquired or formed by a Loan Party after the
Closing Date, the Borrower Representative will promptly notify the
Administrative Agent and, within thirty (30) days after any such Subsidiary is
acquired or formed, either (x) the Borrower Representative will designate such
Subsidiary as an Unrestricted Subsidiary in a written notice to the
Administrative Agent or (y) the Borrowers will, or will cause the applicable
Loan Party to, cause such Subsidiary to become a Guarantor in accordance with
Section 7.10(c).
 
(b)        If IMTT Holdings (or any Subsidiary of IMTT Holdings that is not a
Loan Party) has, acquires or forms a Subsidiary, the Borrowers may also, at
their sole option, declare such Subsidiary to be a Guarantor (and a Loan Party)
by causing such Subsidiary to become a Guarantor in accordance with Section
7.10(c).

 
80

--------------------------------------------------------------------------------

 

(c)         A Subsidiary shall become an additional Guarantor by executing and
delivering to the Administrative Agent a supplement to the Guaranty Agreement in
form and substance reasonably satisfactory to the Administrative Agent,
accompanied by (i) all other Loan Documents related thereto, (ii) certified
copies of certificates or articles of incorporation or organization, by-laws,
membership operating agreements, and other organizational documents, appropriate
authorizing resolutions of the board of directors of such Subsidiaries, and
opinions of counsel comparable to those delivered pursuant to Section 5.1(c),
and (iii) such other documents as the Administrative Agent may reasonably
request.  No Subsidiary that becomes a Guarantor shall thereafter cease to be a
Guarantor or be entitled to be released or discharged from its obligations under
the Guaranty Agreement.
 
(d)         Once a Person becomes a Loan Party, it cannot thereafter be declared
an Unrestricted Subsidiary.
 
(e)         If either (i) the Borrower Representative designates a Subsidiary to
be an Unrestricted Subsidiary pursuant to Section 7.10(a) or (ii) IMTT Holdings
(or any Subsidiary of IMTT Holdings that is not a Loan Party) has, acquires or
forms a Subsidiary that does not become a Guarantor pursuant to Section 7.10(b),
(1) such Subsidiary shall not be a Loan Party, (2) the affirmative and negative
covenants set forth in Articles VII and IX shall not apply to such Subsidiary
and (3) the Equity Interests in any such Subsidiary may be pledged to lenders of
such Subsidiary.
 
Section 7.11.     Post-Closing.  No later than fifteen (15) days following the
Effective Date, the Borrowers will deliver to the Administrative Agent certified
copies of the articles or certificate of incorporation, certificate of
organization or limited partnership, or other registered organizational
documents of each Loan Party organized in Louisiana, New Jersey or Canada for
which such articles or certificates were not delivered on the Effective Date as
well as certificates of good standing or existence, as may be available from the
Secretary of State (or equivalent) of each jurisdiction where each Loan Party is
required to be qualified to do business as a foreign corporation.


ARTICLE VIII
 
FINANCIAL COVENANTS
 
The Borrowers covenant and agree that so long as any Lender has a Commitment
hereunder or any Obligation remains unpaid or outstanding:
 
Section 8.1.     Leverage Ratio.  The Loan Parties will maintain, as of the end
of each Fiscal Quarter, commencing with the Fiscal Quarter ending June 30, 2010,
a Leverage Ratio of not greater than 4.75:1.00.
 
Section 8.2.     Interest Coverage Ratio.  The Loan Parties will maintain, as of
the end of each Fiscal Quarter, commencing with the Fiscal Quarter ending June
30, 2010, an Interest Coverage Ratio of not less than 3.00:1.00.
 
Section 8.3.     Project EBITDA Adjustments.  To include Combined Material
Project EBITDA Adjustments for purposes of the Leverage Ratio set forth in
Section 8.1, the Loan Parties shall deliver to the Administrative Agent, at
least 60 days prior to the date on which the Loan Parties expect to include any
Combined Material Project EBITDA Adjustment for purposes of calculating the
Leverage Ratio, projections in reasonable detail setting forth such Combined
Material Project EBITDA Adjustment for each of the following four consecutive
fiscal quarters.  The Administrative Agent shall notify the Borrower
Representative no later than 30 days after receipt of such projections as to
whether any proposed Combined Material Project EBITDA Adjustment is
approved.  The Administrative Agent shall promptly deliver to the Lenders copies
of any projections it receives setting forth any proposed Combined Material
Project EBITDA Adjustment, and the Administrative Agent shall notify the Lenders
of whether any proposed Combined Material Project EBITDA Adjustment is approved,
promptly after notifying the Borrower Representative thereof.
 

 
81

--------------------------------------------------------------------------------

 


ARTICLE IX
 
NEGATIVE COVENANTS
 
The Borrowers covenant and agree that so long as any Lender has a Commitment
hereunder or any Obligation remains outstanding:
 
Section 9.1.     Indebtedness and Preferred Equity.  The Borrowers will not, and
will not permit any of the other Loan Parties to, create, incur, assume or
suffer to exist any Indebtedness, except:
 
(a)      Indebtedness created pursuant to the Loan Documents;
 
(b)      Indebtedness of the Loan Parties existing on the date hereof and set
forth on Schedule 9.1 and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof
(immediately prior to giving effect to such extension, renewal or replacement)
or shorten the maturity or the weighted average life thereof;
 
(c)      Indebtedness of any Loan Party owed to any other Loan Party; provided,
however, that Indebtedness of any Canadian Borrower owed to a US Loan Party
shall be subject to the limitations described in Section 9.4(g);
 
(d)      Guarantees by any Loan Party of Indebtedness owed by any other Loan
Party; provided, however, that Guarantees by any US Loan Party of Indebtedness
of any Canadian Borrower shall be subject to the limitations described in
Section 9.4(g);
 
(e)      Indebtedness of any Person which becomes a Loan Party after the date of
this Agreement; provided, that such Indebtedness exists at the time that such
Person becomes a Loan Party and is not created in contemplation of or in
connection with such Person becoming a Loan Party;
 
(f)       Hedging Obligations permitted by Section 9.9;
 
(g)      Intercompany Taxable Bond Obligations issued after the Restatement Date
in an aggregate amount not to exceed $350,000,000;
 
(h)      Go-Zone Bonds Obligations and Tax-Exempt Bond Obligations issued after
the Restatement Date in an aggregate amount not to exceed $300,000,000; and
 
(i)       other Indebtedness of the Loan Parties to the extent that after giving
effect to the incurrence of such Indebtedness, the Borrowers would be in
compliance with Section 8.1; provided, however, that no more than $15,000,000 of
the principal amount of such Indebtedness may be secured by Liens permitted
under Section 9.2(i).
 
Section 9.2.     Negative Pledge.  The Borrowers will not, and will not permit
any of the other Loan Parties to, create, incur, assume or suffer to exist any
Lien on any of its assets or property now owned or hereafter acquired, except:

 
82

--------------------------------------------------------------------------------

 

(a)      Permitted Encumbrances;
 
(b)      Liens securing the Obligations;
 
(c)      any Liens on any property or asset of the Loan Parties existing on the
Restatement Date set forth on Schedule 9.2; provided, that such Lien shall not
apply to any other property or asset of the Loan Parties;
 
(d)      any Lien (i) existing on any asset of any Person at the time such
Person becomes a Loan Party, (ii) existing on any asset of any Person at the
time such Person is merged with or into any Loan Party or (iii) existing on any
asset prior to the acquisition thereof by any Loan Party; provided, that any
such Lien was not created in the contemplation of any of the foregoing and any
such Lien secures only those obligations which it secures on the date that such
Person becomes a Loan Party or the date of such merger or the date of such
acquisition;
 
(e)      extensions, renewals, or replacements of any Lien referred to in
paragraphs (b) and (c) of this Section 9.2; provided, that the principal amount
of the Indebtedness secured thereby is not increased and that any such
extension, renewal or replacement is limited to the assets originally encumbered
thereby;
 
(f)       Liens on the Equity Interests of Unrestricted Subsidiaries owned by
Loan Parties to secure Indebtedness owed by such Unrestricted Subsidiaries;
 
(g)      Liens on infrastructure improvements made on the property of the Loan
Parties in an aggregate amount not to exceed $50,000,000, to the extent covered
by the terminalling agreements between the Loan Parties on the one hand and
their customers on the other hand, which infrastructure improvements are legally
owned by customers of the Borrowers during the duration of the terminalling
agreements but treated as assets of the Loan Parties under GAAP;
 
(h)      Liens (including capital leases) in favor of the Governmental
Authorities issuing Go-Zone Bonds and Tax Exempt Bonds permitted under Section
9.1(h) so long as such Liens only apply to the improvements or facility financed
with the proceeds from the issuance of such GO-Zone Bonds and Tax-Exempt Bonds,
and capital leases of improvements or facilities by the Loan Parties from
Governmental Authorities that issue Intercompany Taxable Bonds permitted under
Section 9.1(g) solely to the extent such improvements and facilities are
required to be owned by such Governmental Authorities in order to obtain the
related ad valorem property tax exemptions; and
 
(i)       Liens on the assets of Loan Parties securing other Indebtedness of the
Loan Parties in an aggregate principal amount not to exceed $15,000,000 at any
time.
 
Section 9.3.     Fundamental Changes.
 
(a)      The Borrowers will not, and will not permit any of the other Loan
Parties to, merge into, amalgamate with or consolidate into any other Person, or
permit any other Person to merge into, amalgamate with or consolidate with it,
or sell, lease, transfer or otherwise dispose of (in a single transaction or a
series of transactions) all or any material portion of the assets of the Loan
Parties taken as a whole (in each case, whether now owned or hereafter
acquired) or liquidate or dissolve; provided, that if at the time thereof and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing (i) any Loan Party may sell, lease, transfer or
otherwise dispose of any assets to a US Borrower, and may merge with a US
Borrower as long as such US Borrower is the surviving Person, (ii) any Guarantor
may sell, lease, transfer or otherwise dispose of any assets to, and may merge
with, another Guarantor, (iii) any Canadian Borrower may sell, lease, transfer
or otherwise dispose of any assets to, and may merge with, another Canadian
Borrower, and (iv) any Loan Party may merge with any Person that is not a Loan
Party so long as a Loan Party is the surviving Person and after giving pro forma
effect to such merger, no Default or Event of Default would have occurred or be
continuing.

 
83

--------------------------------------------------------------------------------

 

(b)      The Borrowers will not, and will not permit any of the other Loan
Parties to, engage in any business other than businesses of the type conducted
by the Loan Parties on the Restatement Date and businesses reasonably related
thereto.
 
(c)      The Borrowers will not, and will not permit any of the other Loan
Parties, to create, form, acquire or permit to exist any Subsidiary other than
Subsidiaries that become Loan Parties, and Subsidiaries that have been
designated as “Unrestricted Subsidiary” in a written notification to the
Administrative Agent, in accordance with Section 7.10.
 
Section 9.4.     Investments, Loans, Etc.  The Borrowers will not, and will not
permit any of the other Loan Parties to, purchase, hold or acquire (including
pursuant to any merger with any Person that was not a wholly-owned Subsidiary
prior to such merger), any common stock, evidence of indebtedness or other
securities (including any option, warrant, or other right to acquire any of the
foregoing) of, make or permit to exist any loans or advances to, Guarantee any
obligations of, or make or permit to exist any investment or any other interest
in, any other Person (all of the foregoing being collectively called
“Investments”), or purchase or otherwise acquire (in one transaction or a series
of transactions) any assets of any other Person that constitute a business unit,
except:
 
(a)      Permitted Investments;
 
(b)      Investments existing on the Restatement Date and described on Schedule
9.4;
 
(c)      Investments in or to any US Loan Party;
 
(d)      loans or advances to employees, officers or directors of the Loan
Parties in the ordinary course of business for travel, relocation and related
expenses; provided, however, that the aggregate amount of all such loans and
advances does not exceed $1,000,000 at any time;
 
(e)      Hedging Transactions permitted by Section 9.9 and Guarantees of
Indebtedness permitted by Section 9.1;
 
(f)       acquisitions by Loan Parties of assets owned by, or all or
substantially all of the Equity Interests of, a Person that is not a Loan Party,
so long as (i) the acquired business is in the same line of business as the Loan
Parties or a business reasonably related thereto, (ii) after giving pro forma
effect thereto, Borrowers are in compliance with Section 8.1 and 8.2,  which
shall be recomputed as of the day of the most recently ended Fiscal Quarter (for
which financial statements are required to have been delivered) as if such
acquisition has occurred as of the first day of each relevant period for testing
compliance, and the Borrowers shall have delivered to the Administrative Agent a
certificate of the chief financial officer or treasurer to such effect, (iii)
before and after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing or would result therefrom and all
representations and warranties shall be true and correct in all material
respects (other than those given only as of an earlier date), (iv) the board of
directors (or the equivalent thereof) of such Person whose assets or stock is
being acquired has approved the acquisition and (v) the Person so acquired
becomes a Loan Party, or the assets so acquired are held by a Loan Party;

 
84

--------------------------------------------------------------------------------

 

(g)      other Investments made after the Closing Date by Loan Parties in the
Canadian Borrowers or Persons that are not Loan Parties which in the aggregate
do not exceed $75,000,000 at cost at any time during the term of this Agreement;
provided, however, that Investments in Persons that are not Loan Parties under
this clause (g) shall not exceed $50,000,000 at cost in the aggregate at any
time during the term of this Agreement; and
 
(h)      Investments in Intercompany Taxable Bonds.
 
Section 9.5.     Restricted Payments. The Borrowers will not, and will not
permit any of the other Loan Parties to, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except for Restricted
Payments made to any Loan Party and so long as no Default or Event of Default
has occurred and is continuing at the time such Restricted Payment is made, or
would result therefrom, Restricted Payments to any other Person.
 
Section 9.6.     Transactions with Affiliates.  The Borrowers will not, and will
not permit any of the other Loan Parties to, sell, lease or otherwise transfer
any property or assets to, or purchase, lease or otherwise acquire any property
or assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) in the ordinary course of business at prices and on terms
and conditions not less favorable to the Loan Parties than could be obtained on
an arm’s-length basis from unrelated third parties, (b) transactions between or
among the US Loan Parties not involving any other Affiliates and (c)
transactions expressly permitted under Sections 9.1, 9.2, 9.3, 9.4 and 9.5.
 
Section 9.7.     Restrictive Agreements.  The Borrowers will not, and will not
permit any of the other Loan Parties to, directly or indirectly, enter into,
incur or permit to exist any agreement that prohibits, restricts or imposes any
condition upon (a) the ability of any Loan Party to create, incur or permit any
Lien upon any of its assets or properties, whether now owned or hereafter
acquired, to secure the Obligations, or (b) the ability of any Loan Party to pay
dividends or other distributions with respect to its Equity Interests, to make
or repay loans or advances to the Loan Parties, to Guarantee Indebtedness of the
Loan Parties or to transfer any of its property or assets to the Loan Parties;
provided, that (i) the foregoing shall not apply to restrictions or conditions
imposed by law or by this Agreement or any other Loan Document, (ii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Guarantor pending such sale, provided such
restrictions and conditions apply only to the Guarantor that is to be sold and
such sale is permitted hereunder, (iii) clause (a) shall not apply to
restrictions or conditions imposed by (x) documentation for any other
Indebtedness that would permit the Obligations to be secured on a pari passu or
senior basis to such Indebtedness, (y) any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions and conditions
apply only to the property or assets securing such Indebtedness and (z)
customary provisions in leases and other contracts restricting the assignment
thereof and (iv) clauses (a) and (b) shall not apply to restrictions on pledging
or transferring Equity Interests of Unrestricted Subsidiaries.  
 
Section 9.8.     Sale and Leaseback Transactions.  The Borrowers will not, and
will not permit any of the other Loan Parties to, enter into any arrangement,
directly or indirectly, whereby it shall sell or transfer any property, real or
personal, used or useful in its business, whether now owned or hereinafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
sold or transferred (such arrangement, a “Sale/Leaseback”), other than (i) the
sale of property of a Borrower or Guarantor to a Governmental Authority that
issues GO-Zone Bonds, Intercompany Taxable Bonds or Tax-Exempt Bonds permitted
hereunder and leases said property back to a Borrower or Guarantor in connection
with the issuance of such GO-Zone Bonds, Intercompany Taxable Bonds or Tax
Exempt Bonds; and (ii) Sale/Leaseback that involve the sale of up to $10,000,000
of assets in the aggregate.  For the avoidance of doubt, lease transactions
entered into in connection with the issuance of Indebtedness (without the
involvement of an asset sale) do not constitute Sale/Leaseback transactions.

 
85

--------------------------------------------------------------------------------

 

Section 9.9.     Hedging Transactions.  The Borrowers will not, and will not
permit any of the other Loan Parties to, enter into any Hedging Transaction,
other than Hedging Transactions entered into in the ordinary course of business
to hedge or mitigate risks to which the Loan Parties are exposed in the conduct
of its business or the management of its liabilities, and not for speculative
purposes.  For the avoidance of doubt, a Hedging Transaction entered into (i) in
connection with the purchase by any third party of any common stock or any
Indebtedness or (ii) as a result of changes in the market value of any common
stock or any Indebtedness) is not a Hedging Transaction entered into in the
ordinary course of business to hedge or mitigate risks.
 
Section 9.10.  Restrictions on Amendments to Partnership Agreements.  The
Borrowers will not, and will not permit any of the other Loan Parties to, amend
or modify the partnership agreements, certificates of incorporation, bylaws and
other organizational documents of the Loan Parties in a manner materially
adverse to the Administrative Agent, the Canadian Funding Agent or the Lenders.
 
Section 9.11.   Accounting Changes; Fiscal Year.  The Borrowers will not, and
will not permit any of the other Loan Parties to, make any significant change in
accounting treatment or reporting practices, except as required or permitted by
GAAP, or change the fiscal year of the Loan Parties.


ARTICLE X
 
EVENTS OF DEFAULT
 
Section 10.1.   Events of Default.  If any of the following events (each an
“Event of Default”) shall occur:
 
(a)      the Borrowers shall fail to pay any principal of any Loan or of any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment or otherwise; or
 
(b)      the Borrowers shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount payable under clause (a) of this Section
10.1) payable under this Agreement or any other Loan Document, when and as the
same shall become due and payable, and such failure shall continue unremedied
for a period of three (3) Business Days; or
 
(c)      any representation or warranty made or deemed made by or on behalf of
any Loan Party in or in connection with this Agreement or any other Loan
Document (including the Schedules attached thereto) and any amendments or
modifications hereof or waivers hereunder, or in any certificate, report,
financial statement or other document submitted to the Administrative Agent or
the Lenders by any Loan Party or any representative of any Loan Party pursuant
to or in connection with this Agreement or any other Loan Document shall prove
to be incorrect in any material respect when made or deemed made or submitted;
or
 
(d)      the Borrowers shall fail to observe or perform any covenant or
agreement contained in Sections 7.1, 7.2, or 7.3 (with respect to the existence
of the Borrowers) or Articles VIII or IX; or

 
86

--------------------------------------------------------------------------------

 

(e)      any Loan Party shall fail to observe or perform any covenant or
agreement contained in this Agreement (other than those referred to in clauses
(a), (b) and (d) above) or any other Loan Document, and such failure shall
remain unremedied for 30 days after the earlier of (i) any officer of any
Borrower becomes aware of such failure, or (ii) notice thereof shall have been
given to the Borrower Representative by the Administrative Agent or any Lender;
or
 
(f)       any Loan Party (whether as primary obligor or as guarantor or other
surety) shall fail to pay any principal of, or premium or interest on, any
Material Indebtedness that is outstanding, when and as the same shall become due
and payable (whether at scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after any required notice
has been given and any applicable grace period, in each case as specified in the
agreement or instrument evidencing or governing such Indebtedness; or any other
event shall occur or condition shall exist under any agreement or instrument
relating to such Indebtedness and shall continue after any required notice has
been given and any applicable grace period, in each case as specified in the
agreement or instrument evidencing or governing such Indebtedness, if the effect
of such event or condition is to accelerate, or permit the acceleration of, the
maturity of such Indebtedness; or any such Indebtedness shall be declared to be
due and payable, or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or any offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or
 
(g)      any Loan Party shall (i) commence a voluntary case or other proceeding,
or file any petition seeking liquidation, reorganization or other relief under
any federal, state, provincial or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in clause (i) of this Section 10.1, (iii) apply for or consent to the
appointment of a custodian, trustee, receiver, liquidator or other similar
official for such Loan Party or for a substantial part of its assets, (iv) file
an answer admitting the material allegations of a petition filed against it in
any such proceeding, (v) make a general assignment for the benefit of creditors,
or (vi) take any action for the purpose of effecting any of the foregoing; or
 
(h)      an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or its debts, or any substantial part of its assets,
under any federal, provincial, state or foreign bankruptcy, insolvency or other
similar law now or hereafter in effect or (ii) the appointment of a custodian,
trustee, receiver, liquidator or other similar official for any Loan Party or
for a substantial part of its assets, and in any such case, such proceeding or
petition shall remain undismissed for a period of 60 days or an order or decree
approving or ordering any of the foregoing shall be entered; or
 
(i)       any Loan Party shall become unable to pay, shall admit in writing its
inability to pay, or shall fail to pay, its debts as they become due; or
 
(j)       an ERISA Event shall have occurred that, when taken together with
other ERISA Events that have occurred and are continuing, could reasonably be
expected to result in a Material Adverse Effect; or
 
(k)      any judgment or order for the payment of money in excess of $10,000,000
in the aggregate shall be rendered against any Loan Party, and either (i)
enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be a period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

 
87

--------------------------------------------------------------------------------

 

(l)       any non-monetary judgment or order shall be rendered against any Loan
Party that could reasonably be expected to have a Material Adverse Effect, and
there shall be a period of 30 consecutive days during which a stay of
enforcement of such judgment or order, by reason of a pending appeal or
otherwise, shall not be in effect; or
 
(m)     a Change in Control shall occur or exist; or
 
(n)      any provision of the Guaranty Agreement shall for any reason cease to
be valid and binding on, or enforceable against, any Guarantor, or any Guarantor
shall so state in writing, or any Guarantor shall seek to terminate its Guaranty
Agreement;
 
then, and in every such event (other than an event with respect to any Borrower
described in clause (g) or (h) of this Section 10.1) and at any time thereafter
during the continuance of such event, the Administrative Agent may, and upon the
written request of the Required Lenders shall, by notice to the Borrower
Representative, take any or all of the following actions, at the same or
different times: (i) terminate the Commitments, whereupon the Commitment of each
Lender shall terminate immediately, (ii) declare the principal of and any
accrued interest on the Loans, and all other Obligations owing hereunder, to be,
whereupon the same shall become, due and payable immediately, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrowers, (iii) exercise all remedies contained in any
other Loan Document, and (iv) exercise any other remedies available at law or in
equity; and that, if an Event of Default specified in either clause (g) or (h)
shall occur, the Commitments shall automatically terminate and the principal of
the Loans then outstanding, together with accrued interest thereon, and all
fees, and all other Obligations shall automatically become due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrowers.


ARTICLE XI
 
THE AGENTS AND ISSUING BANKS
 
Section 11.1.   Appointment of Agents and Issuing Banks.
 
(a)      Each Lender irrevocably appoints SunTrust Bank as the Administrative
Agent and authorizes it to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent under this Agreement and the
other Loan Documents, together with all such actions and powers that are
reasonably incidental thereto.  The Administrative Agent may perform any of its
duties hereunder or under the other Loan Documents by or through any one or more
sub-agents or attorneys-in-fact appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent or attorney-in-fact may perform any
and all of its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions set forth in this
Article shall apply to any such sub-agent or attorney-in-fact and the Related
Parties of the Administrative Agent, any such sub-agent and any such
attorney-in-fact and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.

 
88

--------------------------------------------------------------------------------

 

(b)      Each US Issuing Bank shall act on behalf of the Extended US Lenders
with respect to any US Letters of Credit issued by it and the documents
associated therewith until such time and except for so long as the
Administrative Agent may agree at the request of the Required US Lenders to act
for each US Issuing Bank with respect thereto; provided, that each US Issuing
Bank shall have all the benefits and immunities (i) provided to the
Administrative Agent in this Article with respect to any acts taken or omissions
suffered by such US Issuing Bank in connection with US Letters of Credit issued
by it or proposed to be issued by it and the application and agreements for
letters of credit pertaining to the US Letters of Credit as fully as if the term
“Administrative Agent” as used in this Article included each US Issuing Bank
with respect to such acts or omissions and (ii) as additionally provided in this
Agreement with respect to each US Issuing Bank.
 
(c)      Each Canadian Lender irrevocably appoints Royal Bank of Canada as the
Canadian Funding Agent and authorizes it to take such actions on its behalf and
to exercise such powers as are delegated to the Canadian Funding Agent under
this Agreement and the other Loan Documents, together with all such actions and
powers that are reasonably incidental thereto.  The Canadian Funding Agent may
perform any of its duties hereunder or under the other Loan Documents by or
through any one or more sub-agents or attorneys-in-fact appointed by the
Canadian Funding Agent.  The Canadian Funding Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
set forth in this Article shall apply to any such sub-agent or attorney-in-fact
and the Related Parties of the Canadian Funding Agent, any such sub-agent and
any such attorney-in-fact and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Canadian Funding Agent.
 
(d)      The Canadian Issuing Bank shall act on behalf of the Canadian
Lenders with respect to any Canadian Letters of Credit issued by it and the
documents associated therewith until such time and except for so long as the
Canadian Funding Agent may agree at the request of the Required Canadian Lenders
to act for the Canadian Issuing Bank with respect thereto; provided, that the
Canadian Issuing Bank shall have all the benefits and immunities (i) provided to
the Canadian Funding Agent in this Article with respect to any acts taken or
omissions suffered by the Canadian Issuing Bank in connection with Canadian
Letters of Credit issued by it or proposed to be issued by it and the
application and agreements for letters of credit pertaining to the Canadian
Letters of Credit as fully as if the term “Canadian Funding Agent” as used in
this Article included the Canadian Issuing Bank with respect to such acts or
omissions and (ii) as additionally provided in this Agreement with respect to
the Canadian Issuing Bank.
 
Section 11.2.   Nature of Duties of Agents.  The Agents shall not have any
duties or obligations except those expressly set forth in this Agreement and the
other Loan Documents.  Without limiting the generality of the foregoing, (a) the
Agents shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing, (b)
the Agents shall not have any duty to take any discretionary action or exercise
any discretionary powers, except those discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise in writing by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 13.2) or that the Canadian Funding Agent is required to exercise in
writing by the Canadian Lenders (or such other number or percentage of the
Canadian Lenders as shall be necessary), and (c) except as expressly set forth
in the Loan Documents, the Agents shall not have any duty to disclose, and shall
not be liable for the failure to disclose, any information relating to the Loan
Parties or their Subsidiaries that is communicated to or obtained by any Agent
or any of its Affiliates in any capacity.  No Agent shall be liable for any
action taken or not taken by it, its sub-agents or attorneys-in-fact with the
consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 13.2) or in the absence of its own gross negligence or
willful misconduct.  No Agent shall be responsible for the negligence or
misconduct of any sub-agents or attorneys-in-fact selected by it with reasonable
care.  No Agent shall be deemed to have knowledge of any Default or Event of
Default unless and until written notice thereof (which notice shall include an
express reference to such event being a “Default” or “Event of Default”
hereunder) is given to such Agent by the Borrower Representative or any Lender,
and no Agent shall be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
any Loan Document, (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith, (iii) the performance or observance of any of the covenants,
agreements, or other terms and conditions set forth in any Loan Document, (iv)
the validity, enforceability, effectiveness or genuineness of any Loan Document
or any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article V or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to any
Agent.  The Agents may consult with legal counsel (including counsel for the
Borrowers) concerning all matters pertaining to such duties.

 
89

--------------------------------------------------------------------------------

 

Section 11.3.   Lack of Reliance on the Agents.  Each of the Agents, the
Lenders, the Swingline Lender and the Issuing Banks acknowledges that it has,
independently and without reliance upon any Agent, any Issuing Bank or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Agreement.  Each of
the Agents, the Lenders, the Swingline Lender and the Issuing Banks also
acknowledges that it will, independently and without reliance upon any Agent,
any Issuing Bank or any other Lender and based on such documents and information
as it has deemed appropriate, continue to make its own decisions in taking or
not taking of any action under or based on this Agreement, any related agreement
or any document furnished hereunder or thereunder.
 
Section 11.4.   Certain Rights of the Agents.  If any Agent shall request
instructions from the Required Lenders, the Required Canadian Lenders or the
Required US Lenders, as applicable, with respect to any action or actions
(including the failure to act) in connection with this Agreement, such Agent
shall be entitled to refrain from such act or taking such act, unless and until
it shall have received instructions from such Lenders; and such Agent shall not
incur liability to any Person by reason of so refraining.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against any Agent
as a result of such Agent acting or refraining from acting hereunder in
accordance with the instructions of the Required Lenders, the Required Canadian
Lenders or the Required US Lenders, as applicable, where required by the terms
of this Agreement.
 
Section 11.5.   Reliance by Agents.  The Agents shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, posting or other distribution) believed by it
to be genuine and to have been signed, sent or made by the proper Person.  The
Agents may also rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person and shall not incur any liability
for relying thereon.  The Agents may consult with legal counsel (including
counsel for the Borrowers), independent public accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of such counsel, accountants or experts.
 
Section 11.6.   The Agents in their Individual Capacity.  The banks serving as
the Administrative Agent and the Canadian Funding Agent shall have the same
rights and powers under this Agreement and any other Loan Document in its
capacity as a Lender as any other Lender and may exercise or refrain from
exercising the same as though it were not an Agent; and the terms “Lenders”,
“Required Lenders”, or any similar terms shall, unless the context clearly
otherwise indicates, include such Agent in their individual capacity.  The bank
acting as the Administrative Agent and its Affiliates may accept deposits from,
lend money to, and generally engage in any kind of business with any Loan Party
or any Subsidiary or Affiliate thereof as if it were not an Agent hereunder.

 
90

--------------------------------------------------------------------------------

 

Section 11.7.   Successor Agents.
 
(a)      The Administrative Agent may resign at any time by giving notice
thereof to the Lenders and the Borrower Representative.  Upon any such
resignation, the Required US Lenders shall have the right to appoint a successor
Administrative Agent, subject to the approval by the Borrower Representative
provided that no Default or Event of Default shall exist at such time.  If no
successor Administrative Agent shall have been so appointed, and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Banks, appoint a successor Administrative
Agent, which shall be a commercial bank organized under the laws of the United
States of America or any state thereof or a bank which maintains an office in
the United States, having a combined capital and surplus of at least
$500,000,000.
 
(b)      Upon the acceptance of its appointment as the Administrative Agent
hereunder by a successor, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent, and the retiring Administrative Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.  If within 45 days after written notice is given of the
retiring Administrative Agent’s resignation under this Section 11.7 no successor
Administrative Agent shall have been appointed and shall have accepted such
appointment, then on such 45th day (i) the retiring Administrative Agent’s
resignation shall become effective, (ii) the retiring Administrative Agent shall
thereupon be discharged from its duties and obligations under the Loan Documents
and (iii) the Required US Lenders shall thereafter perform all duties of the
retiring Administrative Agent under the Loan Documents until such time as the
Required US Lenders appoint a successor Administrative Agent as provided
above.  After any retiring Administrative Agent’s resignation hereunder, the
provisions of this Article shall continue in effect for the benefit of such
retiring Administrative Agent and its representatives and agents in respect of
any actions taken or not taken by any of them while it was serving as the
Administrative Agent.
 
(c)      The Canadian Funding Agent may resign at any time by giving notice
thereof to the Canadian Lenders, the Administrative Agent and the Borrower
Representative.  Upon any such resignation, the Required Canadian Lenders shall
have the right to appoint a successor Canadian Funding Agent, subject to the
approval by the Borrower Representative provided that no Default or Event of
Default shall exist at such time.  If no successor Canadian Funding Agent shall
have been so appointed, and shall have accepted such appointment within 30 days
after the retiring Canadian Funding Agent gives notice of resignation, then the
retiring Canadian Funding Agent may, on behalf of the Canadian Lenders and the
Canadian Issuing Bank, appoint a successor Canadian Funding Agent, which shall
be a commercial bank organized under the laws of Canada or a bank which
maintains an office in Canada, having a combined capital and surplus of at least
$500,000,000.
 
(d)      Upon the acceptance of its appointment as the Canadian Funding Agent
hereunder by a successor, such successor Canadian Funding Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Canadian Funding Agent, and the retiring Canadian Funding Agent
shall be discharged from its duties and obligations under this Agreement and the
other Loan Documents.  If within 45 days after written notice is given of the
retiring Canadian Funding Agent’s resignation under this Section 11.7 no
successor Canadian Funding Agent shall have been appointed and shall have
accepted such appointment, then on such 45th day (i) the retiring Canadian
Funding Agent’s resignation shall become effective, (ii) the retiring Canadian
Funding Agent shall thereupon be discharged from its duties and obligations
under the Loan Documents and (iii) the Required Canadian Lenders shall
thereafter perform all duties of the retiring Canadian Funding Agent under the
Loan Documents until such time as the Required Canadian Lenders appoint a
successor Canadian Funding Agent as provided above.  After any retiring Canadian
Funding Agent’s resignation hereunder, the provisions of this Article shall
continue in effect for the benefit of such retiring Canadian Funding Agent and
its representatives and agents in respect of any actions taken or not taken by
any of them while it was serving as the Canadian Funding Agent.

 
91

--------------------------------------------------------------------------------

 

(e)      In addition to the foregoing, if an Extended Revolving Lender becomes,
and during the period it remains, a Defaulting Lender, and if any Default has
arisen from a failure of the Borrowers to comply with Section 4.19(a), then each
US Issuing Bank and the Swingline Lender may, upon prior written notice to the
Borrower Representative and the Administrative Agent, resign as any US Issuing
Bank or as Swingline Lender, as the case may be, effective at the close of
business New York time on a date specified in such notice (which date may not be
less than five (5) Business Days after the date of such notice).


Section 11.8.   Authorization to Execute other Loan Documents.  Each Lender
hereby authorizes the Administrative Agent to execute on behalf of all Lenders
all Loan Documents other than this Agreement.
 
Section 11.9.  Documentation, Syndication and Managing Agents.  Each Lender
hereby designates each of Compass Bank and Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A. “Rabobank Nederland”, New York Branch, as
Co-Documentation Agent and agrees that the Co-Documentation Agents shall have no
duties or obligations under any Loan Documents to any Lender, any Issuing Bank,
any Agent or any Loan Party.  Each Lender hereby designates Regions Bank and DnB
NOR Bank, ASA as Co-Syndication Agents and agrees that the Co-Syndication Agents
shall have no duties or obligations under any Loan Documents to any Lender, any
Issuing Bank, any Agent or any Loan Party.    Each Lender hereby designates
Wells Fargo Bank, N.A., BnP Paribas and Branch Banking & Trust Co., as
Co-Managing Agents and agrees that the Co-Managing Agents shall have no duties
or obligations under any Loan Documents to any Lender, any Issuing Bank, any
Agent or any Loan Party.


ARTICLE XII
 
CO-BORROWER GUARANTIES
 
Section 12.1.          Guaranty Obligations.
 
(a)      Each US Borrower hereby irrevocably and unconditionally, jointly and
severally, guarantees the full and prompt payment when due, whether at stated
maturity, by acceleration or otherwise, and performance of all Obligations owing
by each other Borrower to the Agents, the Swingline Lender, the Issuing Banks
and the Lenders, or any of them, under this Agreement and the other Loan
Documents, including all renewals, extensions, modifications and refinancings
thereof, now or hereafter owing, whether for principal, interest, premiums,
fees, expenses or otherwise (collectively, the “US Borrower Guaranteed
Obligations”).  Any and all payments by any US Borrower hereunder shall be made
free and clear of and without deduction for any set-off, counterclaim, or
withholding so that, in each case, the Agents, the Swingline Lender, the Issuing
Banks and the Lenders will receive, after giving effect to any Taxes, the full
amount that it would otherwise be entitled to receive with respect to the US
Borrower Guaranteed Obligations.  Each US Borrower acknowledges and agrees that
this is a continuing guaranty of payment when due and performance, and not of
collection, and that this guaranty may be enforced up to the full amount of the
US Borrower Guaranteed Obligations without proceeding against any other US
Borrower, against any security for the Obligations or under any other guaranty
covering any portion of the Obligations.

 
92

--------------------------------------------------------------------------------

 

(b)      Each Canadian Borrower hereby irrevocably and unconditionally, jointly
and severally, guarantees the full and prompt payment when due, whether at
stated maturity, by acceleration or otherwise, and performance of all Canadian
Obligations owing by each other Canadian Borrower to the Administrative Agent,
the Canadian Funding Agent, the Canadian Issuing Bank and the Canadian Lenders,
or any of them, under this Agreement and the other Loan Documents, including all
renewals, extensions, modifications and refinancings thereof, now or hereafter
owing, whether for principal, interest, premiums, fees, expenses or otherwise
(collectively, the “Canadian Borrower Guaranteed Obligations”).  Any and all
payments by any Canadian Borrower hereunder shall be made free and clear of and
without deduction for any set-off, counterclaim, or withholding so that, in each
case, the Administrative Agent, the Canadian Issuing Bank and the Canadian
Lenders will receive, after giving effect to any Taxes, the full amount that it
would otherwise be entitled to receive with respect to the Canadian Borrower
Guaranteed Obligations.  Each Canadian Borrower acknowledges and agrees that
this is a continuing guaranty of payment when due and performance, and not of
collection, and that this guaranty may be enforced up to the full amount of the
Canadian Borrower Guaranteed Obligations without proceeding against any other
Canadian Borrower, against any security for the Canadian Obligations or under
any other guaranty covering any portion of the Canadian Obligations.
 
Section 12.2.   Guaranty Absolute.
 
(a)      Each US Borrower guarantees that the US Borrower Guaranteed Obligations
will be paid strictly in accordance with the terms of the Loan Documents.  Each
Canadian Borrower guarantees that the Canadian Borrower Guaranteed Obligations
will be paid strictly in accordance with the terms of the Loan Documents.  The
liability of each Borrower under its guaranty in this Article XII shall be
absolute and unconditional in accordance with their terms and shall remain in
full force and effect without regard to, and shall not be released, suspended,
discharged, terminated or otherwise affected by, any circumstance or occurrence
whatsoever, including, without limitation, the following (whether or not any
Borrower consents thereto or has notice thereof):
 
(i)           the genuineness, validity, regularity, enforceability or any
future amendment of, or change in, the Obligations of the primary obligor under
this Agreement, any other Loan Document or any other agreement, document or
instrument to which such primary obligor is or may become a party;
 
(ii)           the absence of any action to enforce this Agreement (including
this Article XII) or any other Loan Document or the waiver or consent by any
guaranteed party with respect to any of the provisions thereof;
 
(iii)           the existence, value or condition of, or failure to perfect its
Lien against, any security for the Obligations or any action, or the absence of
any action, by any Lender in respect thereof (including the release of any such
security);
 
(iv)           the insolvency of the primary obligor; or
 
(v)           any other action or circumstances which might otherwise constitute
a legal or equitable discharge or defense of a surety or guarantor.
 
(b) Each US Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the US Borrower Guaranteed Obligations.  Each
Canadian Borrower shall be regarded, and shall be in the same position, as
principal debtor with respect to the Canadian Borrower Guaranteed Obligations.

 
93

--------------------------------------------------------------------------------

 

Section 12.3.   Waivers.
 
(a)      Each Borrower expressly waives all rights it may now or in the future
have under any statute, at common law, at law or in equity or otherwise, to
compel the Administrative Agent, the Canadian Funding Agent, any Swingline
Lender, any Issuing Bank or any Lender to marshal assets or to proceed in
respect of the Obligations against any other Borrower, any Guarantor or any
other Person before proceeding against, or as a condition to proceeding against,
such Borrower.  Each US Borrower further expressly waives and agrees not to
assert or take advantage of any defense based upon the failure of any Agent, the
Swingline Lender, any Issuing Bank or any Lender to commence an action in
respect of the Obligations against any other Borrower, any Guarantor or any
other Person.  Each Canadian Borrower further expressly waives and agrees not to
assert or take advantage of any defense based upon the failure of any Agent, the
Canadian Issuing Bank or any Canadian Lender to commence an action in respect of
the Canadian Obligations against any other Canadian Borrower, any Guarantor or
any other Person.  Each Borrower agrees that any notice or directive given at
any time to any Agent, any Issuing Bank, any Swingline Lender or any Lender
which is inconsistent with the waivers in this paragraph shall be null and void
and may be ignored by such Agent, such Issuing Bank, such Swingline Lender or
such Lender, and may not be pleaded or introduced as evidence in any litigation
relating to the Obligations of such Borrower unless the Required Lenders have
specifically agreed otherwise in writing.  The foregoing waivers are of the
essence of the transaction contemplated by the Loan Documents and, but for the
provisions of this Section 12.3 and such waivers, the Lenders would decline to
make the Loans.
 
(b)      Each Borrower waives diligence, presentment and demand (whether for
non-payment or protest or of acceptance, maturity, extension of time, change in
nature or form of the Obligations, acceptance of security, release of security,
composition or agreement arrived at as to the amount of, or the terms of, the
Obligations, notice of adverse change in any other borrower’s financial
condition or any other fact which might materially increase the risk to such
Borrower) with respect to any of the Obligations or all other demands
whatsoever, except to the extent specifically set forth herein or in the other
Loan Documents.  To the extent permitted by applicable law, each Borrower waives
the benefit of all provisions of law which are in conflict with the terms of
this Agreement.  Each Borrower represents, warrants and agrees that its
Obligations are not and shall not be subject to any counterclaims, offsets or
defenses of any kind against the Administrative Agent, the Canadian Funding
Agent, any Issuing Bank, any Swingline Lender or any Lender, any other Borrower
or any other Loan Party now existing or which may arise in the future.
 
Section 12.4.   Contribution Rights.
 
(a)      To the extent that any US Borrower shall make a payment under this
Section 12.4 of all or any of the Obligations (other than Loans made to that US
Borrower for which it is primarily liable) (a “US Guarantor Payment”) that,
taking into account all other US Guarantor Payments then previously or
concurrently made by any other US Borrower, exceeds the amount that such US
Borrower would otherwise have paid if each US Borrower had paid the aggregate
Obligations satisfied by such US Guarantor Payment in the same proportion that
such US Borrower’s “US Allocable Amount” (as defined below) (as determined
immediately prior to such US Guarantor Payment) bore to the aggregate US
Allocable Amounts of each of the US Borrowers as determined immediately prior to
the making of such US Guarantor Payment, then, following indefeasible payment in
full in cash of the Obligations and termination of the Commitments, such US
Borrower shall be entitled to receive contribution and indemnification payments
from, and be reimbursed by, each other US Borrower for the amount of such
excess, pro rata based upon their respective US Allocable Amounts in effect
immediately prior to such US Guarantor Payment.  As of any date of
determination, the “US Allocable Amount” of any US Borrower shall be equal to
the maximum amount of the claim that could then be recovered from such US
Borrower under this Article XII without rendering such claim voidable or
avoidable under Section 548 of Chapter 11 of the Bankruptcy Code or under any
applicable state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance
Act or similar statute or common law.

 
94

--------------------------------------------------------------------------------

 

(b)      To the extent that any Canadian Borrower shall make a payment under
this Section 12.4 of all or any of the Canadian Obligations (other than Loans
made to that Canadian Borrower for which it is primarily liable) (a “Canadian
Guarantor Payment”) that, taking into account all other Canadian Guarantor
Payments then previously or concurrently made by any other Canadian Borrower,
exceeds the amount that such Canadian Borrower would otherwise have paid if each
Canadian Borrower had paid the aggregate Canadian Obligations satisfied by such
Canadian Guarantor Payment in the same proportion that such Canadian Borrower’s
“Canadian Allocable Amount” (as defined below) (as determined immediately prior
to such Canadian Guarantor Payment) bore to the aggregate Canadian Allocable
Amounts of each of the Canadian Borrowers as determined immediately prior to the
making of such Canadian Guarantor Payment, then, following indefeasible payment
in full in cash of the Canadian Obligations and termination of the Canadian
Commitments, such Canadian Borrower shall be entitled to receive contribution
and indemnification payments from, and be reimbursed by, each other Canadian
Borrower for the amount of such excess, pro rata based upon their respective
Canadian Allocable Amounts in effect immediately prior to such Canadian
Guarantor Payment.  As of any date of determination, the “Canadian Allocable
Amount” of any Canadian Borrower shall be equal to the maximum amount of the
claim that could then be recovered from such Canadian Borrower under this
Article XII without rendering such claim voidable or avoidable under any
applicable section of the Bankruptcy Code or under any similar statute or common
law.
 
(c)      This Section 12.4 is intended only to define the relative rights of
Borrowers and nothing set forth in this Section 12.4 is intended to or shall
impair the obligations of Borrowers,  jointly and severally, to pay any amounts
as and when the same shall become due and payable in accordance with the terms
of this Agreement, including Section 12.1. Nothing contained in this Section
12.4 shall limit the liability of any Borrower to pay the Loans made directly or
indirectly to that Borrower and accrued interest, fees and expenses with respect
thereto for which such Borrower shall be primarily liable.  The parties hereto
acknowledge that the rights of contribution and indemnification hereunder shall
constitute assets of the Borrower to which such contribution and indemnification
is owing.  The rights of the indemnifying Borrowers against other Loan Parties
under this Section 12.4 shall be exercisable upon the full and indefeasible
payment of the Obligations and the termination of the Commitments.
 
Section 12.5.   Subordination of Subrogation.  Notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, each US Borrower
hereby expressly and irrevocably subordinates to payment of the Obligations any
and all rights at law or in equity to subrogation,  reimbursement,  exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor until the Obligations are
indefeasibly paid in full in cash and the Commitments have been
terminated.  Notwithstanding anything to the contrary in this Agreement or in
any other Loan Document, each Canadian Borrower hereby expressly and irrevocably
subordinates to payment of the Canadian Obligations any and all rights at law or
in equity to subrogation, reimbursement,  exoneration, contribution,
indemnification or set off and any and all defenses available to a surety,
guarantor or accommodation co-obligor until the Canadian Obligations are
indefeasibly paid in full in cash and the Canadian Commitments have been
terminated.  Each Borrower acknowledges and agrees that this subordination is
intended to benefit the Lenders and shall not limit or otherwise affect such
Borrower’s liability hereunder or the enforceability of this Article XII, and
that the Lenders and their respective successors and assigns are intended third
party beneficiaries of the waivers and agreements set forth in this Article XII.

 
95

--------------------------------------------------------------------------------

 

Section 12.6.   Savings Clause.
 
(a)      It is the intent of the Lenders, the Agents, the Issuing Banks, the
Swingline Lender and the US Borrowers that each US Borrower’s liability under
this Article XII (which liability is in any event in addition to amounts for
which such Borrower is primarily liable under this Agreement) shall be limited
to an amount not to exceed as of any date of determination the greater of:
 
(i)           the net amount of all Loans advanced to any other US Borrower
under this Agreement and then re-loaned or otherwise transferred to, or for the
benefit of, such US Borrower; and
 
(ii)           the amount that could be claimed by the Lenders, the Agents, the
Issuing Banks, the Swingline Lender and the US Borrowers from such US Borrower
under this Article XII without rendering such claim voidable or avoidable under
Section 548 of Chapter 11 of the Bankruptcy Code or under any applicable state
Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar
statute or common law after taking into account, among other things, such US
Borrower’s right of contribution and indemnification from each other US Borrower
under Section 12.4.
 
The substantive laws under which the possible avoidance or unenforceability of
the Obligations shall be determined in any such case or proceeding shall
hereinafter be referred to as the “US Avoidance Provisions”.
 
(b)      To the end set forth in clause (a) above, but only to the extent that
the Obligations of any US Borrower would otherwise be subject to avoidance under
any US Avoidance Provisions if such US Borrower is not deemed to have received
valuable consideration, fair value or reasonably equivalent value for such
Obligations, and if such Obligations would render such US Borrower insolvent,
leave such US Borrower with an unreasonably small capital to conduct its
business or cause such US Borrower to have incurred debts (or to have intended
to have incurred debts) beyond its ability to pay such debts as they mature, in
each case as of the time any of the Obligations are deemed to have been incurred
under the US Avoidance Provisions, then the maximum liability of such US
Borrower under this Article XII (which liability is in any event in addition to
amounts for which such US Borrower is primarily liable under this Agreement)
shall be reduced to that amount which, after giving effect thereto, would not
cause the Obligations, as so reduced, to be subject to avoidance under the US
Avoidance Provisions.  This Section 12.6(b) is intended solely to preserve the
rights of the Agents, the Issuing Banks, the Swingline Lender and the Lenders
hereunder and under the other Loan Documents to the maximum extent that would
not cause the Obligations to be subject to avoidance under the US Avoidance
Provisions, and neither any US Borrower nor any other Person shall have any
right or claim under this Section 12.6(b) as against any Agent, any Issuing
Bank, the Swingline Lender or any Lender that would not otherwise be available
to such Person under the US Avoidance Provisions.


ARTICLE XIII
 
MISCELLANEOUS
 
Section 13.1.   Notices.
 
(a)      Written Notices.
 
(i)           Except in the case of notices and other communications expressly
permitted to be given by telephone, all notices and other communications to any
party herein to be effective shall be in writing and shall be delivered by hand
or overnight courier service, mailed by certified or registered mail or sent by
telecopy, as follows:

 
96

--------------------------------------------------------------------------------

 


To any of the Borrowers:
International-Matex Tank Terminals
 
321 St. Charles Avenue
 
New Orleans, Louisiana  70130
 
Attention: Howard Streiffer
 
Telecopy Number:  (504) 525-9537
   
With a copy to:
Coleman, Johnson, Artigues & Jurisich
 
321 St. Charles Avenue
 
New Orleans, Louisiana 70130
 
Attention: Senior Partner
 
Telecopy Number: (504) 525-9464
   
To the Administrative Agent
 
or Swingline Lender:
SunTrust Bank
 
303 Peachtree Street, N. E.
 
Atlanta, Georgia 30308
 
Attention: David Edge
 
Telecopy Number: (404) 827-6270
   
With a copy to:
SunTrust Bank
 
Agency Services
 
303 Peachtree Street, N. E./ 25th Floor
 
Atlanta, Georgia 30308
 
Attention: Agency Services
 
Facsimile Number: (404) 724-3879
     
and
     
King & Spalding LLP
 
1180 Peachtree Street, N.W.
 
Atlanta, Georgia 30309
 
Attention: Carolyn Z. Alford
 
Telecopy Number: (404) 572-5100
   
To SunTrust Bank as a
 
 US Issuing Bank:
SunTrust Bank
 
Agency Services
 
303 Peachtree Street, N. E./ 25th Floor
 
Atlanta, Georgia 30308
 
Attention: Agency Services
 
Facsimile Number: (404) 724-3879
   
To the Swingline Lender:
SunTrust Bank
 
Agency Services
 
303 Peachtree Street, N.E./25th Floor
 
Atlanta, Georgia 30308
 
Attention: Agency Services
 
Facsimile Number: (404) 724-3879


 
97

--------------------------------------------------------------------------------

 


To the Canadian Funding
Royal Bank of Canada
   Agent or the
700 Place d'Youville
Canadian Issuing Bank:
Quebec, (Quebec)
 
Canada G1R 3P2
 
Attention:  Marie-José Marceau
 
Telecopy number: 418-692-8578
   
To any other Lender:
the address set forth in the Administrative Questionnaire or the Assignment and
Acceptance Agreement executed by such Lender



 
Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall, when transmitted by overnight delivery,
or faxed, be effective when delivered for overnight (next-day) delivery, or
transmitted in legible form by facsimile machine, respectively, or if mailed,
upon the third Business Day after the date deposited into the mail or if
delivered, upon delivery; provided, that notices delivered to any Agent, any
Issuing Bank or the Swingline Lender shall not be effective until actually
received by such Person at its address specified in this Section 13.1.



(ii)           Any agreement of the Agents, the Issuing Banks and the Lenders
herein to receive certain notices by telephone or facsimile is solely for the
convenience and at the request of the Borrower Representative.  The Agents, the
Issuing Banks and the Lenders shall be entitled to rely on the authority of any
Person purporting to be a Person authorized by the Borrower Representative to
give such notice and the Agents, the Issuing Banks and the Lenders shall not
have any liability to the Loan Parties or any other Person on account of any
action taken or not taken by the Agents, the Issuing Banks and the Lenders in
reliance upon such telephonic or facsimile notice.  The obligation of the
Borrowers to repay the Loans and all other Obligations hereunder shall not be
affected in any way or to any extent by any failure of the Agents, the Issuing
Banks and the Lenders to receive written confirmation of any telephonic or
facsimile notice or the receipt by the Agents, the Issuing Banks and the Lenders
of a confirmation which is at variance with the terms understood by the Agents,
the Issuing Banks and the Lenders to be contained in any such telephonic or
facsimile notice.
 
(b)             Electronic Communications.
 
(i)           Notices and other communications to the Lenders and the Issuing
Banks hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender or any Issuing Bank pursuant to Article 2 unless
such Lender or such Issuing Bank, as applicable, and the Administrative Agent
have agreed to receive notices under such Section by electronic communication
and have agreed to the procedures governing such communications.  The
Administrative Agent or the Borrowers may, in their discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.

 
98

--------------------------------------------------------------------------------

 

(ii)           Unless the Administrative Agent otherwise prescribes, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
Section 13.2.       Waiver; Amendments.
 
(a)           No failure or delay by any Agent, any Issuing Bank or any Lender
in exercising any right or power hereunder or any other Loan Document, and no
course of dealing between any Loan Party, any Agent, any Issuing Bank or any
Lender, shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power or any abandonment or discontinuance of
steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or
thereunder.  The rights and remedies of the Agents, the Issuing Banks and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by law.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by the
Loan Parties therefrom shall in any event be effective unless the same shall be
permitted by paragraph (b) of this Section 13.2, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
or the issuance of a Letter of Credit shall not be construed as a waiver of any
Default or Event of Default, regardless of whether any Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.
 
(b)           No amendment or waiver of any provision of this Agreement or the
other Loan Documents, nor consent to any departure by the Loan Parties
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Borrowers and the Required Lenders or the Borrowers and the
Administrative Agent with the consent of the Required Lenders and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, that no amendment or waiver shall:
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, (iii) postpone the
date fixed for any payment of any principal of, or interest on, any Loan or LC
Disbursement or interest thereon or any fees hereunder or reduce the amount of,
waive or excuse any such payment, or postpone the scheduled date for the
termination or reduction of any Commitment, without the written consent of each
Lender affected thereby, (iv) change Section 4.15(b) or (c) or 4.16 in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
13.2 or the definition of “Required Lenders” or any other provision hereof
specifying the number or percentage of Lenders which are required to waive,
amend or modify any rights hereunder or make any determination or grant any
consent hereunder, without the consent of each Lender; (vi) release any
guarantor or limit the liability of any such guarantor under any guaranty
agreement, without the written consent of each Lender; (vii) release all or
substantially all collateral securing any of the Obligations, without the
written consent of each Lender; provided further, that no such agreement shall
amend, modify or otherwise affect the rights, duties or obligations of any
Agent, the Swingline Lender or any Issuing Bank without the prior written
consent of such Person; and provided further no amendment or waiver shall be
made or provided without the written consent of the Required Canadian Lenders if
such amendment or waiver would (i) impair or reduce the rights and remedies of
the Canadian Lenders under the Loan Documents without similarly impairing or
reducing the rights and remedies of the US Lenders under the Loan Documents or
(ii) otherwise alter the pari passu treatment of the Canadian Revolving Credit
Exposure and the US Revolving Credit Exposure, either as to guaranties or
collateral.  Notwithstanding anything contained herein to the contrary, this
Agreement may be amended and restated without the consent of any Lender (but
with the consent of the Borrowers and the Administrative Agent) if, upon giving
effect to such amendment and restatement, such Lender shall no longer be a party
to this Agreement (as so amended and restated), the Commitments of such Lender
shall have terminated (but such Lender shall continue to be entitled to the
benefits of Sections 4.11, 4.12, 4.13 and 13.3), such Lender shall have no other
commitment or other obligation hereunder and shall have been paid in full all
principal, interest and other amounts owing to it or accrued for its account
under this Agreement.
 
 
99

--------------------------------------------------------------------------------

 
 
Section 13.3.        Expenses; Indemnification.
 
(a)           The US Borrowers shall jointly and severally pay (i) all
reasonable, out-of-pocket costs and expenses of the Administrative Agent and its
Affiliates, including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent and its Affiliates, in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers thereof (whether or not the transactions contemplated in this Agreement
or any other Loan Document shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any US Issuing Bank in connection with the
issuance, amendment, renewal or extension of any US Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of outside counsel and the allocated cost of inside counsel) incurred by the
Administrative Agent, any US Issuing Bank or any US Lender in connection with
the enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section 13.3, or in connection with the Loans
made or any US Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
 
(b)           The Canadian Borrowers shall jointly and severally pay (i) all
reasonable, out-of-pocket costs and expenses of the Canadian Funding Agent and
its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Canadian Funding Agent and its Affiliates, in connection with
the syndication of the credit facilities provided for herein, the preparation
and administration of the Loan Documents and any amendments, modifications or
waivers thereof (whether or not the transactions contemplated in this Agreement
or any other Loan Document shall be consummated), (ii) all reasonable
out-of-pocket expenses incurred by any Canadian Issuing Bank in connection with
the issuance, amendment, renewal or extension of any Canadian Letter of Credit
or any demand for payment thereunder and (iii) all out-of-pocket costs and
expenses (including, without limitation, the reasonable fees, charges and
disbursements of outside counsel and the allocated cost of inside counsel)
incurred by the Canadian Funding Agent, the Canadian Issuing Bank or any
Canadian Lender in connection with the enforcement or protection of its rights
in connection with this Agreement, including its rights under this Section 13.3,
or in connection with the Loans made or any Canadian Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
 
 
100

--------------------------------------------------------------------------------

 

(c)           The Borrowers shall jointly and severally indemnify each Agent
(and any sub-agent thereof), each Lender and each Issuing Bank, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by any
Loan Party arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by any Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or Release of Hazardous Materials on or from any property
owned or operated by any Loan Party or any of its Subsidiaries, or any
Environmental Liability related in any way to any Loan Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by any Loan Party, and
regardless of whether any Indemnitee is a party thereto, provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by any Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if such Loan Party has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
 
(d)           The US Borrowers shall jointly and severally pay, and hold the
Administrative Agent, each US Issuing Bank, the Swingline Lender and the US
Lenders harmless from and against, any and all present and future stamp,
documentary, and other similar taxes with respect to this Agreement and any
other Loan Documents, any collateral described therein, or any payments due
thereunder, and save the Administrative Agent, each US Issuing Bank, the
Swingline Lender and the US Lenders harmless from and against any and all
liabilities with respect to or resulting from any delay or omission to pay such
taxes.  The Canadian Borrowers shall jointly and severally pay, and hold the
Canadian Funding Agent, the Canadian Issuing Bank, and the Canadian Lenders
harmless from and against, any and all present and future stamp, documentary,
and other similar taxes with respect to this Agreement and any other Loan
Documents, any collateral described therein, or any payments due thereunder, and
save the Canadian Funding Agent, the Canadian Issuing Bank, and the Canadian
Lenders harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.
 
(e)           To the extent that the Borrowers fail to pay any amount required
to be paid to the Administrative Agent under clauses (a), (b), (c) or (d)
hereof, each Lender severally agrees to pay to the Administrative Agent such
Lender’s Pro Rata Share (determined as of the time that the unreimbursed expense
or indemnity payment is sought based on all Commitments) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.  To the extent that
the Borrowers fail to pay any amount required to be paid to any US Issuing Bank
or the Swingline Lender under clauses (a), (b), (c) or (d) hereof, each Extended
US Lender severally agrees to pay to such US Issuing Bank or the Swingline
Lender, as the case may be, such US Lender’s Pro Rata Share (determined as of
the time that the unreimbursed expense or indemnity payment is sought based upon
the Extended US Revolving Commitments) of such unpaid amount; provided, that the
unreimbursed expense or indemnified payment, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such US Issuing
Bank or the Swingline Lender in its capacity as such.  To the extent that the
Borrowers fail to pay any amount required to be paid to the Canadian Funding
Agent or the Canadian Issuing Bank under clauses (a), (b), (c) or (d) hereof,
each Canadian Lender severally agrees to pay to the Canadian Funding Agent and
the Canadian Issuing Bank such Lender’s Pro Rata Share (determined as of the
time that the unreimbursed expense or indemnity payment is sought based upon the
Canadian Revolving Commitments) of such unpaid amount; provided, that the
unreimbursed expense or indemnified payment, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the Canadian
Funding Agent or the Canadian Issuing Bank in its capacity as such.
 
 
101

--------------------------------------------------------------------------------

 

(f)           To the extent permitted by applicable law, no Borrower shall
assert, and each Borrower hereby waives, any claim against any Indemnitee, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to actual or direct damages) arising out of, in connection
with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof.
 
(g)           All amounts due under this Section 13.3 shall be payable promptly
after written demand therefor.
 
Section 13.4.        Successors and Assigns.
 
(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of their rights or obligations hereunder without the prior written consent
of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and
void).  Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
paragraph (d) of this Section and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent and the Lenders) any
legal or equitable right, remedy or claim under or by reason of this Agreement.
 
(b)           Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Revolving Credit Exposure at the time owing
to it); provided that any such assignment shall be subject to the following
conditions:
 
(i)          Minimum Amounts.


(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments and the Revolving Credit Exposure at the time
owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and


(B)           in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment being assigned (which for this purpose
includes Revolving Credit Exposure outstanding thereunder) or, if the applicable
Commitment is not then in effect, the principal outstanding balance of each
Tranche of Revolving Credit Exposure of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Administrative Agent) shall not
be less than $5,000,000, unless each of the Administrative Agent, and, so long
as no Event of Default has occurred and is continuing, the Borrower
Representative otherwise consents (each such consent not to be unreasonably
withheld or delayed).

 
102

--------------------------------------------------------------------------------

 


(ii)         Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Revolving Credit Exposure
or the Commitment assigned, except that this clause (ii) shall not prohibit any
Lender from assigning all or a portion of its rights and obligations in any
Tranche of Loans without a pro rata assignment of its rights and obligations
under any other Tranche.


(iii)        Required Consents.  No consent shall be required for any assignment
except to the extent required by paragraph (b)(i)(B) of this Section and, in
addition:


(A)          the consent of the Borrower Representative (such consent not to be
unreasonably withheld or delayed) shall be required unless (x) an Event of
Default has occurred and is continuing at the time of such assignment or (y)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund or
(z) a Person is taking delivery of an assignment in connection with physical
settlement of a credit derivatives transaction; provided, that, the Borrower
Representative shall be deemed to have consented to any such assignment unless
it shall object thereto by written notice to the Administrative Agent within
five (5) Business Days after having received notice thereof;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments to a Person
that is not a Lender with a Commitment; and


(C)           the consent of each US Issuing Bank and the Swingline Lender (such
consent not to be unreasonably withheld or delayed) shall be required for any
assignment in respect of the Extended US Revolving Commitments, and the consent
of the Canadian Issuing Bank and Canadian Funding Agent (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment in
respect of the Canadian Revolving Commitments.


(iv)       Assignment and Acceptance.  The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 4.13 if such assignee is a Foreign Lender.


(v)        No Assignment to Loan Parties.  No such assignment shall be made to
any Loan Party or any Affiliates or Subsidiaries thereof.


(vi)       No Assignment to Natural Persons.  No such assignment shall be made
to a natural person.


(vii)      Canadian Lender Assignment Restriction.  No such assignment shall be
made by a Canadian Lender to a non-resident person (other than an authorized
foreign bank deemed to be  resident of Canada with respect to all payments made
hereunder) or a partnership that is not a Canadian partnership for purposes of
Part XIII of the ITA, unless an Event of Default has occurred and is continuing
or the Department of Finance (Canada) has publicly proposed legislation to amend
the ITA applicable to interest payments on the Canadian Obligations which has
the effect of eliminating Canadian withholding tax thereon under Part XIII of
the ITA if paid to an non-resident of Canada.

 
103

--------------------------------------------------------------------------------

 


Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section 13.4, from and after the effective date
specified in each Assignment and Acceptance, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Acceptance, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Acceptance, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.11, 4.12, 4.13 and 13.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this paragraph shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with paragraph (d) of this Section
13.4.  If the consent of the Borrower Representative to an assignment is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment thresholds specified above), the Borrower Representative
shall be deemed to have given its consent ten (10) days after the date notice
thereof has actually been delivered by the assigning Lender (through the
Administrative Agent) to the Borrower Representative, unless such consent is
expressly refused by the Borrower Representative prior to such tenth day.

(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans, Extended Revolving Credit Exposure and
Non-Extended US Revolving Credit Exposure owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  Information contained in the
Register with respect to any Lender shall be available for inspection by such
Lender at any reasonable time and from time to time upon reasonable prior
notice; information contained in the Register shall also be available for
inspection by the Borrower Representative at any reasonable time and from time
to time upon reasonable prior notice.  In establishing and maintaining the
Register, Administrative Agent shall serve as the agent of the Borrowers solely
for tax purposes and solely with respect to the actions described in this
Section, and the Borrowers jointly and severally agree that, to the extent
SunTrust Bank serves in such capacity, SunTrust Bank and its officers,
directors, employees, agents, sub-agents and affiliates shall constitute
“Indemnitees.”
 
(d)           Without the consent of, or notice to, any Agent, the Swingline
Lender or any Issuing Bank, but with the consent of the Borrower Representative
(such consent not to be unreasonably withheld or delayed), any Lender may at any
time sell participations to any Person (other than a natural person, the Loan
Parties or any of the Affiliates or Subsidiaries thereof) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(iii) the Borrowers, the Agents, the Lenders, Issuing Banks and Swingline Lender
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (iv) no consent of
the Borrower Representative shall be required at any time that a Default or
Event of Default has occurred and is continuing or in connection with the sale
of a participation to a Lender, an Affiliate of a Lender or an Approved Fund.
 
 
104

--------------------------------------------------------------------------------

 
 
(e)           Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any  provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant:  (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 4.15(b)
or (c) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section 13.4 or the definition of “Required Lenders” or any
other provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender; (vi) release any guarantor or limit the liability of any such guarantor
under any guaranty agreement without the written consent of each Lender except
to the extent such release is expressly provided under the terms of such
guaranty agreement; or (vii) release all or substantially all collateral (if
any) securing any of the Obligations.  Subject to paragraph (e) of this Section
13.4, the Borrowers agree that each Participant shall be entitled to the
benefits of Sections 4.11, 4.12, and 4.13 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section 13.4.  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 13.7 as though it were a Lender, provided
such Participant agrees to be subject to Section 4.15 as though it were a
Lender.
 
(f)           A Participant shall not be entitled to receive any greater payment
under Section 4.11 and Section 4.13 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower Representative’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 4.13 unless the Borrower Representative is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrowers, to comply with Section 4.13(e) as though it were a Lender.
 
(g)           Any Lender may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement to secure obligations of
such Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
 
Section 13.5.        Governing Law; Jurisdiction; Consent to Service of Process.
 
(a)           This Agreement and the other Loan Documents shall be construed in
accordance with and be governed by the law (without giving effect to the
conflict of law principles thereof except for Sections 5-1401 and 5-1402 of the
New York General Obligations Law) of the State of New York.
 
(b)           Each Borrower hereby irrevocably and unconditionally submits, for
itself and its property, to the non-exclusive jurisdiction of the United States
District Court of the Southern District of New York, the Supreme Court of the
State of New York sitting in New York county and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document or the transactions contemplated hereby or
thereby, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York state court or, to the extent permitted by applicable law, such Federal
court.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
law.  Nothing in this Agreement or any other Loan Document shall affect any
right that any Agent, any Issuing Bank or any Lender may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against any Borrower or its properties in the courts of any jurisdiction.
 
 
105

--------------------------------------------------------------------------------

 

(c)           Each Borrower irrevocably and unconditionally waives any objection
which it may now or hereafter have to the laying of venue of any such suit,
action or proceeding described in paragraph (b) of this Section 13.5 and brought
in any court referred to in paragraph (b) of this Section 13.5.  Each of the
parties hereto irrevocably waives, to the fullest extent permitted by applicable
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
 
(d)           Each party to this Agreement irrevocably consents to the service
of process in the manner provided for notices in Section 13.1.  Nothing in this
Agreement or in any other Loan Document will affect the right of any party
hereto to serve process in any other manner permitted by law.

Section 13.6.       WAIVER OF JURY TRIAL.  EACH PARTY HERETO IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (B)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
Section 13.7.       Right of Setoff.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
each Lender and each Issuing Bank shall have the right, at any time or from time
to time upon the occurrence and during the continuance of an Event of Default,
without prior notice to the Borrowers, any such notice being expressly waived by
each Borrower to the extent permitted by applicable law, to set off and apply
against all deposits (general or special, time or demand, provisional or final)
of the Borrowers at any time held or other obligations at any time owing by such
Lender or Issuing Bank to or for the credit or the account of any Borrower
against any and all Obligations held by such Lender or Issuing Bank, as the case
may be, irrespective of whether such Lender or Issuing Bank shall have made
demand hereunder and although such Obligations may be unmatured.  Each Lender
and each Issuing Bank agree promptly to notify the Administrative Agent and the
Borrower Representative after any such set-off and any application made by such
Lender or Issuing Bank, as the case may be; provided, that the failure to give
such notice shall not affect the validity of such set-off and application.  Each
Lender and each Issuing Bank agrees to apply all amounts collected from any such
set-off to the Obligations before applying such amounts to any other
Indebtedness or other obligations owed by the Loan Parties to such Lender or
Issuing Bank.
 
Section 13.8.       Counterparts; Integration.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument.  This
Agreement, the Fee Letter, the other Loan Documents, and any separate letter
agreement(s) relating to any fees payable to the Administrative Agent constitute
the entire agreement among the parties hereto and thereto regarding the subject
matters hereof and thereof and supersede all prior agreements and
understandings, oral or written, regarding such subject matters.  Delivery of
executed signature pages to any Loan Document by facsimile or electronic mail
transmission shall be effective as delivery of a manually executed counterpart
thereof.
 
 
106

--------------------------------------------------------------------------------

 

Section 13.9.       Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any Agent, any
Issuing Bank or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.  The
provisions of Sections 4.11, 4.12, 4.13, and 13.3 and Article XI shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.  All representations and warranties made
herein, in the certificates, reports, notices, and other documents delivered
pursuant to this Agreement shall survive the execution and delivery of this
Agreement and the other Loan Documents, and the making of the Loans and the
issuance of the Letters of Credit.
 
Section 13.10.     Severability.  Any provision of this Agreement or any other
Loan Document held to be illegal, invalid or unenforceable in any jurisdiction,
shall, as to such jurisdiction, be ineffective to the extent of such illegality,
invalidity or unenforceability without affecting the legality, validity or
enforceability of the remaining provisions hereof or thereof; and the
illegality, invalidity or unenforceability of a particular provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
 
Section 13.11.     Confidentiality.  Each of the Agents, the Issuing Banks and
the Lenders agrees to take normal and reasonable precautions to maintain the
confidentiality of any information designated in writing as confidential and
provided to it by the Loan Parties, except that such information may be
disclosed (i) to any Related Party of any Agent, any Issuing Bank or any such
Lender, including without limitation accountants, legal counsel and other
advisors, (ii) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (iii) to the extent requested by any
regulatory agency or authority, (iv) to the extent that such information becomes
publicly available other than as a result of a breach of this Section 13.11, or
which becomes available to any Agent, any Issuing Bank, any Lender or any
Related Party of any of the foregoing on a non-confidential basis from a source
other than the Loan Parties, (v) in connection with the exercise of any remedy
hereunder or any suit, action or proceeding relating to this Agreement or the
enforcement of rights hereunder, and (vi) subject to provisions substantially
similar to this Section 13.11, to any actual or prospective assignee or
Participant, or (vii) with the consent of the Borrower Representative.  Any
Person required to maintain the confidentiality of any information as provided
for in this Section 13.11 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such information as such Person would accord its
own confidential information.
 
 
107

--------------------------------------------------------------------------------

 


Section 13.12.    Interest Rate Limitation.  (a) Notwithstanding anything herein
to the contrary, if at any time the interest rate applicable to any US Loan,
together with all fees, charges and other amounts which may be treated as
interest on such Loan under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate of interest (the “Maximum Rate”) which may be
contracted for, charged, taken, received or reserved by a US Lender holding such
Loan in accordance with applicable law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 13.12(a) shall be cumulated
and the interest and Charges payable to such Lender in respect of other US Loans
or periods shall be increased (but not above the Maximum Rate therefor) until
such cumulated amount, together with interest thereon at the Federal Funds Rate
to the date of repayment (to the extent permitted by applicable law), shall have
been received by such Lender.
 
(b)          Criminal Rate of Interest.  Notwithstanding any other provisions of
this Agreement or any other Loan Document, in no event shall any Loan Document
require the payment or permit the collection of interest or other amounts in an
amount or at a rate in excess of the amount or rate that is permitted by law or
in an amount or at a rate that would result in the receipt by the Lenders or the
Agents of interest at a criminal rate, as the terms “interest” and “criminal
rate” are defined under the Criminal Code (Canada).  Where more than one such
law is applicable to any Loan Party, such Loan Party shall not be obliged to
make payment in an amount or at a rate higher than the lowest amount or rate
permitted by such laws.  If from any circumstances whatever, fulfillment or any
provision of this Agreement or any other Loan Document shall involve
transcending the limit of validity prescribed by any applicable law for the
collection or charging of interest, the obligation to be fulfilled shall be
reduced to the limit of such validity, and if from any such circumstances the
Canadian Funding Agent or the Canadian Lenders shall ever receive anything of
value as interest or deemed interest under this Agreement or any Loan Document
in an amount that would exceed the highest lawful rate of interest permitted by
any applicable law, such amount that would be excessive interest shall be
applied to the reduction of the principal amount of the relevant Commitment, and
not to the payment of interest, or if such excessive interests exceeds the
unpaid principal balance of the relevant Commitment, the amount exceeding the
unpaid balance shall be refunded to the applicable Loan Party.  In determining
whether or not the interest paid or payable under any specified contingency
exceeds the highest lawful rate, the Loan Parties, the Canadian Funding Agent or
the Canadian Lenders shall, to the maximum extent permitted by applicable law
(a) characterize any non-principal payment as an expense, fee or premium rather
than as interest, (b) exclude voluntary prepayments and the effects thereof, (c)
amortize, prorate, allocate and spread the total amount of interest throughout
the term of such indebtedness so that interest thereon does not exceed the
maximum amount permitted by applicable law, or (d) allocate interest between
portions of such indebtedness to the extent that no such portion shall bear
interest at a rate greater than that permitted by applicable law.


Section 13.13.    Waiver of Effect of Corporate Seal.  Each of the Borrowers
represents and warrants that neither it nor any other Loan Party is required to
affix its corporate seal to this Agreement or any other Loan Document pursuant
to any requirement of law or regulation, agrees that this Agreement is delivered
by the Loan Parties under seal and waives any shortening of the statute of
limitations that may result from not affixing the corporate seal to this
Agreement or such other Loan Documents.
 
Section 13.14.     Patriot Act.   Each Agent and each Lender hereby notifies the
Loan Parties that pursuant to the requirements of the USA PATRIOT Act (Title III
of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot Act”), it is
required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify such Loan Party in accordance with the Patriot
Act.  Each Borrower shall, and shall cause each other Loan Party to, provide to
the extent commercially reasonable, such information and take such other actions
as are reasonably requested by the Administrative Agent or any Lender in order
to assist the Administrative Agent and the Lenders in maintaining compliance
with the Patriot Act.
 
 
108

--------------------------------------------------------------------------------

 
 
Section 13.15.    Location of Closing.  Each Lender acknowledges and agrees that
it has delivered, with the intent to be bound, its executed counterparts of this
Agreement to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue of
the Americas, New York, New York  10036.  The Borrowers acknowledge and agree
that they have delivered, with the intent to be bound, the executed counterparts
of this Agreement and each other Loan Document, together with all other
documents, instruments, opinions, certificates and other items required under
Section 5.1, to the Administrative Agent, c/o King & Spalding LLP, 1185 Avenue
of the Americas, New York, New York  10036.  All parties agree that closing of
the transactions contemplated by this Agreement has occurred in New York.
 
Section 13.16.   Amendment and Restatement.  Effective upon satisfaction of the
conditions set forth in Section 5.1, this Agreement amends, restates, supersedes
and replaces the Existing Credit Agreement in its entirety.  This Agreement
constitutes an amendment and restatement of the Existing Credit Agreement and is
not, and is not intended by the parties to be, a novation of the Existing Credit
Agreement.  All rights and obligations of the parties shall continue in effect,
except as otherwise expressly set forth herein.  Without limiting the foregoing,
no Default or Event of Default existing under the Existing Credit Agreement as
of the Restatement Date shall be deemed waived or cured by this amendment and
restatement thereof, except to the extent that such Default or Event of Default
would not otherwise be a Default or Event of Default hereunder after giving
effect to the provisions hereof.  The Revolving Commitments of the Lenders under
this Agreement after giving effect to this amendment and restatement are set
forth on Schedule II.  All references in the other Loan Documents to the Credit
Agreement shall be deemed to refer to and mean this Agreement, as the same may
be further amended, supplemented, and restated from time to time.
 
Section 13.17.    Currency Provisions.
 
(a)       If payment is not made in the currency due under this Agreement (the
“Contractual Currency”) or if any court or tribunal shall render a judgment or
order for the payment of amounts due hereunder or under any promissory notes
issued pursuant hereto and such judgment is expressed in a currency other than
the Contractual Currency, the relevant Borrower shall indemnify and hold the
relevant Lenders harmless against any deficiency incurred by such Lenders with
respect to the amount received by such Lenders to the extent the rate of
exchange at which the Contractual Currency is convertible into the currency
actually received or the currency in which the judgment is expressed (the
“Received Currency”) is not the reciprocal of the rate of exchange at which the
Administrative Agent would be able to purchase the Contractual Currency with the
Received Currency, in each case on the Business Day following receipt of the
Received Currency in accordance with normal banking procedures.  If the court or
tribunal has fixed the date on which the rate of exchange is determined for the
conversion of the judgment currency into the Contractual Currency (the “Currency
Conversion Date”) and if there is a change in the rate of exchange prevailing
between the Currency Conversion Date and the date of receipt by the relevant
Lenders, then the relevant Borrower will, notwithstanding such judgment or
order, pay such additional amount (if any) as may be necessary to ensure that
the amount paid in the Received Currency when converted at the rate of exchange
prevailing on the date of receipt will produce the amount then due to the
relevant Lenders from such Borrower hereunder in the Contractual Currency.
 
 
109

--------------------------------------------------------------------------------

 

(b)       If a Borrower shall wind up, liquidate, dissolve or become a debtor in
bankruptcy while there remains outstanding:  (i) any amounts owing to the
Lenders hereunder or under the other Loan Documents, (ii) any damages owing to
the Lenders in respect of a breach of any of the terms hereof, or (iii) any
judgment or order rendered in respect of such amounts or damages, such Borrower
shall indemnify and hold the Lenders harmless against any deficiency with
respect to the Contractual Currency in the amounts received by the Lenders
arising or resulting from any variation as between:  (i) the rate of exchange at
which the Contractual Currency is converted into another currency (the
“Liquidation Currency”) for purposes of such winding-up, liquidation,
dissolution or bankruptcy with regard to the amount in the Contractual Currency
due or contingently due hereunder, under the other Loan Documents or under any
judgment or order to which the relevant obligations hereunder or under the other
Loan Documents shall have been merged and (ii) the rate of exchange at which
Administrative Agent would, in accordance with normal banking procedures, be
able to purchase the Contractual Currency with the Liquidation Currency at the
earlier of (A) the date of payment of such amounts or damages and (B) the final
date or dates for the filing of proofs of a claim in a winding-up, liquidation,
dissolution or bankruptcy.  As used in the preceding sentence, the “final date”
or dates for the filing of proofs of a claim in a winding-up, liquidation,
dissolution or bankruptcy shall be the date fixed by the liquidator under the
applicable law as being the last practicable date as of which the liabilities of
such Borrower may be ascertained for such winding-up, liquidation, dissolution
or bankruptcy before payment by the liquidator or other appropriate Person in
respect thereof.
 
(remainder of page left intentionally blank)

 
110

--------------------------------------------------------------------------------

 

Schedule I


Part A


Pricing Grid for Non-Extended US Revolving Commitments


APPLICABLE MARGIN AND APPLICABLE PERCENTAGE FOR NON-EXTENDED US
REVOLVING COMMITMENTS


Pricing
Level
 
Leverage Ratio
 
Applicable Margin for
Eurodollar Loans
 
Applicable Margin for
Base Rate Loans
 
Applicable Percentage for
Commitment Fee
I
 
< 2.00:1.0
 
0.55% per annum
 
0.00% per annum
 
0.125% per annum
II
 
> 2.00:1.0 but < 2.50:1.0
 
0.70% per annum
 
0.00% per annum
 
0.150% per annum
III
 
> 2.50:1.0 but < 3.00:1.0
 
0.85% per annum
 
0.00% per annum
 
0.175% per annum
IV
 
> 3.00:1.0 but < 3.75:1.0
 
1.00% per annum
 
0.00% per annum
 
0.200% per annum
V
 
> 3.75:1.0 but < 4.00:1.0
 
1.25% per annum
 
0.00% per annum
 
0.250% per annum
VI
  
> 4.00:1.0
  
1.50% per annum
  
0.00% per annum
  
0.250% per annum



Part B


Pricing Grid for Extended Commitments


APPLICABLE MARGIN AND APPLICABLE PERCENTAGE FOR EXTENDED
COMMITMENTS


Pricing
Level
 
Leverage
Ratio
 
Applicable Margin for
Eurodollar Loans and
Bankers’ Acceptances
 
Applicable Margin for
Base Rate Loans and
Canadian Prime Loans
 
Applicable
Percentage for
Commitment Fee
I
 
< 2.00:1.0
 
1.50% per annum
 
0.50% per annum
 
0.250% per annum
II
 
> 2.00:1.0 but < 2.50:1.0
 
1.75% per annum
 
0.75% per annum
 
0.250% per annum
III
 
> 2.50:1.0 but < 3.00:1.0
 
2.00% per annum
 
1.00% per annum
 
0.250% per annum
IV
 
> 3.00:1.0 but < 3.75:1.0
 
2.25% per annum
 
1.25% per annum
 
0.375% per annum
V
 
> 3.75:1.0 but < 4.00:1.0
 
2.50% per annum
 
1.50% per annum
 
0.375% per annum
VI
  
> 4.00:1.0
  
2.75% per annum
  
1.75% per annum
  
0.500% per annum


 

--------------------------------------------------------------------------------

 

Schedule II


COMMITMENT AMOUNTS


Lender
 
Non-
Extended US
Revolving
Commitment
Amount
(Before
Reduction)
   
Non-Extended
US Revolving
Commitment
Amount (After
Reduction)
   
Extended US
Revolving
Commitment
Amount
   
Canadian
Revolving
Commitment
Amount
   
DnB Revolving
Commitment Amount
 
SunTrust Bank
  $ 0     $ 0     $ 85,000,000     $ 0     $ 0  
Regions Bank
  $ 0     $ 0     $ 85,000,000     $ 0     $ 0  
DnB NOR Bank ASA
  $ 0     $ 0     $ 85,000,000     $ 0     $ 65,000,000  
Compass Bank
  $ 0     $ 0     $ 75,000,000     $ 0     $ 0                                  
         
Rabobank International
  $ 0     $ 0     $ 65,000,000     $ 0     $ 0  
Branch Banking & Trust Co.
  $ 0     $ 0     $ 65,000,000     $ 0     $ 0  
Wells Fargo Bank, N.A.
  $ 0     $ 0     $ 65,000,000     $ 0     $ 0  
BNP Paribas
  $ 0     $ 0     $ 65,000,000     $ 0     $ 0  
Union Bank, N.A.
  $ 0     $ 0     $ 50,000,000     $ 0     $ 0  
Capital One, N.A.
  $ 0     $ 0     $ 45,000,000     $ 0     $ 0  
Citibank, N.A.
  $ 0     $ 0     $ 40,000,000     $ 0     $ 0  
Whitney National Bank
  $ 0     $ 0     $ 40,000,000     $ 0     $ 0  
US Bank, National Association
  $ 0     $ 0     $ 30,000,000     $ 0     $ 0  
JPMorgan Chase Bank, N.A.
  $ 0     $ 0     $ 30,000,000     $ 0     $ 0  
Comerica Bank
  $ 0     $ 0     $ 25,000,000     $ 0     $ 0  
Iberia Bank
  $ 0     $ 0     $ 15,000,000     $ 0     $ 0  
Bank Leumi USA
  $ 0     $ 0     $ 10,000,000     $ 0     $ 0  
Royal Bank of Canada
  $ 0     $ 0     $ 0     $ 30,000,000     $ 0  
Mizuho Corporate Bank, Ltd.
  $ 40,000,000     $ 27,368,421     $ 0     $ 0     $ 0  
The Royal Bank of Scotland plc
  $ 40,000,000     $ 27,368,421     $ 0     $ 0     $ 0  
Bank of Montreal
  $ 40,000,000     $ 27,368,421     $ 0     $ 0     $ 0  
Bank of America, N.A.
  $ 40,000,000     $ 27,368,421     $ 0     $ 0     $ 0  
Bank of Ireland
  $ 30,000,000     $ 20,526,316     $ 0     $ 0     $ 0  
Total
  $ 190,000,000     $ 130,000,000     $ 875,000,000     $ 30,000,000     $
65,000,000  

 
 

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
FORM OF ASSIGNMENT AND ACCEPTANCE
 
[date to be supplied]


Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of June 18, 2010 (as amended, restated, supplemented or otherwise modified
from time to time and in effect on the date hereof, the “Credit Agreement”),
among International-Matex Tank Terminals, a Delaware general partnership,
IMTT-Bayonne, a Delaware general partnership, IMTT-Quebec Inc., a Canadian
corporation and IMTT-NTL, Ltd., a Canadian corporation, certain lenders party
thereto from time to time, Royal Bank of Canada, as Canadian Issuing Bank and
Canadian Funding Agent, and SunTrust Bank, as US Issuing Bank, Swingline Lender
and Administrative Agent. Terms defined in the Credit Agreement are used herein
with the same meanings.
 
[name of assignor] (the “Assignor”) hereby sells and assigns, without recourse,
to [name of assignee] (the “Assignee”) designated below, and the Assignee hereby
purchases and assumes, without recourse, from the Assignor, effective as of the
Assignment Date set forth below, the interests set forth below (the “Assigned
Interest”) in the Assignor’s rights and obligations under the Credit Agreement,
including, without limitation, the interests set forth below in (i) the Extended
US Revolving Commitment and/or the Non-Extended US Revolving Commitment and/or
the Canadian Revolving Commitment and/or the DnB NOR Commitment (as the case may
be) of the Assignor on the Assignment Date and (ii) the Extended US Revolving
Loans and/or Non-Extended US Revolving Loans and/or the Canadian Revolving Loans
and/or DnB NOR Loans (as the case may be) owing to the Assignor that are
outstanding on the Assignment Date, together with the participations in the US
LC Exposure, Canadian LC Exposure and the Swingline Exposure, as applicable, of
the Assignor on the Assignment Date, but excluding accrued interest and fees to
and excluding the Assignment Date.  The Assignee hereby acknowledges receipt of
a copy of the Credit Agreement.  From and after the Assignment Date (i) the
Assignee shall be a party to and be bound by the provisions of the Credit
Agreement and, to the extent of the Assigned Interest, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent of
the Assigned Interest, relinquish its rights and be released from its
obligations under the Credit Agreement.
 
This Assignment and Acceptance is being delivered to the Administrative Agent
together with (i) if the Assignee is a Foreign Lender, any documentation
required to be delivered by the Assignee pursuant to Section 4.13(e) of the
Credit Agreement, duly completed and executed by the Assignee, and (ii) if the
Assignee is not already a Lender under the Credit Agreement, an Administrative
Questionnaire in the form supplied by the Administrative Agent, duly completed
by the Assignee.  The Assignee shall pay the fee payable to the Administrative
Agent pursuant to Section 13.4(b) of the Credit Agreement.
 
The Assignor (a) represents and warrants that (i) it is the legal and beneficial
owner of the Assigned Interest, (ii) the Assigned Interest is free and clear of
any lien, encumbrance or other adverse claim and (ii) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated
hereby, and in the case of an Assignment and Assumption of a Canadian Revolving
Commitment, Canadian Revolving Loan or Canadian LC Exposure, if Assignor is a
non-resident person (other than an authorized foreign bank deemed to be resident
of Canada with respect to all payments to be made with respect to the Assigned
Interest) or a partnership that is not a Canadian partnership for purposes of
Part XIII of the ITA, Assignor is a resident of [____ ], and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.
 
Exhibit A-1

--------------------------------------------------------------------------------


 
The Assignee (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Assignment and Assumption and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) all requirements set
forth in Section 13.4 of the Credit Agreement have been satisfied (subject to
receipt of such consents as may be required under the Credit Agreement), (iii)
from and after the Effective Date, it shall be bound by the provisions of the
Credit Agreement as a Lender thereunder and,  to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 7.1 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on any Agent
or any other Lender, and (v) if it is a Foreign Lender, attached to the
Assignment and Assumption is any documentation required to be delivered by it
pursuant to the terms of the Credit Agreement, duly completed and executed by
the Assignee; and (b) agrees that (i) it will, independently and without
reliance on any Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
 
Choose in the alternative [Alternative A: From and after the Effective Date, the
applicable Agent shall make all payments in respect of the Assigned Interest
(including payments of principal, interest, fees and other amounts) to the
Assignor for amounts which have accrued to but excluding the Effective Date and
to the Assignee for amounts which have accrued from and after the Effective
Date.]  [Alternative B:  From and after the Effective Date, the applicable Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to, on or after the Effective Date.  The Assignor and
the Assignee shall make all appropriate adjustments in payments by the
applicable Agent for periods prior to the Effective Date or with respect to the
making of this assignment directly between themselves.]
 
This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns.  This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument.  Delivery of an executed counterpart
of a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption.  This Assignment and Acceptance shall be governed by and construed
in accordance with the laws of the State of New York.
 
Assignment Date:
 
Legal Name of Assignor:
 
Legal Name of Assignee:


Assignee’s Address for Notices:
 
Exhibit A-2

--------------------------------------------------------------------------------


 
Effective Date of Assignment:
(“Effective Date”):


Facility
 
Amount of
Commitment
Assigned
   
Amount of Loans
Assigned
   
Percentage Assigned of
Commitment
                     
Canadian Revolving Commitment
  $          $                %                          
Extended US Revolving Commitment
  $          $                 %                          
Non-Extended US Revolving Commitment
  $         $               %                          
DnB NOR Commitment
  $         $               %



The terms set forth above are hereby agreed to:


[Name of Assignor], as Assignor
 
[Name of Assignee], as Assignee
         
By:
  
 
By:
     
Name:
       
Name:
     
Title:
       
Title:
   



The undersigned hereby consent to the within assignment:
 
INTERNATIONAL-MATEX TANK TERMINALS,
as Borrower Representative
 
By
   
Name:
 
Title:



SUNTRUST BANK,
as Administrative Agent:
   
By:
     
Name:
   
Title:

 
Exhibit A-3

--------------------------------------------------------------------------------


 
[APPLICABLE ISSUING BANK1 ]
as Issuing Bank:
   
By:
     
Name:
   
Title:



[SUNTRUST BANK]
 
as Swingline Lender:
       
By:
     
Name:
   
Title:

 

--------------------------------------------------------------------------------

1 Consent of the applicable US Issuing Banks and Swingline Lender are required
for any assignment of US Revolving Commitments.  Consent of the Canadian Issuing
Bank is required for any assignment of the Canadian Revolving Commitments.
 
Exhibit A-4

--------------------------------------------------------------------------------


 
EXHIBIT 2.3
FORM OF NOTICE OF US REVOLVING BORROWING
 
[Date]


SunTrust Bank,
   as Administrative Agent
   for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA  30308


Ladies and Gentlemen:


Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of June 18, 2010 (as amended, restated, supplemented or otherwise modified
from time to time and in effect on the date hereof, the “Credit Agreement”),
among the undersigned and certain of its affiliates, as Borrowers, certain
lenders party thereto from time to time (the “Lenders”), Royal Bank of Canada,
as Canadian Issuing Bank and Canadian Funding Agent and SunTrust Bank, as a US
Issuing Bank, Swingline Lender and Administrative Agent.  Terms defined in the
Credit Agreement are used herein with the same meanings.  This notice
constitutes a Notice of US Revolving Borrowing, and the Borrower Representative
hereby requests a US Revolving Borrowing under the Credit Agreement, and in that
connection the Borrower Representative specifies the following information with
respect to the US Revolving Borrowing requested hereby:
 
 
(A)
Aggregate principal amount of US Revolving Borrowing2: ___________________

 
 
(B)
Date of US Revolving Borrowing  (which is a Business Day): __________________

 
 
(C)
Commitments under which Borrowing will be made3: [Extended US Revolving
Commitments][Non-Extended US Revolving Commitments]

 
 
(D)
Interest Rate basis4: ___________________

 
 
(E)
Interest Period5: ______________________

 
 
(F)
Applicable US Borrower:___________________

 

--------------------------------------------------------------------------------

2
Not less than $2,000,000 and an integral multiple of $1,000,000 for Eurodollar
Borrowing and not less than $1,000,000 or a larger multiple of $100,000 for Base
Rate Borrowing

3
Subject to the provisions of Section 2.2(c) of the Credit Agreement.

4
Eurodollar Borrowing or Base Rate Borrowing.

5
In the case of a Eurodollar Borrowing, which must comply with the definition of
“Interest Period” and end not later than (a) the Non-Extended Commitment
Termination Date for Non-Extended US Revolving Loans, (b) the Extended
Commitment Termination Date for Extended Revolving Loans

 
Exhibit 2.3-1

--------------------------------------------------------------------------------


 
 
(G)
Location and number of account of the applicable US Borrower to which the
proceeds of US Revolving Borrowing are to be disbursed: ___________________

 
The Borrower Representative hereby represents and warrants that the conditions
specified in paragraphs (a), (b), (c) and (d) of Section 5.2 of the Credit
Agreement are satisfied.
 
Very truly yours,
 
INTERNATIONAL-MATEX TANK TERMINALS,
as Borrower Representative
 
By:
   
Name:
 
Title:

 
Exhibit 2.3-2

--------------------------------------------------------------------------------


 
EXHIBIT 2.4
 
FORM OF NOTICE OF SWINGLINE BORROWING
[Date]


SunTrust Bank,
   as Administrative Agent
   for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA  30308


Ladies and Gentlemen:


Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of June 18, 2010 (as amended, restated, supplemented or otherwise modified
from time to time and in effect on the date hereof, the “Credit Agreement”),
among the undersigned and certain of its affiliates, as Borrowers, certain
lenders party thereto from time to time (the “Lenders”), Royal Bank of Canada,
as Canadian Issuing Bank and Canadian Funding Agent and SunTrust Bank, as US
Issuing Bank, Swingline Lender and Administrative Agent.  Terms defined in the
Credit Agreement are used herein with the same meanings.  This notice
constitutes a Notice of Swingline Borrowing, and the Borrower Representative
hereby requests a Swingline Borrowing under the Credit Agreement, and in that
connection the Borrower Representative specifies the following information with
respect to the Swingline Borrowing requested hereby:
 
 
(A)
Applicable US Borrower: _______________________

 
 
(B)
Principal amount of Swingline Loan: ____________________

 
 
(C)
Date of Swingline Loan (which is a Business Day)  ____________________

 
 
(D)
Location and number of applicable US Borrower’s account to which proceeds of
Swingline Loan are to be disbursed: ____________________

 
The Borrower Representative hereby represents and warrants that the conditions
specified in paragraphs (a), (b), (c) and (d) of Section 5.2 of the Credit
Agreement are satisfied.
 
Very truly yours,
 
INTERNATIONAL-MATEX TANK TERMINALS,
as Borrower Representative
 
By:
   
Name:
 
Title:

 
Exhibit 2.4-2

--------------------------------------------------------------------------------


 
EXHIBIT 2.8
 
FORM OF NOTICE OF US CONVERSION/CONTINUATION


[Date]


SunTrust Bank,
   as Administrative Agent
   for the Lenders referred to below
303 Peachtree Street, N.E.
Atlanta, GA  30308


Ladies and Gentlemen:


Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of June 18, 2010 (as amended, restated, supplemented or otherwise modified
from time to time and in effect on the date hereof, the “Credit Agreement”),
among the undersigned and certain of its affiliates, as Borrowers, certain
lenders party thereto from time to time (the “Lenders”), Royal Bank of Canada,
as Canadian Issuing Bank and Canadian Funding Agent and SunTrust Bank, as US
Issuing Bank, Swingline Lender and Administrative Agent.  Terms defined in the
Credit Agreement are used herein with the same meanings.  This notice
constitutes a Notice of US Conversion/Continuation and the Borrower
Representative hereby requests the conversion or continuation of a Base Rate
Borrowing or Eurodollar Borrowing under the Credit Agreement, and in that
connection the Borrower Representative specifies the following information with
respect to the Base Rate Borrowing or Eurodollar Borrowing to be converted or
continued as requested hereby:
 
 
(A)
Base Rate Borrowing or Eurodollar Borrowing to which this request applies6:
______________________

 
 
(B)
Tranche of Base Rate Borrowing or Eurodollar Borrowing to be
converted/continued: _____________________

 
 
(C)
Principal amount of Base Rate Borrowing or Eurodollar Borrowing to be
converted/continued: ______________________

 
 
(D)
Effective date of election (which is a Business Day): ______________________

 
 
(E)
Interest rate basis: ______________________

 
 
(F)
Interest Period7: ______________________

 

--------------------------------------------------------------------------------

6 If different options are being elected with respect to different portions, the
portions that are to be allocated to each resulting Borrowing shall be set forth
as well as information required under (B) - (E) for such resulting Borrowing

7
In the case of a resulting Eurodollar Borrowing, which must comply with the
definition of “Interest Period” and end not later than (a) the Non-Extended
Commitment Termination Date for Non-Extended US Revolving Loans, (b) the
Extended Commitment Termination Date for Extended Revolving Loans or (c) the DnB
NOR Commitment Termination Date for DnB NOR Loans.

 
Exhibit 2.8-1

--------------------------------------------------------------------------------


 
Very truly yours,
 
INTERNATIONAL-MATEX TANK TERMINALS,
as Borrower Representative
 
By:
   
Name:
 
Title:

 
Exhibit 2.8-2

--------------------------------------------------------------------------------


 
EXHIBIT 3.3(a)


FORM OF NOTICE OF CANADIAN PRIME RATE BORROWING


[Date]


Royal Bank of Canada,
as Canadian Funding Agent for the
Canadian Lenders
700 Place d'Youville
Quebec, (Quebec)
Canada G1R 3P2


Ladies and Gentlemen:


Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of June 18, 2010 (as amended, restated, supplemented or otherwise modified
from time to time and in effect on the date hereof, the “Credit Agreement”),
among the undersigned and certain of its affiliates, as Borrowers, certain
lenders party thereto from time to time, Royal Bank of Canada, as Canadian
Issuing Bank and Canadian Funding Agent, and SunTrust Bank, as US Issuing Bank,
Swingline Lender and Administrative Agent.  Terms defined in the Credit
Agreement are used herein with the same meanings.  This notice constitutes a
Notice of Canadian Prime Rate Borrowing, and the Borrower Representative hereby
requests a Canadian Prime Rate Borrowing under the Credit Agreement, and in that
connection the Borrower Representative specifies the following information with
respect to the Canadian Prime Rate Borrowing requested hereby:


 
(A)
Aggregate principal amount of Canadian Prime Rate Borrowing1:
____________________



 
(B)
Date of Canadian Prime Rate Borrowing (which is a Business Day):
____________________



 
(C)
Canadian Borrower making the Canadian Prime Rate Borrowings:

 
____________________



 
(D)
Location and number of applicable Canadian Borrower’s account to which proceeds
of Canadian Prime Rate Borrowing are to be disbursed: ____________________



The Borrower Representative hereby represents and warrants that the conditions
specified in paragraphs (a), (b), (c) and (d) of Section 5.2 of the Credit
Agreement are satisfied.
 

--------------------------------------------------------------------------------

1 Not less than Cdn.$100,000 or a larger multiple thereof.
 
Very truly yours,
 
INTERNATIONAL-MATEX TANK TERMINALS,
as Borrower Representative
 
By:
   
Name:
 
Title:

 
Exhibit 3.3(a)-1

--------------------------------------------------------------------------------


 
 
EXHIBIT 3.4(a)


FORM OF NOTICE OF BANKERS’ ACCEPTANCES


[Date]


Royal Bank of Canada,
as Canadian Funding Agent for the
Canadian Lenders
700 Place d'Youville
Quebec, (Quebec)
Canada G1R 3P2


Ladies and Gentlemen:


Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of June 18, 2010 (as amended, restated, supplemented or otherwise modified
from time to time and in effect on the date hereof, the “Credit Agreement”),
among the undersigned and certain of its affiliates, as Borrowers, certain
lenders party thereto from time to time, Royal Bank of Canada, as Canadian
Issuing Bank and Canadian Funding Agent, and SunTrust Bank, as US Issuing Bank,
Swingline Lender and Administrative Agent.  Terms defined in the Credit
Agreement are used herein with the same meanings.  This notice constitutes a
Notice of Bankers’ Acceptances.


(1)           [The Borrower Representative hereby requests that a Bankers’
Acceptance be issued pursuant to Section 3.4 of the Credit Agreement.]  [The
Borrower Representative hereby requests that [$____________________] of Canadian
Prime Rate Loans be converted into Bankers’ Acceptances.] [The Borrower
Representative hereby requests that [$______________________] of Bankers’
Acceptances with a Canadian Contract Period ending on [__________________] be
refinanced through the issuance of new Bankers’ Acceptances.]


(2)           In connection with the foregoing, the Borrower Representative
specifies the following information with respect to the Bankers’ Acceptances
requested hereby:


 
(a)
Acceptance Date for Banker’s Acceptance (which is a Business Day):

_________________________________


 
(b)
Amount of Bankers’ Acceptance9: _______________________________



 
(c)
Canadian Contract Period10: ______________________________________



(3)          We have understood the provisions of the Credit Agreement which are
relevant to the furnishing of this BA and have complied with the applicable
provisions set forth in the Credit Agreement, including Section 3.4(b).
 

--------------------------------------------------------------------------------

9 Minimum amount of Cdn $500,000 or $100,000 integral multiples thereof
10 Shall be one, two, three or six months and shall in no event mature on a date
after the Commitment Termination Date
 
Exhibit 3.3(b)-1

--------------------------------------------------------------------------------


 
(4)          The Canadian Borrowers hereby represent and warrant that the
conditions specified in paragraphs (a), (b), (c) and (d) of Section 5.2 of the
Credit Agreement are satisfied.


Very truly yours,
 
INTERNATIONAL-MATEX TANK TERMINALS,
as Borrower Representative
 
By:
   
Name:
 
Title:

 
Exhibit 3.4(a)-2

--------------------------------------------------------------------------------


 
EXHIBIT 3.4(e)


FORM OF NOTICE OF BANKERS’ ACCEPTANCES CONVERSION


[Date]


Royal Bank of Canada,
as Canadian Funding Agent for the
Canadian Lenders
700 Place d'Youville
Quebec, (Quebec)
Canada G1R 3P2


Ladies and Gentlemen:


Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of June 18, 2010 (as amended, restated, supplemented or otherwise modified
from time to time and in effect on the date hereof, the “Credit Agreement”),
among the undersigned and certain of its affiliates, as Borrowers, certain
lenders party thereto from time to time, Royal Bank of Canada, as Canadian
Issuing Bank and Canadian Funding Agent, and SunTrust Bank, as US Issuing Bank,
Swingline Lender and Administrative Agent.  Terms defined in the Credit
Agreement are used herein with the same meanings.  This notice is delivered
pursuant to Section 3.4(e) of the Credit Agreement.


(1)           The Borrower Representative hereby requests that
[$______________________] of Bankers’ Acceptances with a Canadian Contract
Period ending on [__________________] be converted into Canadian Prime Rate
Loans on the last day of such Canadian Contract Period.


(2)           The Canadian Borrowers hereby represent and warrant that the
conditions specified in paragraphs (a), (b), (c) and (d) of Section 5.2 of the
Credit Agreement are satisfied.


Very truly yours,
 
INTERNATIONAL-MATEX TANK TERMINALS,
as Borrower Representative
 
By:
   
Name:
 
Title:

 
Exhibit 3.4(e)-1

--------------------------------------------------------------------------------


 
EXHIBIT 7.1(c)


FORM OF COMPLIANCE CERTIFICATE


To:
SunTrust Bank, as Administrative Agent

303 Peachtree St., N.E.
Atlanta, GA 30308
Attention: David Edge


Ladies and Gentlemen:


Reference is made to the Amended and Restated Revolving Credit Agreement dated
as of June 18, 2010 (as amended, restated, supplemented or otherwise modified
from time to time and in effect on the date hereof, the “Credit Agreement”),
among International-Matex Tank Terminals, a Delaware general partnership,
IMTT-Bayonne, a Delaware general partnership, IMTT-Quebec Inc. a Canadian
corporation, and IMTT-NTL, Ltd., a Canadian corporation, certain lenders party
thereto from time to time, Royal Bank of Canada, as Canadian Issuing Bank and
Canadian Funding Agent and SunTrust Bank, as US Issuing Bank, Swingline Lender
and Administrative Agent.  Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Credit Agreement.
 
I, __________________ , being the duly elected and qualified, and acting in my
capacity as, [Principal Financial Officer] [Treasurer] of the Borrower
Representative hereby certify to the Administrative Agent and each Lender as
follows:


1.           [The (i) annual audited report for the fiscal year ending
____________ for the Loan Parties, containing a combined balance sheet of the
Loan Parties as of the end of such fiscal year and the related combined
statements of income, ownership equity and cash flows (together with all
footnotes thereto) setting forth in each case in comparative form the figures
for the previous fiscal year, attached hereto and (ii) the combining unaudited
balance sheet of the Loan Parties for the fiscal year ending _________ and the
related combining unaudited statements of income of the Loan Parties for such
fiscal year, setting forth in each case in comparative form the figures for the
previous fiscal year, attached hereto, fairly present in all material respects
the financial condition and results of operations of the Loan Parties on a
combining basis in accordance with generally accepted accounting principles
consistently applied.]


[The unaudited combined balance sheet of the Loan Parties for the fiscal quarter
ending ____________ and the related unaudited combined statements of income and
cash flows of the Loan Parties for such fiscal quarter and the then elapsed
portion of such fiscal year, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Borrowers’ previous fiscal year, all attached hereto fairly present in all
material respects the financial condition and results of operations of the Loan
Parties on a combining basis in accordance with generally accepted accounting
principles consistently applied (subject to normal year-end audit adjustments
and the absence of footnotes).]
 
Exhibit 7.1(c)

--------------------------------------------------------------------------------


 
2.           The calculations set forth in Attachment 1 are computations of the
financial covenants set forth in Article VIII of the Credit Agreement calculated
from the financial statements referenced in clause 1 above in accordance with
the terms of the Credit Agreement.


3.           Based upon a review of the activities of Loan Parties and their
Subsidiaries and the financial statements attached hereto during the period
covered thereby, as of the date hereof, there exists no Default or Event of
Default.



   
Name:
   
Title: [Chief Financial Officer]
 
[Treasurer] of the Borrowers
 

 
Exhibit 7.1(c)-2

--------------------------------------------------------------------------------


 
Attachment to Compliance Certificate
 
Exhibit 7.1(c)-3

--------------------------------------------------------------------------------


 
Exhibit B
 
COMMITMENT AMOUNTS
 
Lender
 
US
Revolving
Commitment
under
Existing
Credit
Agreement
   
Canadian
Revolving
Commitment
under
Existing
Credit
Agreement
   
Non-
Extended US
Revolving
Commitment
Amount
(Before
Reduction)
   
Non-
Extended US
Revolving
Commitment
Amount
(After
Reduction)
   
Extended US
Revolving
Commitment
Amount
   
Canadian
Revolving
Commitment
Amount
   
DnB
Revolving
Commitment
Amount
 
SunTrust Bank
  $ 45,000,000     $ 0     $ 0     $ 0     $ 85,000,000     $ 0     $ 0  
Regions Bank
  $ 40,000,000     $ 0     $ 0     $ 0     $ 85,000,000     $ 0     $ 0  
DnB NOR Bank ASA
  $ 40,000,000     $ 0     $ 0     $ 0     $ 85,000,000     $ 0     $ 65,000,000
 
Compass Bank
  $ 0     $ 0     $ 0     $ 0     $ 75,000,000     $ 0     $ 0  
Rabobank International
  $ 40,000,000     $ 0     $ 0     $ 0     $ 65,000,000     $ 0     $ 0  
Branch Banking & Trust Co.
  $ 40,000,000     $ 0     $ 0     $ 0     $ 65,000,000     $ 0     $ 0  
Wells Fargo Bank, N.A.
  $ 0     $ 0     $ 0     $ 0     $ 65,000,000     $ 0     $ 0  
BNP Paribas
  $ 40,000,000     $ 0     $ 0     $ 0     $ 65,000,000     $ 0     $ 0  
Union Bank, N.A.
  $ 27,000,000     $ 0     $ 0     $ 0     $ 50,000,000     $ 0     $ 0  
Capital One, N.A.
  $ 27,000,000     $ 0     $ 0     $ 0     $ 45,000,000     $ 0     $ 0  
Citibank, N.A.
  $ 40,000,000     $ 0     $ 0     $ 0     $ 40,000,000     $ 0     $ 0  
Whitney National Bank
  $ 27,000,000     $ 0     $ 0     $ 0     $ 40,000,000     $ 0     $ 0  
US Bank, National Association
  $ 0     $ 0     $ 0     $ 0     $ 30,000,000     $ 0     $ 0  
JPMorgan Chase Bank, N.A.
  $ 24,000,000     $ 0     $ 0     $ 0     $ 30,000,000     $ 0     $ 0  
Comerica Bank
  $ 0     $ 0     $ 0     $ 0     $ 25,000,000     $ 0     $ 0  
Iberia Bank
  $ 15,000,000     $ 0     $ 0     $ 0     $ 15,000,000     $ 0     $ 0  
Bank Leumi USA
  $ 5,000,000     $ 0     $ 0     $ 0     $ 10,000,000     $ 0     $ 0  
Royal Bank of Canada
  $ 0     $ 25,000,000     $ 0     $ 0     $ 0     $ 30,000,000     $ 0  
Mizuho Corporate Bank, Ltd.
  $ 40,000,000     $ 0     $ 40,000,000     $ 27,368,421     $ 0     $ 0     $ 0
 
The Royal Bank of Scotland plc
  $ 40,000,000     $ 0     $ 40,000,000     $ 27,368,421     $ 0     $ 0     $ 0
 
Bank of Montreal
  $ 40,000,000     $ 0     $ 40,000,000     $ 27,368,421     $ 0     $ 0     $ 0
 
Bank of America, N.A.
  $ 40,000,000     $ 0     $ 40,000,000     $ 27,368,421     $ 0     $ 0     $ 0
 
Bank of Ireland
  $ 30,000,000     $ 0     $ 30,000,000     $ 20,526,316     $ 0     $ 0     $ 0
 
Total
  $ 600,000,000     $ 25,000,000     $ 190,000,000     $ 130,000,000     $
875,000,000     $ 30,000,000     $ 65,000,000  

 

--------------------------------------------------------------------------------

